Exhibit 10.1

Execution Copy

CREDIT AND GUARANTY AGREEMENT

dated as of November 20, 2014

among

OZ MANAGEMENT LP,

as Borrower

OZ ADVISORS LP,

as a Guarantor,

OZ ADVISORS II LP,

as a Guarantor,

OCH-ZIFF FINANCE CO. LLC,

as a Guarantor

CERTAIN OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME,

as Guarantors,

VARIOUS LENDERS,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

GOLDMAN SACHS BANK USA,

as Syndication Agent

and

J.P. MORGAN SECURITIES LLC and

GOLDMAN SACHS BANK USA,

as Joint Lead Arrangers and Joint Bookrunners

 

 

$150,000,000 Revolving Credit Facility

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1    DEFINITIONS AND INTERPRETATION    Section 1.01  

Definitions

     1    Section 1.02  

Accounting Terms

     24    Section 1.03  

Subject Transactions

     25    Section 1.04  

Interpretation, etc.

     26    ARTICLE 2    LOANS    Section 2.01  

Loans

     26    Section 2.02  

Pro Rata Shares; Availability of Funds

     27    Section 2.03  

Use of Proceeds

     28    Section 2.04  

Evidence of Debt; Register; Lenders’ Books and Records; Notes

     28    Section 2.05  

Interest on Loans

     29    Section 2.06  

Conversion/Continuation

     30    Section 2.07  

Default Interest

     31    Section 2.08  

Fees

     31    Section 2.09  

Scheduled Payments

     31    Section 2.10  

Voluntary Prepayments

     31    Section 2.11  

Application of Prepayments

     33    Section 2.12  

General Provisions Regarding Payments

     33    Section 2.13  

Ratable Sharing

     34    Section 2.14  

Making or Maintaining Eurodollar Rate Loans

     35    Section 2.15  

Increased Costs; Capital Adequacy

     37    Section 2.16  

Taxes; Withholding

     39    Section 2.17  

Obligation to Mitigate

     42    Section 2.18  

Increase of Commitments

     43    Section 2.19  

Removal or Replacement of a Lender

     44    ARTICLE 3    CONDITIONS PRECEDENT    Section 3.01  

Closing Date

     45    Section 3.02  

Further Conditions to All Loans

     47    Section 3.03  

Notices

     48    ARTICLE 4    REPRESENTATIONS AND WARRANTIES    Section 4.01  

Organization; Requisite Power and Authority; Qualification

     48    Section 4.02  

Equity Interests and Ownership

     48   

 

-i-



--------------------------------------------------------------------------------

Section 4.03  

Due Authorization

     49    Section 4.04  

No Conflict

     49    Section 4.05  

Governmental Consents

     49    Section 4.06  

Binding Obligation

     49    Section 4.07  

Historical Financial Statements

     49    Section 4.08  

No Material Adverse Effect

     50    Section 4.09  

Adverse Proceedings, etc.

     50    Section 4.10  

Payment of Taxes

     50    Section 4.11  

Title to Properties

     50    Section 4.12  

No Defaults

     50    Section 4.13  

Investment Company Act

     51    Section 4.14  

Use of Proceeds

     51    Section 4.15  

Employee Benefit Plans

     51    Section 4.16  

Compliance with Statutes, etc.

     52    Section 4.17  

Disclosure

     52    Section 4.18  

Anti-Corruption Laws and Sanctions

     52    ARTICLE 5    AFFIRMATIVE COVENANTS    Section 5.01  

Financial Statements and Other Reports

     53    Section 5.02  

Existence

     55    Section 5.03  

Payment of Taxes

     55    Section 5.04  

Maintenance of Properties

     55    Section 5.05  

Insurance

     55    Section 5.06  

Books and Records; Inspections

     56    Section 5.07  

Compliance with Laws

     56    Section 5.08  

Additional Guarantors

     56    Section 5.09  

Further Assurances

     57    ARTICLE 6    NEGATIVE COVENANTS    Section 6.01  

Indebtedness

     57    Section 6.02  

Liens

     61    Section 6.03  

Restricted Payments

     64    Section 6.04  

Restrictions on OZ Subsidiary Distributions

     66    Section 6.05  

Fundamental Changes; Disposition of Assets

     67    Section 6.06  

Transactions with Shareholders and Affiliates

     69    Section 6.07  

Conduct of Business

     70    Section 6.08  

Amendments or Waivers of Organizational Documents and Certain Agreements

     70    Section 6.09  

Fiscal Year

     70    Section 6.10  

Financial Covenants

     70    Section 6.11  

Jurisdiction of Formation

     71   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE 7    GUARANTY    Section 7.01  

Guaranty of the Obligations

     71    Section 7.02  

Contribution by Guarantors

     71    Section 7.03  

Payment by Guarantors

     72    Section 7.04  

Liability of Guarantors Absolute

     72    Section 7.05  

Waivers by Guarantors

     74    Section 7.06  

Guarantors’ Rights of Subrogation, Contribution, etc.

     74    Section 7.07  

Subordination of Other Obligations

     75    Section 7.08  

Continuing Guaranty

     75    Section 7.09  

Authority of Guarantors or Borrower

     75    Section 7.10  

Financial Condition of Borrower

     75    Section 7.11  

Bankruptcy, etc.

     76    Section 7.12  

Discharge of Guaranty Upon Sale of Guarantor

     76    Section 7.13  

Release of Guarantor

     77    ARTICLE 8    EVENTS OF DEFAULT    Section 8.01  

Events of Default

     77    Section 8.02  

Borrowers’ Right to Cure

     79    ARTICLE 9    AGENT    Section 9.01  

Appointment of Administrative Agent

     80    Section 9.02  

Powers and Duties

     80    Section 9.03  

General Immunity

     81    Section 9.04  

Administrative Agent Entitled to Act as Lender

     82    Section 9.05  

Lenders’ Representations, Warranties and Acknowledgment

     83    Section 9.06  

Right to Indemnity

     83    Section 9.07  

Successor Administrative Agent

     83    Section 9.08  

Guaranty

     84    Section 9.09  

Withholding Taxes

     84    ARTICLE 10    MISCELLANEOUS    Section 10.01  

Notices

     85    Section 10.02  

Expenses

     86    Section 10.03  

Indemnity

     87    Section 10.04  

Set-Off

     87    Section 10.05  

Amendments and Waivers

     88    Section 10.06  

Successors and Assigns; Participations

     89    Section 10.07  

Independence of Covenants

     93    Section 10.08  

Survival of Representations, Warranties and Agreements

     93   

 

-iii-



--------------------------------------------------------------------------------

Section 10.09  

No Waiver; Remedies Cumulative

     93    Section 10.10  

Marshalling; Payments Set Aside

     93    Section 10.11  

Severability

     94    Section 10.12  

Obligations Several; Independent Nature of Lenders’ Rights

     94    Section 10.13  

Non-Recourse Nature of Obligations

     94    Section 10.14  

Headings

     94    Section 10.15  

Applicable Law

     94    Section 10.16  

Consent to Jurisdiction

     94    Section 10.17  

Waiver of Jury Trial

     95    Section 10.18  

Confidentiality

     95    Section 10.19  

Usury Savings Clause

     96    Section 10.20  

Counterparts

     97    Section 10.21  

Effectiveness

     97    Section 10.22  

Entire Agreement

     97    Section 10.23  

PATRIOT Act

     97    Section 10.24  

Electronic Execution of Assignments

     97    Section 10.25  

No Fiduciary Duty

     98   

 

-iv-



--------------------------------------------------------------------------------

APPENDICES:

 

A    –    Commitments B    –    Notice Addresses, Principal Office

SCHEDULES:

 

4.07    –    Liabilities 4.10    –    Payment of Taxes 6.04    –    Certain
Restrictions on Subsidiary Distributions

EXHIBITS:

 

A-1    –    Funding Notice A-2    –    Conversion/Continuation Notice B    –   
Note C    –    Compliance Certificate D    –    Assignment Agreement E    –   
Certificate re Non-Bank Status F    –    Closing Date Certificate G    –   
Counterpart Agreement H    –    Subordination Provision I    –    Form of
Reconciliation Statement

 

-v-



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT, dated as of November 20, 2014, is entered
into by and among OZ MANAGEMENT LP, a Delaware limited partnership (“Borrower”),
as borrower, OZ ADVISORS LP, a Delaware limited partnership (“Advisors”), as a
Guarantor, OZ ADVISORS II LP, a Delaware limited partnership (“Advisors II”), as
a Guarantor, OCH-ZIFF FINANCE CO. LLC, a Delaware limited liability company
(“Finco”), as a Guarantor, CERTAIN OTHER GUARANTORS PARTY HERETO FROM TIME TO
TIME, the Lenders party hereto from time to time, and JPMORGAN CHASE BANK, N.A.
(“JPMCB”), as Administrative Agent (together with its permitted successors in
such capacity, “Administrative Agent”), GOLDMAN SACHS BANK USA, as Syndication
Agent, and J.P. MORGAN SECURITIES LLC and GOLDMAN SACHS BANK USA, as Joint Lead
Arrangers and Joint Bookrunners.

RECITALS:

WHEREAS, capitalized terms used in these Recitals and the preamble to this
Agreement shall have the respective meanings set forth for such terms in
Section 1.01 hereof;

WHEREAS, Lenders have agreed to extend an unsecured revolving credit facility to
Borrower, in an initial aggregate principal amount not to exceed $150,000,000,
in accordance with terms and conditions hereof.

Article 1

DEFINITIONS AND INTERPRETATION

Section 1.01 Definitions. The following terms used herein, including in the
preamble, Recitals, Exhibits and Schedules hereto, shall have the following
meanings:

“Accession Agreement” as defined in Section 2.18(a).

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (i) (a) the London interbank offered rate as administered
by ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars (for delivery on the first day of such
Interest Period) for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “Screen Rate”) at approximately 11:00 a.m., London
time, on such Interest Rate Determination Date; or (b) in the event the rates
referenced in the preceding clause (a) are not available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to Dollars, the
Interpolated Rate at such time, by (ii) an amount equal to (x) one minus (y) the
Applicable Reserve Requirements; provided that if the Adjusted Eurodollar Rate
shall be less than zero, such rate shall be deemed to be zero for all purposes
of this Agreement. “Interpolated Rate” means, at any time, for any Impacted
Interest Period, the



--------------------------------------------------------------------------------

rate per annum (rounded to the same number of decimal places as the two relevant
Screen Rates) determined by Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period (for which that Screen Rate is available in Dollars) that is
shorter than the Impacted Interest Period and (b) the Screen Rate for the
shortest period (for which that Screen Rate is available in Dollars) that
exceeds the Impacted Interest Period, in each case, at such time.

“Administrative Agent” as defined in the preamble hereto.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.

“Adverse Proceeding” means any action, suit, proceeding, hearing, governmental
investigation, claim or dispute at law or in equity, in arbitration or before or
by any Governmental Authority pending (or in the case of governmental
investigations, to the knowledge of any Credit Party, pending) or, to the
knowledge of any Credit Party, threatened in writing against Borrower, Advisors,
Advisors II, any other Guarantor or any OZ Subsidiary, or any property of
Borrower, Advisors, Advisors II, any other Guarantor or any OZ Subsidiary.

“Advisors” as defined in the preamble hereto.

“Advisors II” as defined in the preamble hereto.

“Affected Lender” as defined in Section 2.14(b).

“Affected Loans” as defined in Section 2.14(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise.

“Agent Affiliates” as defined in Section 10.01(b)(iii).

“Aggregate Amounts Due” as defined in Section 2.13.

“Aggregate Payments” as defined in Section 7.02.

“Agreement” means this Credit and Guaranty Agreement, dated as of November 20,
2014, as it may be amended, restated, supplemented or otherwise modified from
time to time.

“Aircraft Loan” as defined in Section 6.01(p).

 

-2-



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower, any other Credit Party or their respective
Subsidiaries from time to time concerning or relating to bribery or corruption.

“Applicable Margin” means, at any time, (i) in the case of interest calculable
with respect to any Eurodollar Rate Loan, the percentage per annum set forth in
the column headed “Applicable Margin for Eurodollar Rate” opposite the
applicable Debt Rating below, (ii) in the case of interest calculable with
respect to any Base Rate Loan, the percentage per annum set forth below in the
column headed “Applicable Margin for Base Rate” opposite the applicable Debt
Rating below, and (iii) in the case of Commitment Fees, the percentage per annum
set forth in the column headed “Commitment Fees” opposite the applicable Debt
Rating below:

 

Tier

  

Debt Rating

(S&P/Fitch)

   Applicable
Margin for Base
Rate     Applicable
Margin for
Eurodollar Rate     Commitment
Fee Rate  

I

   A- /A-      0 %      1.00 %      0.10 % 

II

   BBB+/ BBB+      0.25 %      1.25 %      0.125 % 

III

   BBB/ BBB      0.50 %      1.50 %      0.15 % 

IV

   BBB-/BBB-      0.75 %      1.75 %      0.20 % 

V

   £ BB+/ BB+ (or unrated by both Rating Agencies)      1.00 %      2.00 %     
0.25 % 

“Debt Rating” means, as of any date of determination, the corporate rating
assigned to the Borrower (as guaranteed by the Guarantors) by S&P or Fitch.

For purposes of the foregoing, if there are Debt Ratings by both S&P and Fitch
and such Debt Ratings shall fall within different Tiers, the Applicable Margin
shall be based on the higher of the two Debt Ratings unless one of the two Debt
Ratings is two or more Tiers lower than the other, in which case the Applicable
Margin shall be determined by reference to the Tier next below that of the
higher of the two Debt Ratings.

The Applicable Margin shall be subject to adjustment (upwards or downwards, as
appropriate) effective as of the date on which S&P or Fitch announces a change
of Debt Rating that results in a change in the Applicable Margin, irrespective
of when notice of such change shall have been furnished by Borrower to
Administrative Agent and Lenders pursuant to Section 5.01 or otherwise. Each
adjustment in the Applicable Margin shall apply during the period commencing on
the effective date of the applicable adjustment in Debt Rating and ending on the
date immediately preceding the effective date of the next such adjustment in
Debt Rating.

If the rating system of S&P or Fitch shall change, or if either or both of S&P
and Fitch shall cease to be in the business of rating corporate obligors, the
Borrower and the Lenders

 

-3-



--------------------------------------------------------------------------------

(acting with consent of the Requisite Lenders) shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and pending the effectiveness
of any such amendment, the Applicable Margin shall, at the option of the
Borrower, be determined (i) by reference to the Debt Rating most recently in
effect prior to such change or cessation or (ii) by disregarding the rating from
such rating agency.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator. Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Adjusted Eurodollar Rate or any other interest rate of a
Loan is to be determined, or (ii) any category of extensions of credit or other
assets which include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the lenders by means of electronic
communications pursuant to Section 10.01(b).

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than Borrower or any Guarantor), in one transaction or a
series of transactions, of all or any part of any Credit Party’s or any of the
OZ Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, leased or licensed, or any issuances or sale of the Equity
Interests of any OZ Subsidiary, other than (i) inventory (or other assets) sold,
leased, licensed out or otherwise disposed, or exchanged for other property, in
the ordinary course of business, (ii) sales, leases, licenses, exchanges,
transfers, disposals or other dispositions of used, obsolete, worn out or
surplus property no longer used or useful in the conduct of business or the
dispositions of accounts receivable in connection with the collection or
compromise thereof, (iii) licenses, sublicenses, leases or subleases granted to
others not interfering in any material respect with the business of the Credit
Parties and the OZ Subsidiaries, taken as a whole, (iv) sales, leases, licenses,
sublicenses, subleases, exchanges, transfers or other dispositions of property
to any Credit Party or OZ Subsidiary; provided that if the transferor is a
Credit Party, then the transferee must also be a Credit Party, (v) sales,
leases, licenses, sublicenses, subleases, exchanges, transfers or other
dispositions of other assets for consideration of less than $10,000,000 with
respect to any transaction or series of related transactions and less than
$20,000,000 in the aggregate during any

 

-4-



--------------------------------------------------------------------------------

Fiscal Year, (vi) sales, transfers or dispositions of Cash Equivalents for fair
market value, (vii) Involuntary Dispositions, (viii) the abandonment or other
sale, transfer, disposal or disposition of intellectual property that is, in the
reasonable judgment of the Borrower, no longer economically practicable to
maintain or useful in any material respect in the conduct of the business of the
Issuer and its Subsidiaries taken as a whole, (ix) sales or other transfers or
dispositions of Margin Stock, (x) issuances by the Borrower, Advisors,
Advisors II, and/or any New Advisor Guarantor to any Person other than a Credit
Party or an OZ Subsidiary of its Equity Interests, Class C Non-Equity Interests
or Och-Ziff Operating Group D Units, as applicable, (xi) sales or other
transfers or dispositions of securities in connection with repurchase
agreements, (xii) issuances by Finco to the Issuer, Och-Ziff Holding or Och-Ziff
Corp of its Equity Interests, Class C Non-Equity Interests or Och-Ziff Operating
Group D Units, as applicable, (xiii) the substantially concurrent purchase and
sale, transfer, disposition or exchange of non-cash assets for substantially
equivalent value, and (xiv) the unwinding of, or settlements under, Interest
Rate Agreements or Currency Agreements.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent.

“Assignment Effective Date” as defined in Section 10.06(b).

“AUM” as defined in Section 6.10(a).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
chief financial officer, treasurer, president or a vice president (or the
equivalent thereof) of such Person or of such Person’s general partner or
equivalent.

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the Termination Date.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in
effect on such day plus 1/2 of 1% and (iii) the Adjusted Eurodollar Rate for a
one month Interest Period commencing on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1% (which Adjusted
Eurodollar Rate shall be based on the relevant Screen Rate (or if not available,
the Interpolated Rate) at approximately 11:00 a.m. London time on such day). Any
change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurodollar Rate shall be effective on the
effective day of such change in the Prime Rate, the Federal Funds Effective Rate
or the Adjusted Eurodollar Rate, respectively. For the avoidance of doubt, if
the Federal Funds Effective Rate used to determine the Base Rate shall be less
than zero at any time, such rate shall be deemed to be zero for purposes of such
determination.

 

-5-



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficiary” means Administrative Agent and any Lender.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Bonds” means the senior unsecured notes, bonds or debt securities issued under
the Indenture, in each case as amended, restated, supplemented or otherwise
modified from time to time.

“Borrower” as defined in the preamble hereto.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” shall mean any day
which is a Business Day described in clause (i) and which is also a day for
trading by and between banks in Dollar deposits in the London interbank market.

“Capital Lease” means, subject to the last sentence of Section 1.02(a), as
applied to any Person, any lease of any property (whether real, personal or
mixed) by that Person as lessee that, in conformity with the accounting
principles used in the preparation of the Historical Financial Statements, is or
should be accounted for as a capital lease on the balance sheet of that Person.

“Capital Lease Obligations” of any Person means, subject to the last sentence of
Section 1.02(a), the obligations of such Person to pay rent or other amounts
under any Capital Lease, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with the accounting
principles used in the preparation of the Historical Financial Statements.

“Cash” means money, currency or a credit balance in any demand or deposit
account, securities account or commodity account.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) time deposits and certificates of
deposit denominated in a Permitted Currency of (i) any Lender, (ii) any domestic
commercial bank of recognized standing having capital and surplus in excess of
$500,000,000 as of the date of the acquisition thereof or (iii) any bank whose
short term commercial paper rating from S&P is at least A-1 or the equivalent
thereof or from Moody’s is at least P-1 or the equivalent thereof as of the date
of the acquisition thereof (any such bank being an “Approved Bank”), in each
case with maturities of not more than 270 days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the

 

-6-



--------------------------------------------------------------------------------

parent company thereof) or any variable rate notes issued by, or guaranteed by,
any domestic corporation rated A-1 (or the equivalent thereof) or better by S&P
or P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $250,000,000 for
direct obligations issued by or fully guaranteed by the United States and
(e) investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which are administered by reputable financial institutions having capital of at
least $500,000,000, as of the date of each respective transaction and the
portfolios of which are limited to investments of the character described in the
foregoing subdivisions (a) through (d).

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit E.

“Change of Control” means, at any time, any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act), other than Permitted
Holders, has become the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of 50% or more of the voting
interests in the Equity Interests of Borrower, Advisors, Advisors II or any New
Advisor Guarantor on a fully diluted basis.

“Class A Shares” means the Class A limited liability company interests of the
Issuer.

“Class C Non-Equity Interest” means a non-equity interest in each of Borrower,
Advisors and Advisors II on which discretionary income allocations may be made
to existing and future partners of Borrower, Advisors and Advisors II, and any
comparable non-equity interest in any New Advisor Guarantor on which
discretionary income allocation may be made to partners of any New Advisor
Guarantor.

“Closing Date” means the date on which all conditions precedent in Section 3.01
are satisfied or have been waived, which date is the date of this Agreement.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit F.

“Code” means the United States Internal Revenue Code of 1986, as amended to the
date hereof and from time to time hereafter, and any successor statute.

“Combined Economic Income” means, for any period, an amount calculated on a
combined basis for Credit Parties and the OZ Subsidiaries determined on the
basis of economic income, in accordance with the methodology utilized by the
Issuer to derive economic income in the Issuer’s earnings press release for the
Fiscal Quarter ended on June 30, 2014, equal to (i) economic income for such
period, less (ii) incentive income for such period, plus (iii) any amount of
bonus compensation expenses during such period, in the case of this clause
(iii) not to exceed an amount equal to 20% of total revenues for such period,
plus (iv) interest expenses for such period, and excluding (v) any
extraordinary, unusual or non-recurring gains or losses or income or expense or
charge for such period.

 

-7-



--------------------------------------------------------------------------------

“Combined Total Debt” means, as at any date of determination, without
duplication, the aggregate stated balance sheet amount of (a) all Indebtedness
of Credit Parties and the OZ Subsidiaries of the type described in clauses (i),
(ii), (iii), (vi) (only to the extent the applicable letter of credit has been
drawn and not reimbursed), and (vii) of the definition of Indebtedness (other
than intercompany Indebtedness among any of the Credit Parties and OZ
Subsidiaries) and (b) all Guarantees of Credit Parties and OZ Subsidiaries in
respect of Indebtedness of the type described in clause (a) of this definition,
each determined on a combined basis in accordance with GAAP; provided, however,
that in any event “Combined Total Debt” shall exclude any Indebtedness of any OZ
Fund that is consolidated into the Issuer or any Credit Party (but for the
avoidance of doubt, shall include any Guarantee by any Credit Party or any OZ
Subsidiary of any such Indebtedness of any OZ Fund described in clause (b) of
this definition).

“Commitment” means the commitment of a Lender to make or otherwise fund Loans,
and “Commitments” means such commitments of all Lenders in the aggregate. The
amount of each Lender’s Commitment, if any, is set forth on Appendix A or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Commitments as
of the Closing Date is $150,000,000.

“Commitment Fees” as defined in Section 2.08.

“Commitment Increase” as defined in Section 2.18(a).

“Commitment Letter” means the Commitment Letter, dated as of September 17, 2014,
by and among Borrower, Advisors, Advisors II, Finco, JPMCB, J.P. Morgan
Securities LLC and Goldman Sachs Bank USA, as amended by an Amendment to
Commitment Letter, dated October 28, 2014.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.02.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

 

-8-



--------------------------------------------------------------------------------

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G delivered by a Credit Party pursuant to Section 5.08.

“Cost Sharing Arrangement” means any cost sharing, cash contribution or offset
arrangements (other than Expense Allocation Agreements) entered into by any
Credit Party or OZ Subsidiary from time to time in respect of allocated costs
and expenses of the Issuer or any Subsidiary of the Issuer (other than any OZ
Fund or any Subsidiary thereof), provided that any expenses, fees, costs, cash
contributions and other charges or amounts allocated to or payable or offset by
any Credit Party or OZ Subsidiary pursuant to such arrangements shall be
accounted for as expenses of such Credit Party or OZ Subsidiary.

“Credit Date” means the date of a Credit Extension, which shall be a Business
Day.

“Credit Document” means (i) any of this Agreement, the Notes, if any, each
Counterpart Agreement, Commitment Increase and any subordination agreement
entered into pursuant to this Agreement, including any amendments, supplements,
consents, joinder or waivers to the foregoing, as the same may be amended,
restated, supplemented or otherwise modified from time to time, and (ii) solely
for purposes of Section 3.01, Article 7, Article 8 and Section 10.03 (including
the defined terms used therein), the Fee Letters.

“Credit Extension” means the making of a Loan.

“Credit Party” means Borrower and each Guarantor (including each New Advisor
Guarantor).

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Borrower’ and the OZ Subsidiaries’
operations and not for speculative purposes.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Debt Rating” as defined in the definition of “Applicable Margin”.

“Defaulting Lender” as defined in Section 2.19(a).

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments), (ii) is redeemable
at the option of the holder thereof (other than solely for Equity Interests
which are not otherwise Disqualified Equity Interests), in whole or in part,
(iii) provides for the scheduled

 

-9-



--------------------------------------------------------------------------------

payments of dividends in cash, or (iv) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the Maturity Date. For the avoidance of doubt, Disqualified
Equity Interests shall not include Och-Ziff Operating Group A Units, Och-Ziff
Operating Group B Units, Class C Non-Equity Interests or Och-Ziff Operating
Group D Units.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Economic Income Leverage Ratio” means as of the last day of any Fiscal Quarter,
the ratio of (i) Combined Total Debt (net of Unrestricted Cash and Cash
Equivalents) as of such day to (ii) Combined Economic Income for the four-Fiscal
Quarter period ending on such day; provided that the Economic Income Leverage
Ratio as of any time other than the last day of a Fiscal Quarter shall mean the
Economic Income Leverage Ratio as of the last day of the Fiscal Quarter most
recently ended prior to such time of determination for which financial
statements have been delivered pursuant to Section 5.01.

“Eligible Assignee” means, other than a natural Person, (i) any Lender, any
Affiliate of any Lender and any Related Fund (any two or more Related Funds
being treated as a single Eligible Assignee for all purposes hereof), and
(ii) any commercial bank, insurance company, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans; provided, no Affiliate
of a Credit Party shall be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, a Credit Party, any of the OZ Subsidiaries
or any of their respective ERISA Affiliates.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing, but excluding Class C Non-Equity Interests and Och-Ziff Operating
Group D Units; provided that Equity Interests shall not include convertible
Indebtedness prior to conversion.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (ii) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in

 

-10-



--------------------------------------------------------------------------------

clause (ii) above is a member. Any former ERISA Affiliate of a Credit Party or
any of the OZ Subsidiaries shall continue to be considered an ERISA Affiliate of
such Credit Party or any such OZ Subsidiary within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of such
Credit Party or such OZ Subsidiary and with respect to liabilities arising after
such period for which such Credit Party or such OZ Subsidiary could be liable
under the Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Pension Plan (whether or not waived
in accordance with Section 412(c) of the Code) or the failure to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (iii) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by a Credit Party, any of the OZ Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to a Credit Party,
any of the OZ Subsidiaries or any of their respective ERISA Affiliates pursuant
to Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings
to terminate any Pension Plan, or the occurrence of any event or condition which
can be reasonably expected to constitute grounds under ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan; (vi) the
imposition of liability on a Credit Party, any of the OZ Subsidiaries or any of
their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA
or by reason of the application of Section 4212(c) of ERISA; (vii) the
withdrawal of a Credit Party, any of the OZ Subsidiaries or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there
is any potential liability therefor, or the receipt by a Credit Party, any of
the OZ Subsidiaries or any of their respective ERISA Affiliates of notice from
any Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act or
omission which could give rise to the imposition on a Credit Party, any of the
OZ Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Code or under Section 409,
Section 502(c), (i) or (1), or Section 4071 of ERISA in respect of any Employee
Benefit Plan; (ix) the assertion of a material claim (other than routine claims
for benefits) against any Employee Benefit Plan other than a Multiemployer Plan
or the assets thereof, or against a Credit Party, any of the OZ Subsidiaries or
any of their respective ERISA Affiliates in connection with any Employee Benefit
Plan; (x) receipt from the Internal Revenue Service of notice of the failure of
any Pension Plan (or any other Employee Benefit Plan intended to be qualified
under Section 401(a) of the Code) to qualify under Section 401(a) of the Code,
or the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Code; or (xi) the imposition
of a Lien pursuant to Section 430(k) of the Code or Section 303(k) of ERISA or a
violation of Section 436 of the Code.

 

-11-



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in Section
8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Taxes” means with respect to Administrative Agent, any Lender, or any
other recipient of any payment to be made by or on account of any obligation
hereunder or under any other Credit Document: (a) taxes imposed on or measured
by its overall net income or gross receipts (however denominated), and franchise
taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located; (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction; (c) in the case of a Non-US Lender, any withholding tax that
is imposed on amounts payable to such Non-US Lender at the time such Non-US
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Non-US Lender’s failure or inability (other than as a
result of a change in law after the date on which such Lender becomes a party to
this Agreement or designates a new lending office) to comply with
Section 2.16(f), except to the extent that such Non-US Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower or other Credit
Party with respect to such withholding tax pursuant to Section 2.16(b); and
(d) any Taxes imposed by FATCA.

“Existing Credit Agreement” means that certain Credit and Guaranty Agreement,
dated as of November 15, 2011, among the Borrower, Advisors, Advisors II, the
other guarantors party thereto, Goldman Sachs Lending Partners LLC, as
administrative agent, the lenders party thereto from time to time and the other
agents and arrangers named therein (as amended, supplemented or otherwise
modified from time to time in accordance with the terms thereof).

“Expense Allocation Agreement” means one or more agreements entered into among
the Issuer, Och-Ziff Corp, Och-Ziff Holding, the Borrower, Advisors, Advisors II
and Finco providing for the allocation of certain expenses as described in the
Issuer’s proxy statements from time to time, as the same may be amended,
supplemented, modified or replaced from time to time; provided that any
expenses, fees, costs and other charges allocated to or payable or offset by any
Credit Party or OZ Subsidiary pursuant to such agreements shall be accounted for
as expenses of such Credit Party or OZ Subsidiary.

“Exposure” means, with respect to any Lender, as of any date of determination,
the outstanding principal amount of the Loans of such Lender.

“Fair Share Contribution Amount” as defined in Section 7.02.

“Fair Share” as defined in Section 7.02.

 

-12-



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date of
this Agreement (or any amended or successor provisions, provided such amended or
successor provisions do not place compliance or other burdens on the Lender (as
determined in the reasonable judgment of the affected Lender) that are
materially more onerous than the provisions in effect on the date of this
Agreement) and any Treasury Regulations or other guidance promulgated
thereunder.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
per annum (rounded upwards, if necessary, to the next 1/100 of 1%) on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate per annum (rounded upwards, if necessary, to the next 1/100 of
1%) charged to Administrative Agent, in its capacity as a Lender, on such day on
such transactions as determined by Administrative Agent.

“Fee Letters” means (i) the arrangement fee letter, dated as of September 17,
2014, among Borrower, Advisors, Advisors II, Finco, JPMCB and J.P. Morgan
Securities LLC, (ii) the arrangement fee letter, dated as of September 17, 2014,
among Borrower, Advisors, Advisors II, Finco and Goldman Sachs Bank USA, and
(iii) the administration fee letter, dated as of September 17, 2014, among
Borrower, Advisors, Advisors II, Finco and the Administrative Agent, in each
case as the same may be amended, restated, supplemented or otherwise modified
from time to time.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Borrower (or of Borrower’s general partner or
equivalent) that (i) such financial statements have been prepared in accordance
with GAAP consistently applied (subject to, in the case of financial statements
delivered pursuant to Section 5.01(a), normal year-end audit adjustments and the
absence of footnotes) and (ii) such financial statements fairly present, in all
material respects, the financial condition of the Issuer and its consolidated
subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.

“Finco” as defined in the preamble hereto.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Credit Parties and the OZ
Subsidiaries, or the Issuer and its consolidated subsidiaries, as the case may
be, each ending on December 31 of each calendar year; provided the fiscal year
of Och-Ziff India Private Limited and Och-Ziff Real Estate India Private Limited
may end on March 31 of each calendar year; provided, further, that a newly
acquired Subsidiary may end its fiscal year on a date other than December 31 of

 

-13-



--------------------------------------------------------------------------------

each calendar year. For purposes of this Agreement and any other Credit
Documents, references to “Fiscal Year” shall refer to the fiscal year of the
Credit Parties unless the context requires otherwise or unless otherwise
specified.

“Fitch” means Fitch Ratings, Inc., or any successor to its rating agency
business.

“Funding Guarantors” as defined in Section 7.02.

“Funding Notice” means a notice substantially in the form of Exhibit A-l.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness or performance of such
Indebtedness, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such
Indebtedness, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Indebtedness of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
of any other Person, whether or not such Indebtedness is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien); provided that the term “Guarantee” shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business, or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or disposition
of assets permitted under this Agreement (other than such obligations with
respect to Indebtedness). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

 

-14-



--------------------------------------------------------------------------------

“Guaranteed Obligations” as defined in Section 7.01.

“Guarantor” means (i) Advisors, (ii) Advisors II, (iii) Finco, and (iv) each
other Person that becomes a party to this Agreement, or a Guarantor, pursuant to
Section 5.08.

“Guaranty” means the guaranty of each Guarantor set forth in Article 7.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Issuer and its consolidated subsidiaries for the Fiscal
Year ended December 31, 2013 consisting of consolidated balance sheets and the
related consolidated statements of operations, shareholders’ equity and cash
flows for such Fiscal Year, and (ii) the unaudited financial statements of the
Issuer and its consolidated subsidiaries as at September 30, 2014, consisting of
a consolidated balance sheet and the related consolidated statements of
operations and cash flows for the nine-month period ending on such date, that
fairly present, in all material respects, the financial condition of the Issuer
and its consolidated subsidiaries as at the date indicated and the results of
their operations and their cash flows for the period indicated, subject to
changes resulting from audit and normal year-end adjustments.

“Increase Effective Date” means the effective date of any Commitment Increase
pursuant to Section 2.18.

“Increased-Cost Lenders” as defined in Section 2.19(a).

“Increasing Lender” as defined in Section 2.18(a).

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of Capital Lease Obligations
that are properly classified as a liability on a balance sheet in conformity
with the accounting principles used in the preparation of the Historical
Financial Statements; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (other than (a) trade account payables in the ordinary
course of business, (b) earn-out obligations payable in Equity Interests (other
than Equity Interests of OZ Subsidiaries or their respective Subsidiaries),
(c) any earn-out obligation (other than earn-out obligations covered under
subclause (b) above) if not paid after becoming due and payable, and
(d) obligations with respect to deferred compensation); (v) all indebtedness
(excluding prepaid interest thereon) secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; (vi) all reimbursement obligations arising under any
letter of credit; (vii) Disqualified Equity Interests, (viii) net obligations of
such Person in respect of any exchange traded or over the counter derivative
transaction, including any Interest Rate

 

-15-



--------------------------------------------------------------------------------

Agreement and Currency Agreement, whether entered into for hedging or
speculative purposes; provided, in no event shall obligations under any Interest
Rate Agreement and any Currency Agreement be deemed “Indebtedness” for purposes
of calculating the Economic Income Leverage Ratio; and (ix) all Guarantees of
such Person in respect of any of the foregoing. Notwithstanding anything to the
contrary herein, the following shall not constitute Indebtedness: Class C
Non-Equity Interests, Och-Ziff Operating Group D Units and all obligations of
any Credit Party or OZ Subsidiary arising under or with respect to the Expense
Allocation Agreement and any Cost Sharing Arrangement.

The amount of Indebtedness of any Person for purposes of clause (v) above shall
be deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims, actions, judgments, suits, costs, expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding or hearing commenced or threatened by any Person, whether or not any
such Indemnitee shall be designated as a party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations), on common law or equitable cause or on contract
or otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of this Agreement, or the
other Credit Documents or the transactions contemplated hereby or thereby
(including the execution and delivery of any Credit Document, the performance by
the parties hereto or thereto, the Lenders’ agreement to make Credit Extensions,
or the use or intended use of the proceeds thereof, or any enforcement of any of
the Credit Documents (including any sale of, collection from, or upon the
enforcement of the Guaranty)) or any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation or proceeding is brought by any Credit Party, any OZ
Subsidiary or their respective equity holders, Affiliates, creditors or any
other third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that
Indemnified Liabilities with respect to legal fees, disbursements and expenses
shall be limited to the fees of one counsel and, if necessary, of a single firm
of local counsel in each relevant jurisdiction, and, in the case of an actual or
reasonably perceived conflict of interest (where the Indemnitee affected by such
conflict informs Borrower of such conflict and thereafter retains its own
counsel with Borrower’s prior written consent (not to be unreasonably withheld
or delayed)), one additional counsel to each similarly affected group of
Indemnitees and, if necessary, one additional local counsel in each relevant
jurisdiction for such affected group of Indemnitees).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitee” as defined in Section 10.03(a).

 

-16-



--------------------------------------------------------------------------------

“Indenture” means the Indenture, dated as of November 20, 2014, by and among
Finco, as issuer, the Borrower, Advisors and Advisors II, as guarantors, any
additional guarantors party thereto from time to time, and Wilmington Trust,
National Association, as the trustee, as supplemented by the First Supplemental
Indenture, dated as of November 20, 2014, as amended, restated, supplemented or
otherwise modified from time to time.

“Initial Loans” as defined in Section 2.18(b).

“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, each March 31, June 30, September 30 and December 31 of each year,
commencing on the first such date to occur after the Closing Date and the final
maturity date of such Loan; and (ii) any Loan that is a Eurodollar Rate Loan,
the last day of each Interest Period applicable to such Loan; provided, in the
case of each Interest Period of longer than three months, “Interest Payment
Date” shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, three or six months (or nine or twelve months with the consent of
each Lender), as selected by Borrower in the applicable Funding Notice or
Conversion/Continuation Notice, (i) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be; and (ii) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided, (a) if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c), of this definition, end on the last Business Day of a calendar month
and (c) no Interest Period with respect to any portion of the Loans shall extend
beyond the Maturity Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Credit Parties’ and the OZ
Subsidiaries’ operations and not for speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of a Credit Party
or any OZ Subsidiary.

“Issuer” means Och-Ziff Capital Management Group LLC.

 

-17-



--------------------------------------------------------------------------------

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“JPMCB” as defined in the preamble hereto.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or Accession Agreement.

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement) and any preferential arrangement in the nature of a
security interest having the practical effect of any of the foregoing.

“Loan” means a loan made by a Lender to the Borrower pursuant to Section
2.01(a).

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse change with respect to (i) the operations, business, properties,
liabilities (actual or contingent) or financial condition of the Credit Parties
and the OZ Subsidiaries taken as a whole; (ii) the ability of any Credit Party
to fully and timely perform its payment Obligations hereunder; or (iii) the
legality, validity, binding effect or enforceability against a Credit Party of a
Credit Document to which it is a party.

“Material Subsidiary” means any OZ Subsidiary or group of OZ Subsidiaries that,
individually or in the aggregate, at any time of determination, have or account
for (a) assets with a value equal to or greater than 5% of the total value of
the aggregate assets of all Credit Parties and OZ Subsidiaries, taken as a
whole, as at the last day of the Fiscal Quarter ending prior to the date of
determination and for which financial statements required to be delivered under
Section 5.01(a) or Section 5.01(b) have been delivered, or (b) Combined Economic
Income of equal to or greater than 5% of the Combined Economic Income of all of
the Credit Parties and the OZ Subsidiaries, taken as a whole, for the most
recent four consecutive Fiscal Quarter period of the Credit Parties ending prior
to the date of determination and for which financial statements required to be
delivered under Section 5.01(a) or Section 5.01(b) have been delivered; provided
that neither 57 AVIATION SERVICES, LLC nor any New Aviation Subsidiary shall be
a Material Subsidiary.

“Maturity Date” means the earlier of (i) November 20, 2019 and (ii) the date
that all Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise.

“ML Fund” means the Merrill Lynch Investment Solutions – Och-Ziff European
Multi-Strategy UCITS Fund.

 

-18-



--------------------------------------------------------------------------------

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“New Advisor” means any direct Subsidiary of Issuer, Och-Ziff Holding or
Och-Ziff Corp (other than Borrower, Advisors, Advisors II, Finco, any OZ Fund or
any of their respective Subsidiaries), of which 100% of the shares of Voting
Stock of such Subsidiary is at the time directly owned, or the management of
which is otherwise 100% directly controlled, by (or of which the general partner
or equivalent is) any or all of Issuer, Och-Ziff Holding and Och-Ziff Corp, and
such Subsidiary is engaged in substantially the same business and earns fees or
other compensation on substantially the same basis as Borrower, Advisors or
Advisors II.

“New Advisor Guarantor” means any Guarantor that is a New Advisor, other than
Advisors, Advisors II and Finco.

“New Advisor Subsidiary” means any Subsidiary of any New Advisor that is not a
New Advisor Guarantor, other than an OZ Fund or any of its Subsidiaries.

“New Aviation Subsidiary” as defined in Section 6.01(p).

“Nonpublic Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Non-Consenting Lender” as defined in Section 2.19(a).

“Non-US Lender” as defined in Section 2.16(e)(i).

“Note” means a promissory note in the form of Exhibit B, as it may be amended,
restated, supplemented or otherwise modified from time to time.

“Notice” means a Funding Notice or a Conversion/Continuation Notice.

“Obligations” means all obligations of every nature of each Credit Party,
whether direct or indirect, absolute or contingent, primary or secondary, fixed
or otherwise, including obligations now or hereafter from time to time owed to
Administrative Agent, the Lenders or any of them, under any Credit Document,
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to such Credit Party, would have accrued
on any Obligation, whether or not a claim is allowed against such Credit Party
for such interest in the related bankruptcy proceeding), fees, expenses,
indemnification or otherwise (including monetary obligations incurred during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding).

“Obligee Guarantor” as defined in Section 7.07.

“Och-Ziff Corp” means Och-Ziff Holding Corporation, a Delaware corporation.

 

-19-



--------------------------------------------------------------------------------

“Och-Ziff Holding” means Och-Ziff Holding LLC, a Delaware limited liability
company.

“Och-Ziff Operating Group” shall have the meaning ascribed thereto from time to
time in the public filings made by the Issuer with the SEC

“Och-Ziff Operating Group A Unit” means a Class A operating group unit in
Borrower, Advisors or Advisors II, and any comparable unit designated as a
Class A operating group unit for any New Advisor Guarantor.

“Och-Ziff Operating Group B Unit” means a Class B operating group unit in
Borrower, Advisors or Advisors II, and any comparable unit designated as a
Class B operating group unit for any New Advisor Guarantor.

“Och-Ziff Operating Group D Unit” means a Class D operating group unit in
Borrower, Advisors or Advisors II, and any comparable unit designated as a
Class D operating group unit for any New Advisor Guarantor.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization or certificate of formation, as amended, and its
operating agreement, as amended. In the event any term or condition of this
Agreement or any other Credit Document requires any Organizational Document to
be certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.

“Other Connection Taxes” means, with respect to Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation hereunder or under any other Credit Document, Taxes imposed as a
result of a present or former connection between such party and the jurisdiction
imposing such Taxes (other than connections arising from such party having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except for any such Taxes that are Other
Connection Taxes with respect to an assignment (other than an assignment made
pursuant to Section 2.17).

“OZ Fund” means (a) each multi-strategy fund, credit fund, equity fund, hedge
fund, real estate fund, collateralized loan obligation, managed accounts,
investment fund, real

 

-20-



--------------------------------------------------------------------------------

estate investment trust, business development company, private equity fund,
registered investment company, open- or closed-end fund, investment trust,
undertaking for collective investment in transferable securities, any other
investment vehicle, in each case that primarily makes investments similar to
those made by investment funds and whose primary purpose is not to operate as a
funding or financing vehicle for the Issuer, a Credit Party or an OZ Subsidiary,
and (b) any subsidiary or portfolio company of any of the foregoing set forth in
clause (a), in each case of clauses (a) and (b), managed (or for which
investment advisory or other asset management services are provided), directly
or indirectly, by a Credit Party or any of their respective Subsidiaries or
Affiliates or any of its or their investment advisors.

“OZ Subsidiary” means any Subsidiary of a Credit Party (whether or not such
Subsidiary is also a Credit Party itself) other than an OZ Fund or any of its
Subsidiaries.

“Participant Register” as defined in Section 10.06(g)(i).

“PATRIOT Act” as defined in Section 3.01(i).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Code or Section 302 of ERISA.

“Permitted Currency” means Japanese Yen, Euro, Hong Kong Dollar, Swiss Franc,
and UK Sterling.

“Permitted Holders” means (i) Daniel Och, (ii) any other individual who is an
executive managing director of the general partners of Borrower, Advisors or
Advisors II, or the equivalent officer positions and has been appointed as such
in the ordinary course of business as of any date of determination (“EMDs”),
(iii) any individual who formerly served as an EMD, (iv) the spouse (including a
surviving spouse) and immediate family members of any Permitted Holder, (v) the
estate and lawful heirs of any Permitted Holder, and (vi) the beneficial trusts,
family partnerships, foundations, family limited liability companies or other
vehicles established for estate planning or charitable purposes of any of the
foregoing, provided that the investment decisions relating to any Equity
Interests of Borrower, Advisors, Advisors II or any New Advisor Guarantor held
by such trusts or other entities are controlled directly or indirectly by one or
more of the persons specified in the foregoing clauses (i) through (v).

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Platform” as defined in Section 5.01(i).

“Prime Rate” means the rate of interest per annum as announced from time to time
by Administrative Agent as its prime rate in effect at its principal office in
New York City.

 

-21-



--------------------------------------------------------------------------------

The Prime Rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer. Administrative Agent or any other
Lender may make commercial loans or other loans at rates of interest at, above
or below the Prime Rate.

“Principal Office” means such Person’s “Principal Office” as set forth on
Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as such Person may from time to time designate in writing to
Borrower, Administrative Agent and each Lender.

“Pro Forma Basis” means, subject to and in accordance with the pro forma
measurement principals set forth in Section 1.03, as of any date, with respect
to any determination of any financial covenant, Economic Income Leverage Ratio
or any other test or condition hereunder that is required to be calculated on a
Pro Forma Basis shall give effect to any acquisition or asset sale or
incurrence, retirement or repayment of Indebtedness as through such event
occurred as of the first day of the applicable period of measurement with
respect to any test, ratio or covenant for which such calculation is being made.

“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Loan of any Lender, the percentage obtained by dividing
(a) the Commitment of that Lender by (b) the aggregate Commitments of all
Lenders; provided that from and after the time that the Commitments have been
terminated or reduced to zero, the Pro Rata Share shall mean the percentage
obtained by dividing (a) the aggregate outstanding principal amount of the Loans
made by that Lender, by (b) the aggregate outstanding principal amount of all
Loans.

“Rating Agency” means S&P or Fitch.

“Reconciliation Statement” as defined in Section 5.01(d).

“Register” as defined in Section 2.04(b).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Regulation FD” means Regulation FD as promulgated by the SEC under the
Securities Act and Exchange Act as in effect from time to time.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Relevant Four Fiscal Quarter Period” as defined in Section 8.02(a).

“Replacement Lender” as defined in Section 2.19(a).

“Requisite Lenders” means, subject to Section 2.19(b)(ii), at any time, one or
more Lenders that are not Defaulting Lenders having or holding Exposure and
unused Commitment representing more than 50% of the aggregate Exposure and
unused Commitments of all Lenders that are not Defaulting Lenders at such time.

 

-22-



--------------------------------------------------------------------------------

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any Equity Interests of any Credit Party or OZ
Subsidiary now or hereafter outstanding; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any Equity Interests of any Credit Party or OZ Subsidiary now or
hereafter outstanding; and (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
Equity Interests of any Credit Party or OZ Subsidiary now or hereafter
outstanding.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, or any successor to its rating agency business.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b) to the extent that
conducting transactions with such Persons is prohibited for any party hereto or
any Person participating in the Loans (whether as Lender, Borrower or otherwise)
under the laws of the United States, the United Nations Security Council, the
European Union, and any European Union member state or the United Kingdom.

“Sanctions” economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

-23-



--------------------------------------------------------------------------------

“Specified Equity Contribution” as defined in Section 8.02(a).

“Subject Quarter” as defined in Section 8.02(b).

“Subject Transaction” as defined in Section 1.03.

“Subsequent Periods” as defined in Section 8.02(b).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
including any interest, additions to tax or penalties applicable thereto.

“Termination Date” means the earlier to occur of (i) the date the Commitments
are permanently reduced to zero pursuant to Section 2.10(b), and (ii) the date
of termination of the Commitments pursuant to Section 8.01.

“Terminated Lender” as defined in Section 2.19(a).

“Type” when used in reference to any Loan, refers to whether the rate of
interest on such Loan is determined by reference to the Adjusted Eurodollar Rate
or the Base Rate.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“U.S. Lender” as defined in Section 2.16(e)(i).

“Unrestricted Cash and Cash Equivalents” means all Cash and Cash Equivalents not
restricted as described in SEC Regulation S-X Rule 7-03(a)(2).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“754 Election” as defined in Section 6.03(a).

Section 1.02 Accounting Terms. (a) Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if Borrower
notifies Administrative Agent that Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if Administrative Agent notifies Borrower that the Requisite Lenders request

 

-24-



--------------------------------------------------------------------------------

an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Financial statements and other information required to
be delivered by Borrower to Administrative Agent pursuant to Sections 5.01(a)
and 5.01(b) shall be prepared in accordance with GAAP consistently applied
(subject to, in the case of financial statements delivered pursuant to
Sections 5.01(a), normal year-end audit adjustments and the absence of
footnotes) (and delivered together with the reconciliation statements provided
for in Section 5.01(d), if applicable). Subject to the foregoing, calculations
in connection with the definitions, covenants and other provisions hereof shall
utilize accounting principles and policies in conformity with GAAP.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts, definitions, covenants and ratios referred to herein shall be made
(i) without giving effect to any election under Financial Accounting Standards
Board Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of Borrower, any other Credit Party or any Subsidiary thereof at
“fair value”, as defined therein, and (ii) without giving effect to proposed
Accounting Standards Update (ASU) Leases (Topic 840) issued August 17, 2010,
(Topic 842) issued May 16, 2013, any successor proposal, any implementation
thereof, any oral or public deliberations by the Financial Accounting Standards
Board regarding the foregoing, or any other change in GAAP after that Closing
Date that would require the obligations of a Person in respect of an operating
lease or a lease that would be treated as an operating lease on the Closing Date
to be recharacterized as a Capital Lease or Capital Lease Obligations.

(b) Notwithstanding any provision to the contrary contained in this Agreement or
any other Credit Document or certificate or other document delivered to the
Administrative Agent or any Lender, in the event that the Issuer and its
consolidated subsidiaries effect a restatement of their financial statements
previously provided hereunder and such restated financial statements do not
indicate a material adverse change in the creditworthiness of the Credit
Parties, taken as a whole, from that indicated by such previously provided
financial statements to which the restatement relates, then such restatement
shall not be deemed to constitute a breach of any representation or warranty
under any Credit Document or any other document delivered pursuant hereto or
thereto or in connection herewith or therewith, or provide the basis for a
Default or an Event of Default hereunder or under any other Credit Document;
provided that if any such restatement affects in any material respect the
calculation of Combined Total Debt or Combined Economic Income, then the
provisions of paragraph (a) of this Section will apply as if such restatement
resulted from a change in GAAP or in the application thereof, and at the request
of the Borrower or the Requisite Lenders, the relevant provisions of this
Agreement will be renegotiated by the Borrower and the Lenders (acting via a
majority) to give effect to the intent of this Agreement as in effect prior to
such restatement.

Section 1.03 Subject Transactions. With respect to any period during which an
acquisition, asset sale or the incurrence, retirement or repayment of
Indebtedness has occurred (each, a “Subject Transaction”), for purposes of
determining the Economic Income Leverage Ratio, Combined Total Debt and Combined
Economic Income shall be calculated with respect to such period on a pro forma
basis (including pro forma adjustments arising out of events which

 

-25-



--------------------------------------------------------------------------------

are directly attributable to a specific transaction, are reasonable identifiable
and supportable and are expected to be realized, in each case determined in good
faith by or under the direction of the chief financial officer of Borrower (or
of Borrower’s general partner or equivalent), which would include cost savings
resulting from head count reduction, closure of facilities and similar
restructuring charges, which pro forma adjustments shall be certified by the
chief financial officer of Borrower (or of Borrower’s general partner or
equivalent)) using the historical audited financial statements of any business
so acquired or to be acquired or sold or to be sold and the consolidated
financial statements of Credit Parties and the OZ Subsidiaries which shall be
reformulated as if such Subject Transaction, and any Indebtedness incurred or
repaid in connection therewith, had been consummated or incurred or repaid at
the beginning of such period (and assuming that such Indebtedness bears interest
during any portion of the applicable measurement period prior to the relevant
acquisition at the weighted average of the interest rates applicable to
outstanding Loans incurred during such period).

Section 1.04 Interpretation, etc. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided. The use herein of
the word “include” or “including”, when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. The terms “lease” and “license” shall include “sub-lease” and
“sub-license,” as applicable. The words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. The words “herein,” hereof,” “hereto,” and
“hereunder” and similar words refer to this Agreement as a whole and not to any
particular Article, Section, subsection or clause of in this Agreement.

Article 2

LOANS

Section 2.01 Loans.

(a) Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make, during the Availability Period, Loans in Dollars to
Borrower from time to time in an aggregate amount that will not result in
(i) such Lender’s Exposure exceeding such Lender’s Commitment or (ii) the total
Exposures of all Lenders exceeding the total Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Loans. All amounts owed hereunder with respect
to the Loans shall be paid in full no later than the Maturity Date. Each
Lender’s Commitment shall terminate immediately and without further action on
the earlier of the Maturity Date and the Termination Date.

 

-26-



--------------------------------------------------------------------------------

(b) Borrowing Mechanics for Loans.

(i) Borrower shall deliver to Administrative Agent a fully executed and
irrevocable Funding Notice no later than 12:00 noon (New York City time), three
Business Days prior to the applicable Credit Date in the case of Eurodollar Rate
Loans and no later than 12:00 noon (New York City time), on the proposed Credit
Date in the case of Base Rate Loans. Promptly upon receipt by Administrative
Agent of such Funding Notice, Administrative Agent shall notify each Lender of
the proposed borrowing.

(ii) Each Lender shall make its Loan available to Administrative Agent not later
than (A) in the case of Base Rate Loans, 2:00 p.m. (New York City time) on the
applicable Credit Date and (B) in the case of Eurodollar Rate Loans, 12:00 noon
(New York City time) on the applicable Credit Date, by wire transfer of same day
funds in Dollars, at the Principal Office designated by Administrative Agent.
Upon satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of the Loans available to Borrower
on the applicable Credit Date by causing an amount of same day funds in Dollars
equal to the proceeds of all such Loans received by Administrative Agent from
Lenders to be credited to the account of Borrower designated by Borrower in the
applicable Funding Notice or to such other account as may be designated in
writing to Administrative Agent by Borrower.

(iii) Each borrowing shall be in an aggregate amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof; provided that a borrowing of Base Rate
Loans may be in an aggregate amount that is equal to the entire unused balance
of the total Commitments.

Section 2.02 Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made, by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder nor shall any Commitment
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder.

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the rate equal to the

 

-27-



--------------------------------------------------------------------------------

greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. If such Lender does not pay such corresponding amount forthwith
upon Administrative Agent’s demand therefor, Administrative Agent shall promptly
notify Borrower and Borrower shall immediately pay such corresponding amount to
Administrative Agent together with interest thereon, for each day from the
Credit Date until the date such amount is paid to Administrative Agent, at the
rate payable hereunder for Base Rate Loans. Nothing in this Section 2.02(b)
shall be deemed to relieve any Lender from its obligation to fulfill its
Commitments hereunder or to prejudice any rights that Borrower may have against
any Lender as a result of any default by such Lender hereunder.

Section 2.03 Use of Proceeds. The proceeds of the Loans shall be used by the
Credit Parties and the OZ Subsidiaries for working capital and general corporate
purposes. No part of the proceeds of any Loans will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of any provision of Regulation T, Regulation U or
Regulation X of the Board of Governors.

Section 2.04 Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or Borrower’s Obligations in respect of any applicable
Loans; and provided further, in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern.

(b) Register. Administrative Agent (or its agent or sub-agent appointed by it),
acting solely for this purpose as a non-fiduciary agent of the Borrower, shall
maintain at one of its offices a register for the recordation of the names and
addresses of Lenders and the Commitments and Loans of each Lender from time to
time (the “Register”). The Register shall be available for inspection by
Borrower or any Lender (with respect to any entry relating to such Lender’s
Loans) at any reasonable time and from time to time upon reasonable prior
notice. Administrative Agent shall record, or shall cause to be recorded, in the
Register the Commitments and the Loans in accordance with the provisions of
Section 10.06, and each repayment or prepayment in respect of the principal
amount of the Loans, and any such recordation shall be conclusive and binding on
Borrower and each Lender, absent manifest error; provided, failure to make any
such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or Borrower’s Obligations in respect of any Loan. Borrower
hereby designates JPMCB to serve as Borrower’s non-fiduciary agent solely for
purposes of maintaining the Register as provided in this Section 2.04, and
Borrower hereby agrees that, to the extent JPMCB serves in such capacity, JPMCB
and its officers, directors, employees, agents, sub-agents and affiliates acting
in such capacity shall constitute “Indemnitees.”

(c) Notes. If so requested by any Lender by written notice to Borrower (with a
copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so

 

-28-



--------------------------------------------------------------------------------

specified in such notice, to any Person who is an assignee of such Lender
pursuant to Section 10.06) on the Closing Date (or, if such notice is delivered
after the Closing Date, promptly after Borrower’s receipt of such notice) a Note
or Notes to evidence such Lender’s Loan.

Section 2.05 Interest on Loans.

(a) Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:

(i) in the case of a Base Rate Loan, at the Base Rate plus the Applicable
Margin; or

(ii) in the case of a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus
the Applicable Margin.

(b) Subject to Section 2.14, the basis for determining the rate of interest with
respect to any Loan and the Interest Period with respect to any Eurodollar Rate
Loan, shall be selected by Borrower and notified to Administrative Agent and
Lenders pursuant to the applicable Funding Notice or Conversion/Continuation
Notice, as the case may be. If on any day a Loan is outstanding with respect to
which a Funding Notice or Conversion/Continuation Notice has not been delivered
to Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Eurodollar Rate Loan with an Interest Period of one (1) month.

(c) In connection with Eurodollar Rate Loans there shall be no more than ten
(10) Interest Periods outstanding at any time. So long as no Default or Event of
Default shall have occurred and be continuing, in the event Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Base Rate Loan) will be automatically converted into a Eurodollar Rate Loan on
the date designated for such borrowing or such conversion or continuation in
such Funding Notice or Conversion/Continuation Notice (or if outstanding as a
Eurodollar Rate Loan will remain as, or (if not then outstanding) will be made
as) a Eurodollar Rate Loan with an Interest Period of one (1) month. In the
event Borrower fails to specify an Interest Period for any Eurodollar Rate Loan
in the applicable Funding Notice or Conversion/Continuation Notice, Borrower
shall be deemed to have selected an Interest Period of one (1) month. As soon as
practicable after 10:00 a.m. (New York City time) on each Interest Rate
Determination Date, Administrative Agent shall determine (which determination
shall, absent manifest error, be final, conclusive and binding upon all parties)
the interest rate that shall apply to the Eurodollar Rate Loans for which an
interest rate is then being determined for the applicable Interest Period and
shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to Borrower and each Lender.

(d) Interest payable pursuant to Section 2.05(a) shall be computed (i) in the
case of Base Rate Loans that are subject to the Base Rate based on the Prime
Rate, on the basis of a 365-day or 366-day year, as the case may be, and (ii) in
the case of other Loans (including the) Eurodollar Rate Loans), on the basis of
a 360-day year, in each case for the actual number of

 

-29-



--------------------------------------------------------------------------------

days elapsed in the period during which it accrues. In computing interest on any
Loan, the date of the making of such Loan or the first day of an Interest Period
applicable to such Loan or the last Interest Payment Date or, with respect to a
Base Rate Loan being converted from a Eurodollar Rate Loan, the date of
conversion of such Eurodollar Rate Loan to such Base Rate Loan, as the case may
be, shall be included, and the date of payment of such Loan or the expiration
date of an Interest Period applicable to such Loan or, with respect to a Base
Rate Loan being converted to a Eurodollar Rate Loan, the date of conversion of
such Base Rate Loan to such Eurodollar Rate Loan, as the case may be, shall be
excluded; provided, if a Loan is repaid on the same day on which it is made, one
day’s interest shall be paid on that Loan.

(e) Except as otherwise set forth herein, interest on each Loan shall accrue on
a daily basis and shall be payable in arrears (i) on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) upon any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) at maturity of the Loans, including final
maturity of the Loans and termination of the Commitments; provided, however,
with respect to any voluntary prepayment of a Base Rate Loan, accrued interest
shall instead be payable on the applicable Interest Payment Date.

Section 2.06 Conversion/Continuation.

(a) Subject to Section 2.14 and so long as no Default or Event of Default shall
have occurred and then be continuing, Borrower shall have the option:

(i) to convert at any time all or any part of any Loan equal to $1,000,000 and
integral multiples of $500,000 in excess of that amount from one Type to another
Type; provided, a Eurodollar Rate Loan may only be converted on the expiration
of the Interest Period applicable to such Eurodollar Rate Loan unless Borrower
shall pay all amounts due under Section 2.14 in connection with any such
conversion; or

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $1,000,000 and
integral multiples of $500,000 in excess of that amount as a Eurodollar Rate
Loan.

(b) Borrower shall deliver a Conversion/Continuation Notice to Administrative
Agent no later than 12:00 noon (New York City time) on the proposed conversion
date (in the case of a conversion to a Base Rate Loan) and at least three
Business Days in advance of the proposed conversion/continuation date (in the
case of a conversion to, or a continuation of, a Eurodollar Rate Loan). Except
as otherwise provided herein, a Conversion/Continuation Notice for conversion
to, or continuation of, any Eurodollar Rate Loans (or telephonic notice in lieu
thereof to be confirmed in writing) shall be irrevocable on and after the
related Interest Rate Determination Date, and Borrower shall be bound to effect
a conversion or continuation in accordance therewith. Any
conversion/continuation date shall be a Business Day.

 

-30-



--------------------------------------------------------------------------------

Section 2.07 Default Interest. Upon the occurrence and during the continuance of
an Event of Default under Section 8.01(a), any overdue amounts shall thereafter
bear interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws) payable on demand at a rate
that is 2% per annum in excess of the interest rate otherwise payable hereunder
with respect to the applicable Loans (or, in the case of any such fees and other
amounts, at a rate which is 2% per annum in excess of the interest rate
otherwise payable hereunder for Base Rate Loans); provided, in the case of
Eurodollar Rate Loans, upon the expiration of the Interest Period in effect at
the time any such increase in interest rate is effective such Eurodollar Rate
Loans shall thereupon become Base Rate Loans and shall thereafter bear interest
payable upon demand at a rate which is 2% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans. Payment or acceptance of
the increased rates of interest provided for in this Section 2.07 is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of
Administrative Agent or any Lender.

Section 2.08 Fees. Borrower agrees to pay to Lenders commitment fees
(“Commitment Fees”) in an amount computed on a daily basis equal to (1) the
daily difference between (A) the total Commitments then in effect and (B) the
aggregate principal amount of all outstanding Loans, times (2) the Commitment
Fee Rate then in effect as shown in the definition of Applicable Margin. All
Commitment Fees referred to in this Section 2.08 (a) shall accrue during the
Availability Period and be paid to Administrative Agent at its Principal Office
and, upon receipt, Administrative Agent shall promptly distribute to each Lender
its Pro Rata Share thereof, and (b) shall be calculated on the basis of a
360-day year and the actual number of days elapsed and shall be payable
quarterly in arrears on the last Business Day of March, June, September and
December, as applicable, after the Closing Date, and on the earlier of the
Maturity Date and the Termination Date.

Section 2.09 Scheduled Payments. Borrower hereby unconditionally promises to pay
to the Administrative Agent for account of the applicable Lenders the
outstanding principal amount of the Loans on the Maturity Date.

Section 2.10 Voluntary Prepayments; Reduction of Commitment.

(a) Subject to Section 2.14(c), at any time and from time to time:

(i) with respect to Base Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part in an aggregate minimum amount of $1,000,000
and integral multiples of $500,000 in excess of that amount, or, if less, the
entire principal amount of such Loan then outstanding; and

(ii) with respect to Eurodollar Rate Loans, Borrower may prepay any such Loans
on any Business Day in whole or in part in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess of that amount, or, if
less, the entire principal amount of such Loan then outstanding.

 

-31-



--------------------------------------------------------------------------------

(iii) All such prepayments under this clause (a) shall be made:

(iv) (i) upon prior written or telephonic notice in the case of Base Rate Loans
delivered to Administrative Agent no later than the time required below on the
proposed prepayment date, which shall be a Business Day; and

(v) (ii) upon not less than three Business Days’ prior written or telephonic
notice in the case of Eurodollar Rate Loans;

in each case given to Administrative Agent by 12:00 noon (New York City time) on
the date required and, if given by telephone, promptly confirmed in writing to
Administrative Agent (and Administrative Agent will promptly transmit such
telephonic or original notice for the Loans by facsimile or telephone to each
Lender). Upon the giving of any such notice, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein; provided that Borrower may condition such notice on the
occurrence of a specified asset sale, acquisition, refinancing or other event
and, if such event shall not have occurred, Borrower may rescind such notice and
the principal amount of the Loans specified in such notice shall not become due
and payable on such prepayment date. Any such voluntary prepayment shall be
applied as specified in Section 2.11(a).

(b) Voluntary Commitment Reductions.

(i) Borrower may, in its sole discretion, upon not less than three Business
Days’ prior written or telephonic notice promptly confirmed by delivery of
written notice thereof to Administrative Agent (which original written notice
Administrative Agent will promptly transmit by facsimile or telephone to each
applicable Lender and which notice shall be irrevocable (subject to clause
(ii) below)), at any time and from time to time terminate in whole or
permanently reduce in part, without premium or penalty, the Commitments;
provided that (A) any such partial reduction of the Commitments shall be in an
aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000 in
excess of that amount, and (B) Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.10(a), the total Exposures would exceed the total
Commitments.

(ii) Borrower’s notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Commitments shall be
effective on the date specified in Borrower’s notice and shall reduce the
Commitment of each Lender proportionately to its Pro Rata Share thereof;
provided that Borrower may condition the notice delivered pursuant to this
Section 2.10(b) on the occurrence of a specified asset sale, acquisition,
refinancing or other event and, if such event shall not have occurred, Borrower
may rescind such notice and the termination or reduction of the Commitments
specified in such notice shall not become effective on such specified effective
date.

 

-32-



--------------------------------------------------------------------------------

Section 2.11 Application of Prepayments.

(a) Application of Prepayments of Loans. Subject to Section 2.12, any prepayment
of any Loan pursuant to Section 2.10(a) shall be applied on a pro rata basis to
reduce the remaining outstanding principal amounts of the Loans.

(b) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Any prepayment of Loans shall be applied first to Base Rate Loans to the
full extent thereof before application to Eurodollar Rate Loans, in each case in
a manner which minimizes the amount of any payments required to be made by
Borrower pursuant to Section 2.14(c).

Section 2.12 General Provisions Regarding Payments.

(a) All payments by Borrower of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds, without defense, set-off or
counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 2:00 p.m. (New York City time) on the date
due at the Principal Office designated by Administrative Agent for the account
of Lenders; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Borrower on the next succeeding Business Day.

(b) All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal. If at any time insufficient funds are received by and
available to Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first, to
pay interest and fees then due hereunder, and (ii) second, to pay principal then
due hereunder, each in the manner set forth in this Section 2.12.

(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if (A) any
Conversion/Continuation Notice is withdrawn as to any Affected Lender, (B) any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, or (C) any Lender becomes a Defaulting Lender pursuant to
clause (i) or (ii) of the definition thereof, Administrative Agent shall give
effect thereto in apportioning payments received thereafter.

(e) Subject to the proviso set forth in the definition of “Interest Period”,
whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day and such extension of time shall be included
in the computation of the payment of interest hereunder.

 

-33-



--------------------------------------------------------------------------------

(f) Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 2:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.01(a). Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.07 from the date such amount was due and
payable until the date such amount is paid in full.

(g) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.01, all payments or proceeds received by Administrative Agent
hereunder in respect of any of the Obligations shall be applied as follows:

first, to the payment of all amounts for which Administrative Agent is entitled
to reimbursement or indemnification hereunder (in its capacity as Administrative
Agent and not as a Lender) and all advances made by Administrative Agent
hereunder for the account of the Borrower or any Guarantor, and to the payment
of all costs and expenses paid or incurred by Administrative Agent in connection
with the exercise of any right or remedy hereunder, all in accordance with the
terms hereof;

second, to the extent of any excess of such proceeds, to the payment of all
other Obligations for the ratable benefit of the Lenders; and

third, to the extent of any excess of such payments or proceeds, to the payment
to or upon the order of whosoever may be lawfully entitled to receive the same
or as a court of competent jurisdiction may direct.

Section 2.13 Ratable Sharing. Lenders hereby agree among themselves that, if any
of them shall, whether by voluntary payment (other than a voluntary prepayment
of Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other

 

-34-



--------------------------------------------------------------------------------

Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided, if all
or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of Borrower or otherwise, those purchases shall be rescinded and
the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
Borrower expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, set-off or counterclaim with respect to any and all monies owing
by Borrower to that holder with respect thereto as fully as if that holder were
owed the amount of the participation held by that holder. The provisions of this
Section 2.13 shall not be construed to apply to (a) any payment made by Borrower
pursuant to and in accordance with the express terms of this Agreement or
(b) any payment obtained by any Lender as consideration for the assignment or
sale of a participation in any of its Loans or other Obligations owed to it.

Section 2.14 Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of “Adjusted Eurodollar Rate”,
Administrative Agent shall on such date give notice (by facsimile or by
telephone confirmed in writing) to Borrower and each Lender of such
determination, whereupon (i) no Loans may be made as or converted to Eurodollar
Rate Loans, and the Loans shall be made as or converted to Base Rate Loans on
the first day of the Interest Period immediately following such Interest Rate
Determination Date, in each case until such time as Administrative Agent
notifies Borrower and Lenders that the circumstances giving rise to such notice
no longer exist, and (ii) any Funding Notice or Conversion/Continuation Notice
given by Borrower with respect to the Loans in respect of which such
determination was made shall be deemed to be rescinded by Borrower.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made only after
consultation with Borrower and Administrative Agent) that the making,
maintaining or continuation of its Eurodollar Rate Loans (i) has become unlawful
as a result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the Closing Date which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by email, facsimile or by telephone confirmed in writing) to Borrower
and Administrative Agent of such determination (which notice Administrative
Agent shall promptly transmit to each other Lender). If Administrative Agent
receives a notice from (x) any Lender pursuant to clause (i) of the preceding
sentence or (y) Lenders constituting Requisite Lenders pursuant to clause (ii)
of the

 

-35-



--------------------------------------------------------------------------------

preceding sentence, then (1) the obligation of the Lenders (or, in the case of
any notice pursuant to clause (i) of the preceding sentence, such Affected
Lender) to make Loans as, or to convert Loans to, Eurodollar Rate Loans shall be
suspended until such notice shall be withdrawn by the Affected Lender, (2) to
the extent such determination by the Affected Lender relates to a Eurodollar
Rate Loan then being requested by Borrower pursuant to the Funding Notice or a
Conversion/Continuation Notice, the Lenders (or in the case of any notice
pursuant to clause (i) of the preceding sentence, such Affected Lender) shall
make such Loan as (or continue such Loan as or convert such Loan to, as the case
may be) a Base Rate Loan, (3) the Lenders’ (or in the case of any notice
pursuant to clause (i) of the preceding sentence, such Affected Lender’s)
obligation to maintain their respective outstanding Eurodollar Rate Loans (the
“Affected Loans”) shall be terminated at the earlier to occur of the expiration
of the Interest Period then in effect with respect to the Affected Loans or when
required by law, and (4) the Affected Loans shall automatically convert into
Base Rate Loans on the date of such termination. Notwithstanding the foregoing,
to the extent a determination by an Affected Lender as described above relates
to a Eurodollar Rate Loan then being requested by Borrower pursuant to the
Funding Notice or a Conversion/Continuation Notice, Borrower shall have the
option, subject to the provisions of Section 2.14(c), to rescind the Funding
Notice or Conversion/Continuation Notice as to all Lenders by giving notice (by
email, facsimile or by telephone confirmed in writing) to Administrative Agent
of such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 2.14(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, Eurodollar Rate Loans in accordance with the terms
hereof.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid or payable by such
Lender to Lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits (including, without duplication, any loss of the Applicable
Margin on the relevant Loans)) which such Lender may sustain: (i) if for any
reason (other than a default by such Lender) a borrowing of any Eurodollar Rate
Loan does not occur on a date specified therefor in a Funding Notice or a
telephonic request for borrowing, or a conversion to or continuation of any
Eurodollar Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of (for the
avoidance of doubt, including without limitation any deemed prepayment or
payment in connection with any Commitment Increase), or any conversion of, any
of its Eurodollar Rate Loans occurs on a date prior to the last day of an
Interest Period applicable to that Loan; or (iii) if any prepayment of any of
its Eurodollar Rate Loans is not made on any date specified in a notice of
prepayment given by Borrower. A certificate of such Lender setting forth in
reasonable detail the calculation of the amount or amounts payable under this
Section 2.14(c) shall be delivered to Borrower and shall be conclusive absent
manifest error, and such amount or amounts shall be payable within ten (10) days
after Borrower’s receipt of such certificate.

 

-36-



--------------------------------------------------------------------------------

(d) Booking of Eurodollar Rate Loans. Subject to Section 2.17, any Lender may
make, carry or transfer Eurodollar Rate Loans at, to, or for the account of any
of its branch offices or the office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.14 and under Section 2.15 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
“Adjusted Eurodollar Rate” in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.14 and under
Section 2.15.

Section 2.15 Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.16 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or governmental authority,
in each case that becomes effective after the Closing Date, or compliance by
such Lender with any guideline, request or directive issued or made after the
Closing Date by any central bank or other governmental or quasi-governmental
authority (whether or not having the force of law): (i) subjects such Lender (or
its applicable lending office) to any additional Tax (other than any Tax covered
by Section 2.16(b) and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender) with respect to this Agreement or any of
the other Credit Documents or any of its obligations hereunder or thereunder or
any payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any
such reserve or other requirements with respect to Eurodollar Rate Loans that
are reflected in the definition of “Adjusted Eurodollar Rate”); or (iii) imposes
any other condition (other than with respect to a Tax matter) on or affecting
such Lender (or its applicable lending office) or its obligations hereunder or
the London interbank market; and the result of any of the foregoing is to
increase the cost to such Lender of agreeing to make, making or maintaining
Loans hereunder or to reduce any amount received or receivable by such Lender
(or its applicable lending office) with respect thereto; then, in any such case,
Borrower shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to

 

-37-



--------------------------------------------------------------------------------

compensate such Lender on an after-tax basis for any such increased cost or
reduction in amounts received or receivable hereunder. Such Lender shall deliver
to Borrower (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to such Lender under this Section 2.15(a), which statement shall be conclusive
and binding upon all parties hereto absent manifest error; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) of the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be changes in law made after
the Closing Date regardless of the date enacted, adopted or issued.
Notwithstanding any other provision of this Section 2.15(a), no Lender shall
demand compensation pursuant to this Section 2.15(a) if such demand is
inconsistent with such Lender’s treatment of other borrowers which, as a credit
matter, are similarly situated to Borrower and which are subject to similar
provisions.

(b) Capital Adequacy and Liquidity Adjustment. In the event that any Lender
shall have determined that the adoption, effectiveness, phase-in or
applicability after the Closing Date of any law, rule or regulation (or any
provision thereof) regarding capital adequacy or liquidity requirements, or any
change therein or in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
applicable lending office) with any guideline, request or directive regarding
capital adequacy or liquidity requirements (whether or not having the force of
law) of any such Governmental Authority, central bank or comparable agency, has
had the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or participations therein or other obligations hereunder
with respect to the Loans to a level below that which such Lender or such
controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy or liquidity requirements), then from time to time,
within 15 days after receipt by Borrower from such Lender of the statement
referred to in the next sentence, Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
corporation on an after-tax basis for such reduction. Such Lender shall deliver
to Borrower (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this Section 2.15(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) of the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be changes in law made after
the Closing Date regardless of the date enacted, adopted or issued.
Notwithstanding any other provision of this Section 2.15(b), no Lender shall
demand compensation pursuant to this Section 2.15(b) if such demand is
inconsistent with such Lender’s treatment of other borrowers which, as a credit
matter, are similarly situated to Borrower and which are subject to similar
provisions.

 

-38-



--------------------------------------------------------------------------------

(c) Notwithstanding anything in this Section 2.15 to the contrary, Borrower
shall not be required to compensate a Lender pursuant to this Section 2.15 for
any increased costs or reductions incurred more than 180 days prior to the date
that such Lender notifies Borrower of the change in law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that if the change in law giving rise to
such increased costs or reductions is retroactive, then the 180 day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 2.16 Taxes; Withholding.

(a) Payments to Be Free and Clear. All sums payable by any Credit Party
hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax.

(b) Withholding of Taxes. If any Credit Party or any other Person is required by
law to make any deduction or withholding on account of any Tax from any sum paid
or payable by any Credit Party to Administrative Agent or any Lender under any
of the Credit Documents: (i) Borrower shall notify Administrative Agent of any
such requirement or any change in any such requirement as soon as Borrower
becomes aware of it; (ii) Borrower shall pay or cause to be paid any such Tax
before the date on which penalties attach thereto, such payment to be made (if
the liability to pay is imposed on any Credit Party) for its own account or (if
that liability is imposed on Administrative Agent or such Lender, as the case
may be) on behalf of and in the name of Administrative Agent or such Lender;
(iii) if such Tax is an Indemnified Tax, the sum payable by the relevant Credit
Party in respect of which the relevant deduction, withholding or payment is
required shall be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment, Administrative Agent or such
Lender, as the case may be, receives on the due date a net sum equal to what it
would have received had no such deduction, withholding or payment been required
or made; and (iv) within thirty days after paying any sum from which it is
required by law to make any deduction or withholding, and within thirty days
after the due date of payment of any Tax which it is required by clause (ii)
above to pay, Borrower shall deliver to Administrative Agent evidence
satisfactory to the other affected parties of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other authority.

(c) Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of subsections (a) and (b) above, the Credit Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(d) Indemnification by the Borrower. The Borrower shall indemnify Administrative
Agent and each Lender for any Indemnified Taxes paid or payable by
Administrative Agent or such Lender in connection with this Agreement (including
amounts payable under this Section 2.16) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 2.16(d) shall be paid within 10 days after
Administrative Agent or Lender as the case may be delivers to the Borrower a
certificate stating the amount of any such Tax so paid or payable. Any Lender
who delivers

 

-39-



--------------------------------------------------------------------------------

such a certificate to the Borrower shall deliver a copy thereof to
Administrative Agent. The certificate delivered to the Borrower shall be
conclusive of the amount so paid or payable absent manifest error.

(e) Evidence of Exemption From U.S. Withholding Tax.

(i) Each Lender that is not a United States Person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes (a “Non-US
Lender”) shall deliver to Administrative Agent for transmission to Borrower, on
or prior to the Closing Date (in the case of each Lender listed on the signature
pages hereof on the Closing Date) or on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), and at such other times as may be necessary in the determination of
Borrower or Administrative Agent (each in the reasonable exercise of its
discretion), (x) two original copies of Internal Revenue Service Form W-8BEN,
W-8BEN-E, W-8ECI and/or W-8IMY (or, in each case, any successor forms), properly
completed and duly executed by such Lender, and such other documentation
required under the Code and reasonably requested by Borrower or Administrative
Agent to establish that such Lender is not subject to (or is subject to a
reduced rate of) deduction or withholding of United States federal income tax
with respect to any payments to such Lender of principal, interest, fees or
other amounts payable under any of the Credit Documents, or (y) if such Lender
is not a “bank” or other Person described in Section 881(c)(3) of the Code and
is claiming the “portfolio interest exemption”, a Certificate re Non-Bank Status
together with two original copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E (or any successor form), properly completed and duly executed by such
Lender, and such other documentation required under the Code and reasonably
requested by Borrower to establish that such Lender is not subject to (or is
subject to a reduced rate of) deduction or withholding of United States federal
income tax with respect to any payments to such Lender of interest payable under
any of the Credit Documents. Each Lender that is a United States person (as such
term is defined in Section 7701(a)(30) of the Code) for United States federal
income tax purposes (a “U.S. Lender”) and is not an exempt recipient within the
meaning of Treasury Regulation Section 1.6049-4(c) shall deliver to
Administrative Agent and Borrower on or prior to the Closing Date (or, if later,
on or prior to the date on which such Lender becomes a party to this Agreement)
two original copies of Internal Revenue Service Form W-9 (or any successor
form), properly completed and duly executed by such Lender, certifying that such
U.S. Lender is entitled to an exemption from United States backup withholding
tax, or otherwise prove that it is entitled to such an exemption. Each Lender
required to deliver any forms, certificates or other evidence with respect to
United States federal income tax withholding matters pursuant to this
Section 2.16(e) hereby agrees, from time to time after the initial delivery by
such Lender of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Lender shall
promptly deliver to Administrative Agent for transmission to Borrower two new
original copies of

 

-40-



--------------------------------------------------------------------------------

Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI and/or W-8IMY (or, in
each case, any successor forms), or a Certificate re Non-Bank Status and two
original copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any
successor form), as the case may be, properly completed and duly executed by
such Lender, and such other documentation required under the Code and reasonably
requested by Borrower to confirm or establish that such Lender is not subject to
(or is subject to a reduced rate of) deduction or withholding of United States
federal income tax with respect to payments to such Lender under the Credit
Documents, or notify Administrative Agent and Borrower of its inability to
deliver any such forms, certificates or other evidence. Borrower shall not be
required to pay any additional amount to any Non-US Lender under
Section 2.16(b)(iii) if such Lender shall have failed to deliver the forms,
certificates or other evidence referred to in the first sentence of this
Section 2.16(e)(i); provided, if such Lender shall have satisfied the
requirements of the first sentence of this Section 2.16(e) on the Closing Date
or on the date of the Assignment Agreement pursuant to which it became a Lender,
as applicable, nothing in this last sentence of Section 2.16(e) shall relieve
Borrower of its obligation to pay any additional amounts pursuant this
Section 2.16 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender is not subject to
withholding as described herein.

(ii) If a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower as may be
necessary for the Borrower and Administrative Agent to comply with its
obligations under FATCA, to determine that such Administrative Agent or Lender,
as applicable, has or has not complied with its obligations under FATCA and, as
necessary, to determine the amount to deduct and withhold from such payment.

(f) Indemnification by the Lenders. Each Lender shall severally indemnify
Administrative Agent for any Taxes attributable to such Lender that are payable
or paid by the Administrative Agent in connection with any Credit Document (but
in the case of Indemnified Taxes, only to the extent that the Borrower has not
already indemnified Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 2.16(f) shall be paid within 10 days after
Administrative Agent delivers to the

 

-41-



--------------------------------------------------------------------------------

applicable Lender a certificate stating the amount of any such Tax so paid or
payable by Administrative Agent. The certificate delivered to the Lender shall
be conclusive of the amount so paid or payable absent manifest error.

(g) Treatment of Certain Refunds. If Administrative Agent or any Lender
determines in its sole discretion exercised in good faith that it has received a
refund of any Taxes with respect to which any Credit Party has paid additional
amounts pursuant to Section 2.16(b) from the Governmental Authority to which
such tax was paid, it shall pay to such Credit Party an amount equal to such
refund (but only to the extent of additional amounts paid by such Credit Party
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Credit Party, upon the request
of Administrative Agent or such Lender, agrees to repay the amount paid over to
such Credit Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to Administrative Agent or such Lender in the
event Administrative Agent or such Lender is required to repay such refund to
such Governmental Authority. This paragraph shall not be construed to require
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to any
Credit Party or OZ Subsidiary.

(h) Survival. Each party’s obligations under this Section 2.16 shall survive any
assignment of rights by or replacement of any Lender or Administrative Agent,
and the repayment, satisfaction or discharge of all other obligations under this
Agreement.

Section 2.17 Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.14, 2.15 or 2.16,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Credit Extensions, including
any Affected Loans, through another office of such Lender, or (b) take such
other measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.14, 2.15 or 2.16 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Loans through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Loans or the interests of such Lender; provided, such
Lender will not be obligated to utilize such other office pursuant to this
Section 2.17 unless Borrower agrees to pay all incremental expenses incurred by
such Lender as a result of utilizing such other office as described in this
Section 2.17 (a) and (b) above. A certificate as to the amount of any such
expenses payable by Borrower pursuant to this Section 2.17 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Borrower (with a copy to Administrative Agent) shall be conclusive absent
manifest error.

 

-42-



--------------------------------------------------------------------------------

Section 2.18 Increase of Commitments.

(a) The Borrower may from time to time after the Closing Date, by written notice
to Administrative Agent (which shall be provided four (4) Business Days prior to
the Increase Effective Date or within such shorter period of time as
Administrative Agent may agree), executed by the Borrower and one or more
financial institutions (any such financial institution referred to in this
Section being called an “Increasing Lender”), which may include any Lender
(acting in its sole discretion), cause new Commitments to be extended by the
Increasing Lenders or cause the existing Commitments of the Increasing Lenders
to be increased (any such extension or increase being called a “Commitment
Increase”), in an amount set forth in such notice; provided, that (i) the
aggregate amount of the Commitment Increases becoming effective on any single
date shall be at least the lesser of (A) $25,000,000 (or such lesser amount
consented to by Administrative Agent) and (B) the result of $75,000,000 minus
the aggregate amount of all Commitment Increases effected since the Closing Date
pursuant to this Section 2.18, (ii) after giving effect to the requested
increase, the aggregate amount of all increases in the Commitments following the
Closing Date pursuant to this Section 2.18 shall not exceed $75,000,000, and
(iii) each Increasing Lender, if not already a Lender hereunder, (A) shall be
subject to the approval of Administrative Agent (which approval shall not be
unreasonably withheld, conditioned or delayed), (B) shall complete an
Administrative Questionnaire and provide to Administrative Agent such forms,
certificates or other evidence with respect to United States federal income tax
withholding matters as such Increasing Lender may be required to deliver
pursuant to Section 2.16(e), and (C) shall become a party hereto by completing
and delivering to Administrative Agent, not later than 11:00 a.m., New York City
time, on the Increase Effective Date, a duly executed accession agreement in a
form reasonably satisfactory to Administrative Agent and the Borrower (an
“Accession Agreement”). Each Commitment Increase shall become effective on the
date specified in the applicable notices delivered pursuant to this paragraph.
Upon the effectiveness of any Accession Agreement to which any Increasing Lender
is a party, (x) such Increasing Lender shall thereafter be deemed to be a party
to this Agreement and shall be entitled to all rights, benefits and privileges
accorded to, and shall be subject to all obligations of, a Lender hereunder and
(y) Appendix A shall be deemed to have been amended to reflect the Commitments
of such Increasing Lender as provided in such Accession Agreement. Upon the
effectiveness of any Commitment Increase with respect to a Lender already a
party hereto, Appendix A shall be deemed to have been amended to reflect the
increased Commitment of such Lender. For the avoidance of doubt, no Lender may
be made an Increasing Lender without its consent.

(b) On the Increase Effective Date, which shall not be less than 30 days prior
to the Maturity Date (without regard to clause (ii) of such definition), the
Borrower shall (i) prepay the outstanding Loans (if any) (the “Initial Loans”)
in full, (ii) simultaneously borrow new Loans hereunder in an amount equal to,
and in the same Type as, such prepayment (in the case of Eurodollar Rate Loans,
with Adjusted Eurodollar Rates equal to the outstanding Adjusted Eurodollar
Rates and with Interest Period(s) ending on the date(s) of any then outstanding
Interest Period(s); provided that with respect to subclauses (i) and (ii),
(x) the prepayment to, and borrowing from, any existing Lender shall be effected
by book entry to the extent that any portion of the amount prepaid to such
Lender will be subsequently borrowed from such Lender and (y) the existing
Lenders and the Increasing Lenders shall make and receive payments among
themselves, in a manner acceptable to the Administrative Agent, so that, after
giving effect thereto, the Loans of each Type are held ratably by the Lenders in
accordance with the respective Commitments of such Lenders (after giving effect
to such Commitment Increase) and (iii) pay to

 

-43-



--------------------------------------------------------------------------------

the Lenders the amounts, if any, payable under Section 2.14(c) as a result of
any such prepayment. Concurrently therewith, the Lenders shall be deemed to have
adjusted their participation interests in any outstanding Loans of each Type so
that such interests are held ratably in accordance with their Commitments as so
increased.

(c) Notwithstanding the foregoing, no increase in the Commitments (or in any
Commitment of any Lender) shall become effective under this Section 2.18(c)
unless, on the date of such increase, the conditions set forth in
Section 3.02(a)(ii) and (iii) shall be satisfied (with all references in such
paragraphs to a Loan being deemed to be references to such increase) and
Administrative Agent shall have received, not later than 11:00 a.m., New York
City time, on the Increase Effective Date, a certificate to that effect dated
such date and executed by the chief financial officer of each Credit Party (or,
in the case of Finco, treasurer of Finco).

Section 2.19 Removal or Replacement of a Lender.

(a) Anything contained herein to the contrary notwithstanding, in the event
that: (a) (i) any Lender (an “Increased-Cost Lender”) shall give notice to
Borrower that such Lender is an Affected Lender or that such Lender is entitled
to receive payments under Section 2.14, 2.15 or 2.16, (ii) the circumstances
which have caused such Lender to be an Affected Lender or which entitle such
Lender to receive such payments shall remain in effect, and (iii) such Lender
shall fail to withdraw such notice within five Business Days after Borrower’s
request for such withdrawal; (b) in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions hereof as contemplated by Section 10.05(b), the consent of Requisite
Lenders shall have been obtained but the consent of one or more of such other
Lenders (each a “Non-Consenting Lender”) whose consent is required shall not
have been obtained; or (c) for any reason any Lender shall have (i) failed to
fund any portion of the Loans required to be funded by it hereunder within one
Business Day of the date required to be funded by it hereunder, unless the
subject of a good faith dispute, (ii) otherwise failed to pay to Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within one Business Day of the date when due, unless the subject of a good faith
dispute or (iii) been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding (each a “Defaulting Lender”; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority
or such instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made with such Lender), then, with respect to each such
Increased-Cost Lender, Non-Consenting Lender or Defaulting Lender (the
“Terminated Lender”), Borrower may by giving written notice to Administrative
Agent and any Terminated Lender of its election to do so, elect to cause, at its
sole expense and effort, such Terminated Lender (and such Terminated Lender
hereby irrevocably agrees) to assign its outstanding Loans, if any, in full to
one or more Eligible Assignees (each a “Replacement Lender”) in accordance with
the provisions of Section 10.06 and Borrower shall pay any fees payable
thereunder in connection with such assignment; provided, (1) on the date of such
assignment, the Replacement Lender shall pay to Terminated Lender an amount
equal to the principal of, and all accrued interest on, all outstanding Loans of
the Terminated Lender;

 

-44-



--------------------------------------------------------------------------------

(2) on the date of such assignment, Borrower shall pay any amounts payable to
such Terminated Lender pursuant to Section 2.14(c), 2.15 or 2.16; or otherwise
as if it were a prepayment and (3) in the event such Terminated Lender is a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non-Consenting Lender. Upon the prepayment of all amounts owing to any
Terminated Lender, such Terminated Lender shall no longer constitute a “Lender”
for purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender. Each
Lender agrees that if Borrower exercises its option hereunder to cause an
assignment by such Lender as a Non-Consenting Lender or Terminated Lender, such
Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effectuate such assignment in
accordance with Section 10.06. In the event that a Lender does not comply with
the requirements of the immediately preceding sentence within one Business Day
after receipt of such notice, each Lender hereby authorizes and directs
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 10.06 on
behalf of a Non-Consenting Lender or Terminated Lender and any such
documentation so executed by Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 10.06.

(b) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(i) Commitment Fees pursuant to Section 2.08 shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender; and

(ii) The Commitment of such Defaulting Lender shall not be included in
determining whether all Lenders or the Requisite Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 10.05), provided that this clause (b)(ii) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of (i) all Lenders or (ii) each Lender affected thereby
(and such Defaulting Lender, if affected thereby).

Article 3

CONDITIONS PRECEDENT

Section 3.01 Closing Date. The obligation of each Lender to make a Credit
Extension on the Closing Date is subject to the satisfaction, or waiver in
accordance with Section 10.05, of the following conditions on or before the
Closing Date:

(a) Credit Documents. Administrative Agent shall have received sufficient copies
of each Credit Document originally executed and delivered by each applicable
Credit Party and each Lender.

(b) Organizational Documents; Incumbency. Administrative Agent shall have
received (i) a copy of each Organizational Document (provided that only redacted
copies or

 

-45-



--------------------------------------------------------------------------------

forms of any amendments, joinders or supplements to such documents shall be
required to be delivered under this Section 3.01(b) (and certain other
documents, such as confidential separation and similar agreements, shall not be
required to be delivered) so long as the unredacted versions of such definitive
documents do not otherwise amend, supplement or modify the Organizational
Documents in a manner materially adverse to the Lenders) executed and delivered
by each Credit Party (or officers of such Credit Party’s general partner or
equivalent), as applicable, and, to the extent applicable, certified as of a
recent date by the appropriate governmental official, each dated the Closing
Date or a recent date prior thereto; (ii) signature and incumbency certificates
of the officers of such Person (or officers of such Person’s general partner or
equivalent) executing the Credit Documents to which it is a party; (iii) to the
extent applicable, resolutions of the Board of Directors or similar governing
body of each Credit Party approving and authorizing the execution, delivery and
performance of this Agreement and the other Credit Documents to which it is a
party, certified as of the Closing Date by its secretary or an Authorized
Officer (or officers of such Person’s general partner or equivalent) as being in
full force and effect without modification or amendment; and (iv) a good
standing certificate from the applicable Governmental Authority of each Credit
Party’s jurisdiction of incorporation, organization or formation, each dated a
recent date prior to the Closing Date.

(c) Representations and Warranties. As of the Closing Date, the representations
and warranties contained herein and in the other Credit Documents shall be true
and correct in all material respects (or, in the case of any representation or
warranty that is qualified by materiality, in all respects) on and as of the
Closing Date to the same extent as though made on and as of that date, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (or, in the case of any representation or
warranty that is qualified by materiality, in all respects) on and as of such
earlier date.

(d) Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary in connection with the execution, delivery and
performance of the Credit Documents and each of the foregoing shall be in full
force and effect and in form and substance reasonably satisfactory to
Administrative Agent.

(e) Financial Statements. Administrative Agent shall have received from Borrower
the Historical Financial Statements.

(f) Opinions of Counsel. Administrative Agent and its counsel shall have
received a copy of the favorable written opinion of Skadden, Arps, Slate,
Meagher & Flom LLP, counsel for Credit Parties, dated as of the Closing Date in
form and substance reasonably satisfactory to Administrative Agent (and each
Credit Party hereby instructs such counsel to deliver such opinions to
Administrative Agent and Lenders).

(g) Events of Default; Default. No event shall have occurred and be continuing
or would result from the consummation of the transactions and borrowing
contemplated hereby that would constitute an Event of Default or a Default.

 

-46-



--------------------------------------------------------------------------------

(h) Closing Date Certificate. Borrower shall have delivered to Administrative
Agent an originally executed Closing Date Certificate, together with all
attachments thereto.

(i) PATRIOT Act. Administrative Agent and the Lenders shall have received all
documentation and other information requested in writing by Administrative Agent
and required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”).

(j) Absence of Material Adverse Change. Since December 31, 2013, there shall
have not occurred any Material Adverse Effect.

(k) Existing Credit Agreement. Payment in full of all loans and obligations
outstanding under the Existing Credit Agreement (other than contingent or
indemnification obligations to which no claim has been asserted or that are not
then due and payable) and termination of the Existing Credit Agreement on terms
reasonably satisfactory to Administrative Agent.

(l) Payment of Fees and Expenses. The expenses of Administrative Agent
(including the reasonable, documented fees and expenses of its attorneys)
arising in connection with the transactions contemplated by the Credit Documents
for which invoices have been presented to Borrower at least one Business Day
prior to the Closing Date shall have been paid. In addition to the foregoing, on
or prior to the Closing Date, the Administrative Agent and Lenders shall have
received all fees described in the Fee Letters that are due and payable and
required to be paid thereto on the Closing Date.

Section 3.02 Further Conditions to All Loans.

(a) Conditions Precedent. The obligation of each Lender to make any Loan on any
Credit Date on or after the Closing Date is subject to the satisfaction, or
waiver in accordance with Section 10.05, of the following conditions precedent:

(i) Administrative Agent shall have received a fully executed notice (or
telephonic notice) in accordance with Section 2.01(b) and Section 3.03;

(ii) as of such Credit Date, the representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects (or, in the case of any representation or warranty that is qualified by
materiality, in all respects) on and as of such Credit Date to the same extent
as though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (or, in the case of any representation or warranty that is qualified by
materiality, in all respects) on and as of such earlier date; and

(iii) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default.

 

-47-



--------------------------------------------------------------------------------

Section 3.03 Notices. Any Notice shall be executed by an Authorized Officer in a
writing delivered to Administrative Agent. In lieu of delivering a Notice,
Borrower may give Administrative Agent telephonic notice by the required time of
any proposed borrowing, conversion/continuation; provided each such notice shall
be promptly confirmed in writing. Neither Administrative Agent nor any Lender
shall incur any liability to Borrower in acting upon any telephonic notice
referred to above that Administrative Agent believes in good faith to have been
given by a duly authorized officer or other person authorized on behalf of
Borrower or for otherwise acting in good faith.

Article 4

REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Agreement and to make the Credit
Extensions to be made thereby, the Credit Parties each represent and warrant to
each Lender, on the Closing Date, that the following statements are true and
correct (it being understood and agreed that the representations and warranties
made on the Closing Date are deemed to be made concurrently with the
consummation of the transactions contemplated by the Credit Documents):

Section 4.01 Organization; Requisite Power and Authority; Qualification. Each of
the Credit Parties and the OZ Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
(or, only where applicable, the equivalent status in such jurisdiction of
organization), except (other than with respect to any Credit Party) as would not
reasonably be expected to have a Material Adverse Effect, (b) has all requisite
power and authority to own and operate its properties, to carry on its business,
except as would not reasonably be expected to have a Material Adverse Effect,
and (c) is qualified to do business and in good standing in every jurisdiction
where its assets are located and wherever necessary to carry out its business
and operations, except in jurisdictions where the failure to be so qualified or
in good standing would not be reasonably expected to have a Material Adverse
Effect.

Section 4.02 Equity Interests and Ownership. As of the Closing Date, the Equity
Interests of each Credit Party and each of their Subsidiaries have been duly and
validly authorized and issued, and in the case of entities that are organized as
corporations, are fully paid and non-assessable, and in the case of entities
that are organized as limited liability companies, no Credit Party or OZ
Subsidiary is liable to such entity to make any additional capital contributions
with respect to its equity interest in such entity (except as otherwise required
by the Delaware Limited Liability Company Act), and, in the case of entities
organized as partnerships, all of the interests in each such entity have been
duly and validly created. As of the Closing Date, after giving effect to the
payment of all loans and obligations outstanding under the Existing Credit
Agreement in accordance with Section 3.01(k), all Equity Interests of
Subsidiaries of any Credit Party are owned directly or indirectly by one or more
Credit Parties, free and clear of any lien, charge, encumbrance, security
interest, or other claim of any third party.

 

-48-



--------------------------------------------------------------------------------

Section 4.03 Due Authorization. Each of the Credit Parties has all requisite
power and authority to enter into the Credit Documents to which it is a party
and to carry out the transactions contemplated thereby. The execution, delivery
and performance of the Credit Documents have been duly authorized by all
necessary action on the part of each Credit Party that is a party thereto.

Section 4.04 No Conflict. The execution, delivery and performance by each of the
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not (a) violate (i) any provision of any law or any governmental rule or
regulation applicable to such Credit Party or any OZ Subsidiary, (ii) any of the
Organizational Documents of such Credit Party, (iii) any of the Organizational
Documents of any OZ Subsidiary, or (iv) any order, judgment or decree of any
court or other agency of government binding such Credit Party or any OZ
Subsidiary, in each case of clauses (i), (iii) and (iv), except to the extent
such violation would not reasonably be expected to have a Material Adverse
Effect; (b) conflict with, result in a breach of or constitute (with due notice
or lapse of time or both) a default under any material Contractual Obligation of
such Credit Party except to the extent such conflict, breach or default would
not reasonably be expected to have a Material Adverse Effect; (c) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of such Credit Party that would not be permitted hereunder; or
(d) require any approval of stockholders, members or partners or any approval or
consent of any Person under any material Contractual Obligation of any Credit
Party or any of their respective OZ Subsidiaries, except for such approvals or
consents which have been duly obtained, taken, given or made and are in full
force and effect and except for any such approvals or consents the failure of
which to obtain will not have a Material Adverse Effect.

Section 4.05 Governmental Consents. The execution, delivery and performance by
each of the Credit Parties of the Credit Documents to which they are parties and
the consummation of the transactions contemplated by the Credit Documents do not
and will not require any registration with, consent or approval of, or notice
to, or other action to, with or by, any Governmental Authority except
(a) registrations, consents, approvals, notices and other actions which have
been duly obtained, taken, given or made and are in full force and effect and
(b) those registrations, consents, approvals, notices and other actions, the
failure of which to obtain or make would not reasonably be expected to have a
Material Adverse Effect.

Section 4.06 Binding Obligation. Each Credit Document has been duly executed and
delivered by each of the Credit Parties that is a party thereto and is the
legally valid and binding obligation of such Credit Party, enforceable against
such Credit Party in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability (whether enforcement is sought by proceedings in
equity or at law).

Section 4.07 Historical Financial Statements. The Historical Financial
Statements fairly present, in all material respects, the financial position, on
a consolidated basis, of the Persons described in such financial statements as
at the respective dates thereof and the results of operations and cash flows, on
a consolidated basis, of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to

 

-49-



--------------------------------------------------------------------------------

changes resulting from audit and normal year-end adjustments. As of the Closing
Date, none of the Credit Parties nor any of the OZ Subsidiaries has any
contingent liability or liability for taxes, long-term lease or unusual forward
or long-term commitment that is not reflected in the Historical Financial
Statements or the notes thereto other than (a) the liabilities reflected on
Schedule 4.07, (b) obligations arising under this Agreement, the other Credit
Documents, the Indenture and the Bonds, and (c) liabilities incurred in the
ordinary course of business that, either individually or in the aggregate, have
not had or would not reasonably be expected to have a Material Adverse Effect.

Section 4.08 No Material Adverse Effect. From December 31, 2013 to the Closing
Date, no Material Adverse Effect has occurred.

Section 4.09 Adverse Proceedings, etc. There are no Adverse Proceedings,
individually or in the aggregate, that would reasonably be expected to have a
Material Adverse Effect. None of the Credit Parties nor any OZ Subsidiary, to
such Credit Party’s knowledge, is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that would
reasonably be expected to have a Material Adverse Effect.

Section 4.10 Payment of Taxes. Except as otherwise permitted under Section 5.03,
as set forth on Schedule 4.10 or as would not reasonably be expected to have a
Material Adverse Effect, all tax returns and reports of any Credit Party or OZ
Subsidiary required to be filed by any of them have been timely filed, and all
taxes due and payable by any Credit Party and all assessments, fees and other
governmental charges upon any Credit Party or OZ Subsidiary and upon their
respective properties, assets, income and businesses which are due and payable
have been timely paid, other than those which are being contested by such Credit
Party or OZ Subsidiary in good faith and by appropriate proceedings; provided,
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.

Section 4.11 Title to Properties. Each of the Credit Parties and the OZ
Subsidiaries has (i) good title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), (iii) valid licensed rights in (in the case of
licensed interests in intellectual property), and (iv) good title to (in the
case of all other personal property), all of its respective properties and
assets necessary in the ordinary conduct of its business, in each case except
for assets disposed of since the date of the most recent financial statements
delivered pursuant to Section 5.01 in the ordinary course of business or as
otherwise permitted under Section 6.05 and except where the failure to have such
title, rights or other interest would not reasonably be expected to have a
Material Adverse Effect. Except as permitted by this Agreement, all such
properties and assets are free and clear of Liens except for minor defects in
title that do not materially interfere with any Credit Party’s or any OZ
Subsidiary’s ability to conduct its business or to utilize such assets for their
intended purposes.

Section 4.12 No Defaults. None of the Credit Parties nor any of the OZ
Subsidiaries is in default under any of its material Contractual Obligations
that would reasonably be expected to have a Material Adverse Effect.

 

-50-



--------------------------------------------------------------------------------

Section 4.13 Investment Company Act. None of the Credit Parties is subject to
regulation under the Investment Company Act of 1940. None of the Credit Parties
is a “registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

Section 4.14 Use of Proceeds; Anti-Corruption Laws. The Credit Parties and the
OZ Subsidiaries will use the proceeds of the Loans solely for purposes and in
the manner permitted under Section 2.03. The Borrower will not request any Loan,
and the Credit Parties and the OZ Subsidiaries shall not use, and shall procure
representations that their respective OZ Subsidiaries and respective directors,
officers, employees and agents shall not use, the proceeds of any Loan (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent it would result
in a violation of any Sanctions applicable to and by any party hereto, or (C) in
any other manner that would result in the violation of any Sanctions applicable
to and by any party hereto.

Section 4.15 Employee Benefit Plans. In each case, except as would not
reasonably be expect to have a Material Adverse Effect, (i) each of the Credit
Parties and the OZ Subsidiaries and each of their respective ERISA Affiliates
are in compliance in all material aspects with all applicable provisions and
requirements of ERISA and the Code and the regulations and published
interpretations thereunder with respect to each Employee Benefit Plan, and have
performed in all material aspects all their obligations under each Employee
Benefit Plan, (ii) each Employee Benefit Plan which is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service indicating that such Employee Benefit Plan is so
qualified and nothing has occurred subsequent to the issuance of such
determination letter which would cause such Employee Benefit Plan to lose its
qualified status, or such Employee Benefit Plan is entitled to reliance on the
opinion letter issued to the prototype sponsor by the Internal Revenue Service,
(iii) no liability to the PBGC (other than required premium payments), the
Internal Revenue Service, any Employee Benefit Plan or any trust established
under Title IV of ERISA has been or is expected to be incurred by the Credit
Parties or any of the OZ Subsidiaries or any of their ERISA Affiliates, (iv) no
ERISA Event has occurred or is reasonably expected to occur, (v) except to the
extent required under Section 4980B of the Code or similar state laws, no
Employee Benefit Plan provides health or welfare benefits (through the purchase
of insurance or otherwise) for any retired or former employee of the Credit
Parties or any of the OZ Subsidiaries or any of their respective ERISA
Affiliates, (vi) the present value of the aggregate benefit liabilities under
each Pension Plan sponsored, maintained or contributed to by any Credit Party or
OZ Subsidiary or any of their ERISA Affiliates, (determined as of the end of the
most recent plan year on the basis of the actuarial assumptions specified for
funding purposes in the most recent actuarial valuation for such Pension Plan),
did not exceed the aggregate current value of the assets of such Pension Plan,
and (vii) each of the Credit Parties and the OZ Subsidiaries and each of their
respective ERISA Affiliates has complied in all material aspects with the
requirements of Section 515 of ERISA with respect to each Multiemployer Plan and
is not in material “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to payments to a Multiemployer Plan.

 

-51-



--------------------------------------------------------------------------------

Section 4.16 Compliance with Statutes, etc. Each of the Credit Parties and the
OZ Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property, except in such instances in which (a) such statute, regulation, order
or restriction is being contested in good faith by appropriate proceedings
diligently conducted or (b) non-compliance therewith, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

Section 4.17 Disclosure. No reports, certificates or written statements (other
than information of a general economic or general industry nature) furnished to
Administrative Agent or any Lender by or on behalf of any Credit Party or OZ
Subsidiary for use in connection with the transactions contemplated hereby (in
each case, as modified or supplemented by other information so furnished), when
taken as a whole, contains any material misstatement of fact or omits to state a
material fact (known to Borrower, Advisors, Advisors II or any New Advisor
Guarantor, in the case of any document not furnished by any of them) necessary
in order to make the statements contained herein or therein not misleading in
light of the circumstances in which the same were made; provided that, with
respect to any projections and pro forma financial information contained in such
materials, the Borrower represents only that such information is based upon good
faith estimates and assumptions believed by Borrower, Advisors, Advisors II or
any New Advisor Guarantor to be reasonable at the time made, it being recognized
by Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results and such differences may be
material.

Section 4.18 Anti-Corruption Laws and Sanctions. Each of the Credit Parties and
the OZ Subsidiaries has implemented and maintains in effect policies and
procedures designed to ensure compliance by such Credit Party or OZ Subsidiary
(as the case may be), its Subsidiaries (other than the ML Fund) and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and each of the Credit Parties and the OZ Subsidiaries
and their respective officers and, to the knowledge of any of the Credit Parties
and the OZ Subsidiaries, their respective employees and directors and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of (a) any Credit Parties or any OZ Subsidiaries or any
of their respective directors or officers, or (b) to the knowledge of any of the
Credit Parties and the OZ Subsidiaries, any of their respective employees or
agents that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.

Article 5

AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent or
indemnification obligations to which no claim has been asserted or that are not
then due and payable), each Credit Party shall perform, and shall cause each of
the OZ Subsidiaries to perform, all covenants in this Article 5.

 

-52-



--------------------------------------------------------------------------------

Section 5.01 Financial Statements and Other Reports. Borrower will deliver to
Administrative Agent, for further distribution to the Lenders:

(a) Quarterly Financial Statements. Within 45 days after the end of the first
three Fiscal Quarters of each Fiscal Year, commencing with the Fiscal Quarter
ending on March 31, 2015 (i) the consolidated balance sheet of Issuer and its
consolidated subsidiaries as at the end of such Fiscal Quarter and the related
consolidated statements of operations and cash flows of Issuer and its
consolidated subsidiaries for such Fiscal Quarter and for the period from the
beginning of the current Fiscal Year to the end of such Fiscal Quarter, and
(ii) a Financial Officer Certification with respect to such consolidated
financial statements; provided that, so long as Issuer is subject to the
reporting requirements of the Exchange Act, the filing of Issuer’s report on
Form 10-Q for such fiscal quarter shall satisfy the requirements of this clause
(i) of this Section 5.01(a), so long as such Form 10-Q is concurrently furnished
(which may be by a link to a website containing such document sent by automated
electronic notification) to Administrative Agent substantially upon filing
thereof;

(b) Annual Financial Statements. Within 120 days after the end of each Fiscal
Year, commencing with the Fiscal Year in which the Closing Date occurs, (i) the
consolidated balance sheet of Issuer and its consolidated subsidiaries as at the
end of such Fiscal Year and the related consolidated statements of operations,
shareholders’ equity and cash flows of Issuer and its consolidated subsidiaries
for such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the previous Fiscal Year, in reasonable detail, (ii) a
Financial Officer Certification with respect to such consolidated financial
statements; and (iii) with respect to such consolidated financial statements a
report thereon of independent certified public accountants of recognized
national standing selected by Issuer, and reasonably satisfactory to
Administrative Agent, which report shall be unqualified as to going concern and
scope of audit, and shall state that such consolidated financial statements
fairly present, in all material respects, the financial position of Issuer as at
the dates indicated and the results of its operations and its cash flows for the
periods indicated; provided that, so long as Issuer is subject to the reporting
requirements of the Exchange Act, the filing of Issuer’s report on Form 10-K for
such fiscal year shall satisfy the requirements of clause (i) of this
Section 5.01(b), so long as such Form 10-K is concurrently furnished (which may
be by a link to a website containing such document sent by automated electronic
notification) to Administrative Agent substantially upon filing thereof;

(c) Compliance Certificate. No later than five days after delivery of financial
statements pursuant to Sections 5.01(a) and 5.01(b), a completed Compliance
Certificate duly executed by the chief financial officer of the Issuer;

(d) Statements of Reconciliation.

(i) If, as a result of any change in accounting principles and policies from
those used in the preparation of financial statements of the Issuer, the
consolidated financial statements of Issuer delivered pursuant to
Section 5.01(a) or 5.01(b) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more

 

-53-



--------------------------------------------------------------------------------

statements of reconciliation with respect to “Economic Income” that would have
otherwise been presented in the financial statements in form and substance
satisfactory to Administrative Agent.

(ii) In addition, (i) concurrently with the delivery of the financial statements
referred to in clause (a) and (b) above, a written reconciliation of such
financial statements showing adjustments between combined financial statements
for the Credit Parties and OZ Subsidiaries and their respective Subsidiaries,
taken as a whole, and the consolidated financial statements for the Issuer and
its consolidated subsidiaries, substantially in the form of Exhibit I or
otherwise in form and substance reasonably acceptable to Administrative Agent
and in any event sufficient to permit the calculation of the financial
measurements under Article 6 (a “Reconciliation Statement”) and (ii) within 20
Business Days of the delivery of the financial statements in clause (b) above, a
Reconciliation Statement, together with agreed-upon procedures from the
accounting firm that performed the audit of such financial statements.

(e) Notice of Default. Promptly upon any officer of Borrower, Advisors,
Advisors II or any New Advisor Guarantor obtaining knowledge (i) of any
condition or event that constitutes a Default or an Event of Default or that
notice has been given to Borrower, Advisors, Advisors II or any New Advisor
Guarantor with respect thereto; or (ii) of the occurrence of any event or change
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of its Authorized Officer specifying the nature
and period of existence of such condition, event or change, or specifying the
notice given and action taken by any such Person and the nature of such claimed
Event of Default, Default, default, event or condition, and what action Borrower
has taken, is taking and proposes to take with respect thereto;

(f) Public Filings. Promptly after the same become publicly available, notice of
the filing of all annual, regular, periodic and special reports, proxy or
financial statements, and registration statements (including any prospectus,
prospectus supplement, pricing supplement or similar document) filed by the
Issuer or any of its Subsidiaries with the SEC, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by the Issuer to its shareholders
generally, as the case may be; provided that the documents and notices required
to be delivered pursuant to this clause (f) shall be deemed to have been
furnished by the Borrower to the Administrative Agent (and by the Administrative
Agent to the Lenders) on the date on which such documents are publicly available
as posted on the SEC’s Electronic Data Gathering, Analysis and Retrieval system
(EDGAR);

(g) Rating Changes. Promptly after S&P or Fitch shall have announced a change in
the Debt Rating, written notice of such rating change;

(h) Other Information. Such other information and data with respect to Credit
Parties or any of the OZ Subsidiaries as from time to time may be reasonably
requested by Administrative Agent or any Lender; and

 

-54-



--------------------------------------------------------------------------------

(i) Certification of Public Information. Borrower, Advisors, Advisors II and any
New Advisor Guarantor shall use commercially reasonable efforts to indicate in
writing, concurrently with the delivery of any document or notice required to be
delivered pursuant to this Section 5.01, whether such document or notice
contains Nonpublic Information. Borrower and each Lender acknowledge that
certain of the Lenders may be “public-side” Lenders (Lenders that do not wish to
receive material non-public information with respect to Borrower, Advisors,
Advisors II, any New Advisor Guarantor, their respective Subsidiaries or their
respective securities) and, if documents or notices required to be delivered
pursuant to this Section 5.01 or otherwise are being distributed through
IntraLinks/IntraAgency, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice that Borrower has
indicated contains Nonpublic Information shall not be posted on that portion of
the Platform designated for such public-side Lenders. If Borrower has not
indicated whether a document or notice delivered pursuant to this Section 5.01
contains Nonpublic Information, Administrative Agent reserves the right to post
such document or notice solely on that portion of the Platform designated for
Lenders who wish to receive material nonpublic information with respect to
Borrower, Advisors, Advisors II, any New Advisor Guarantor, their respective
Subsidiaries and their respective securities.

Section 5.02 Existence. Except as otherwise permitted under Section 6.05, each
Credit Party will, and will cause each of the OZ Subsidiaries to, at all times
(a) preserve and keep in full force and effect its legal existence under the
laws of its jurisdiction of formation, organization or incorporation and
(b) take all reasonable action to maintain all rights and franchises, licenses
and permits material to its business, in the case of clauses (a) (in the case of
any OZ Subsidiary that is not a Credit Party) and (b) except to the extent
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

Section 5.03 Payment of Taxes. Each Credit Party will, and will cause each of
the OZ Subsidiaries to, pay all material Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon; provided, no such
material Tax need be paid (i) if it is being contested in good faith by
appropriate proceedings diligently conducted, so long as adequate reserve or
other appropriate provision, as shall be required in conformity with GAAP, shall
have been made therefor or (ii) to the extent the failure to pay such material
Tax would not reasonably be expected to have a Material Adverse Effect.

Section 5.04 Maintenance of Properties. Each Credit Party will, and will cause
each of the OZ Subsidiaries to, maintain or cause to be maintained in good
repair, working order and condition, ordinary wear and tear excepted, all
material properties necessary in the operation of the business of Credit Parties
and the OZ Subsidiaries, except to the extent failure to do so would not
reasonably be expected to have a Material Adverse Effect, and from time to time
will make or cause to be made all appropriate repairs, renewals and replacements
thereof, except to the extent failure to do so would not reasonably be expected
to have a Material Adverse Effect.

Section 5.05 Insurance. Borrower, Advisors, Advisors II and any New Advisor
Guarantor will maintain or cause to be maintained, with financially sound and
reputable insurers, such insurance with respect to their business and properties
as may customarily be carried or maintained under similar circumstances by
Persons of established reputation engaged in similar

 

-55-



--------------------------------------------------------------------------------

businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons, except where failure to maintain such
insurance would not reasonably be expected to have a Material Adverse Effect.

Section 5.06 Books and Records; Inspections. Except as would not reasonably be
expected to have a Material Adverse Effect, each Credit Party will, and will
cause each of the OZ Subsidiaries to, keep proper books of record and accounts
in which full, true and correct entries shall be made of all material financial
transactions and matters involving its assets and business. Each Credit Party
will, and will cause each of the OZ Subsidiaries to, permit any authorized
representatives designated by any Lender to visit and inspect any of the
properties of any Credit Party and any of the OZ Subsidiaries, to inspect, copy
and take extracts from its and their financial and accounting records, and to
discuss its and their affairs, finances and accounts with its and their officers
(provided that an Authorized Officer of Issuer or any Credit Party shall be
present during such discussions), all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested in advance; provided that absent any Event of Default the Borrower
shall not be required to pay the expenses related thereto more frequently than
once each Fiscal Year; and provided further that during the existence of an
Event of Default Administrative Agent (or any of its representatives) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice. Notwithstanding anything to the
contrary in this Section 5.06, none of the Credit Parties nor any of the OZ
Subsidiaries will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to Administrative
Agent or any Lender (or their respective representatives or contractors) is
prohibited by law or any binding agreement or (iii) is subject to
attorney-client privilege or constitutes attorney work product.

Section 5.07 Compliance with Laws. Each Credit Party will comply, and shall
cause each of the OZ Subsidiaries to comply, with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority,
except in such instances in which (a) such requirement of law, rule, regulation
or order is being contested in good faith by appropriate proceedings diligently
conducted or (b) noncompliance would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Each Credit Party
and OZ Subsidiary will maintain in effect and enforce policies and procedures
designed to ensure compliance by each Credit Party and OZ Subsidiary, their
respective Subsidiaries (other than the ML Fund) and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

Section 5.08 Additional Guarantors.

(a) In the event that the Issuer or any of its Subsidiaries becomes a party to,
or guarantees any Indebtedness under, the Indenture or the Bonds (or extensions,
renewals, replacements or refinancing thereof), Borrower shall, within 30 days
after such Person becomes a party thereto or guarantor thereunder (or such
longer period as Administrative Agent may agree in its discretion), (i) cause
such Person to become a Guarantor hereunder by executing and delivering to
Administrative Agent a Counterpart Agreement, and (ii) take all such actions and

 

-56-



--------------------------------------------------------------------------------

execute and deliver, or cause to be executed (to the extent applicable) and
delivered, all such documents, instruments, agreements and certificates as are
similar to those described in Section 3.01(b). With respect to each such Person,
Borrower shall promptly send to Administrative Agent written notice setting
forth with respect to such Person the name and jurisdiction of organization of
such Subsidiary and the date on which such Subsidiary first became a party to,
or guarantor of any Indebtedness under, the Indenture or the Bonds (or
extensions, renewals, replacements or refinancing thereof).

(b) The Borrower may at any time, upon not less than 10 days prior written
notice to the Administrative Agent (or such shorter period as the Administrative
Agent may agree in its discretion), designate any OZ Subsidiary or New Advisor
that is not a Credit Party as a Guarantor; provided that (i) immediately before
and after such designation, no Default or Event of Default shall have occurred
and be continuing, (ii) immediately after giving effect to such designation, on
a Pro Forma Basis, the Economic Income Leverage Ratio shall not exceed 4.0 to
1.0, and (iii) Borrower shall cause such Person to become a Guarantor hereunder
by executing and delivering to Administrative Agent a Counterpart Agreement, and
shall take all such actions and execute and deliver, or cause to be executed (to
the extent applicable) and delivered, all such documents, instruments,
agreements and certificates as are similar to those described in
Section 3.01(b).

Section 5.09 Further Assurances. At any time or from time to time upon the
request of Administrative Agent, each Credit Party will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as Administrative Agent may reasonably request in order to
effect fully the purposes of the Credit Documents. In furtherance and not in
limitation of the foregoing, each Credit Party shall take such actions as
Administrative Agent may reasonably request from time to time to ensure that the
Obligations are guaranteed by the Guarantors.

Article 6

NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent or
indemnification obligations to which no claim has been asserted or that are not
then due and payable), such Credit Party shall perform, and shall cause each of
the OZ Subsidiaries to perform, all covenants in this Article 6.

Section 6.01 Indebtedness. No Credit Party shall, nor shall it permit any of the
OZ Subsidiaries to, directly or indirectly, create, incur, assume or guaranty,
or otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

(a) Indebtedness created hereunder (including pursuant to Section 2.18) and
under the other Credit Documents;

(b) Indebtedness created under the Bonds issued on or prior to the Closing Date,
and any extensions, renewals, replacements, refundings or refinancing thereof
(including any Indebtedness incurred to defease or satisfy and discharge the
Bonds) that do not (i) increase

 

-57-



--------------------------------------------------------------------------------

the outstanding principal amount (or accreted value, if applicable) of the Bonds
so extended, renewed, replaced, refunded, refinanced, defeased or satisfied and
discharged except by an amount equal to unpaid accrued interest, premium thereon
and any original issue discount pursuant to the terms thereof, plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such extension, renewal, replacement, refunding, refinancing,
defeasance or substitution and discharge, or (ii) shorten the final maturity of
the Bonds so extended, renewed, replaced, refunded, refinanced, defeased or
satisfied and discharged;

(c) Indebtedness of any Credit Party; provided that at the time such
Indebtedness is incurred, and immediately after giving effect to the incurrence
thereof on a Pro Forma Basis, (i) the Economic Income Leverage Ratio shall not
exceed 4.0 to 1.0; and (ii) no Default or Event of Default shall have occurred
and be continuing;

(d) Indebtedness of (i) any Credit Party to any other Credit Party or any OZ
Subsidiary, and (ii) any OZ Subsidiary to any Credit Party or any other OZ
Subsidiary; provided that any Indebtedness owed by any Credit Party to any OZ
Subsidiary that is not a Credit Party incurred pursuant to this clause (d) shall
be subordinated in right of payment to the payment in full of the Obligations
(other than contingent or indemnification obligations to which no claim has been
asserted or that are not then due and payable) pursuant to terms substantially
in the form of Exhibit H (or such other subordination terms as may be mutually
agreed between Borrower and Administrative Agent);

(e) current liabilities of the Credit Parties or the OZ Subsidiaries incurred in
the ordinary course of business but not incurred through (i) the borrowing of
money or (ii) the obtaining of credit except for credit on an open account basis
customarily extended and in fact extended in connection with normal purchases of
goods and services;

(f) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of Section 5.03;

(g) Indebtedness in respect of judgments or awards only to the extent, for the
period and for an amount not resulting in a Default;

(h) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(i) Indebtedness in the form of either a direct obligation of a Credit Party or
OZ Subsidiary or in the form of a guaranty by a Credit Party or OZ Subsidiary,
in each case, with respect to the obligation to refund or repay management,
incentive or promote fees previously received from a fund;

(j) Indebtedness incurred by a Credit Party or OZ Subsidiary arising from
agreements providing for indemnification, earn-outs, adjustment of purchase
price or similar obligations, or from guaranties or letters of credit, surety
bonds or performance bonds securing the performance of such Credit Party or OZ
Subsidiary, as applicable, pursuant to such agreements, in connection with
permitted acquisitions or permitted dispositions of any business or assets of a
Credit Party or OZ Subsidiary;

 

-58-



--------------------------------------------------------------------------------

(k) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(l) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with margin accounts, deposit accounts and cash
management services, including, but not limited to (i) credit cards (including,
without limitation, “commercial credit cards” and purchasing cards), (ii) stored
value cards, and (iii) depository, cash management and treasury services and
other similar services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services), in each case in the ordinary course of business;

(m) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of a Credit Party or OZ
Subsidiary, as applicable;

(n) Indebtedness of any Person that becomes an OZ Subsidiary after the Closing
Date, and extensions, renewals, refinancings, refundings and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
except by an amount equal to unpaid accrued interest, premium thereon and any
original issue discount pursuant to the terms thereof, plus other reasonable
amounts paid, and fees and expenses reasonably incurred in connection with such
extension, renewal, replacement, refunding or refinancing; provided that
(i) such Indebtedness exists at the time such Person becomes an OZ Subsidiary
and is not created in contemplation of or in connection with such Person
becoming an OZ Subsidiary; and (ii) such Person becoming an OZ Subsidiary is
permitted under this Agreement;

(o) Indebtedness of any Credit Party or OZ Subsidiary incurred to finance the
acquisition, construction, development or improvement of any fixed or capital
assets, including Capital Lease Obligations, and extensions, renewals,
refinancings, refundings and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof except by an amount equal to
unpaid accrued interest, premium thereon and any original issue discount
pursuant to the terms thereof, plus other reasonable amounts paid, and fees and
expenses reasonably incurred in connection with such extension, renewal,
replacement, refunding or refinancing; provided that such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction, development or improvement;

(p) Indebtedness of (i) 57 Aviation Services, LLC (or any successor to such
entity pursuant to any transaction permitted under Section 6.05) or any Credit
Party or OZ Subsidiary permitted to be incurred from time to time under that
certain Loan Agreement, dated as of February 14, 2014 (as amended, restated,
supplemented or otherwise modified from time to time), between JPMorgan Chase
Bank, N.A. and 57 AVIATION SERVICES, LLC and that certain Business Purpose
Promissory Note, dated February 14, 2014, between JPMorgan Chase Bank, N.A. and
57 AVIATION SERVICES, LLC (such Loan Agreement and Business Purpose Promissory
Note, the “Aircraft Loan”), and (ii) any additional Indebtedness of any of the

 

-59-



--------------------------------------------------------------------------------

foregoing entities or any other OZ Subsidiary (the “New Aviation Subsidiary”)
(or any successor to such entity pursuant to any transaction permitted under
Section 6.05) incurred to purchase, lease or finance one additional aircraft and
other assets related thereto (including, but not limited to, engines (including
spare engines), parts, and equipment for such aircraft), and, in the case of
clauses (i) and (ii), any renewals, extensions, replacements, refundings or
refinancings of any of the foregoing;

(q) other Indebtedness in an aggregate amount not to exceed at any time
$150,000,000;

(r) security deposits and obligations under letters of credit and letters of
guaranty supporting leases and other obligations of any Credit Party or any OZ
Subsidiary, in each case entered into in the ordinary course of business;

(s) Indebtedness of the Credit Parties or any OZ Subsidiaries in the nature of
any contingent obligations of any Credit Party or any OZ Subsidiary (i) to
issue, make or apply the proceeds of any capital calls in its capacity as the
general partner, manager, managing member (or the equivalent of any of the
foregoing) of any OZ Fund or any of their respective Subsidiaries, either now
existing or newly created, to or in respect of any Indebtedness of such Persons
or (ii) in respect of a pledge of such Credit Party’s or such OZ Subsidiary’s
Equity Interests in any OZ Fund for the purpose of securing Indebtedness of such
OZ Fund;

(t) obligations in respect of any Interest Rate Agreement or Currency Agreement
entered into in the ordinary course of business and not for speculative
purposes, and obligations to repurchase securities under customary repurchase
agreements, provided that the securities subject to such repurchase agreements
shall have a value no less than the amount that would be customary and prudent
to support such repurchase obligations;

(u) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(v) Indebtedness owed to (including obligations in respect of letters of credit
or bank guaranties and similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
(whether to current or former officers, employees, directors, managers,
partners, managing members, principals and other personnel (or to current or
former officers, employees, directors, managers, partners, managing members,
principals and other personnel of such Person’s general partner or equivalent))
or property, casualty or liability insurance or self-insurance in respect of
such items, or other Indebtedness with respect to reimbursement-type obligations
regarding workers’ compensation claims, health, disability or other employee
benefits (whether current or former) or property, casualty or liability
insurance, in each case in the ordinary course of business; and

(w) guaranties by any Credit Party, or guaranties by any OZ Subsidiary of
Indebtedness of any other OZ Subsidiary that is not a Credit Party, in each case
with respect to Indebtedness permitted under clauses (a) through (v) of this
Section 6.01.

 

-60-



--------------------------------------------------------------------------------

Section 6.02 Liens. No Credit Party shall, nor shall it permit any of the OZ
Subsidiaries to create, incur, assume or permit to exist any Lien on or with
respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of any Credit Party or
any of the OZ Subsidiaries, whether now owned or hereafter acquired, or any
income, profits or royalties therefrom, except:

(a) any Lien existing on any property or asset prior to the acquisition thereof
(including by merger or consolidation) by any Credit Party or any OZ Subsidiary
or existing on any property or asset of any Person that becomes a Credit Party
or an OZ Subsidiary after the Closing Date prior to the time such Person becomes
a Credit Party or an OZ Subsidiary; provided that (i) such Lien is not created
in contemplation of or in connection with such acquisition or such Person
becoming a Credit Party or an OZ Subsidiary, as the case may be, (ii) such Lien
shall not apply to any other property or assets of the Credit Parties or their
respective Subsidiaries (other than accessions and additions thereto and
proceeds and products thereof, and other than pursuant to customary
cross-collateralization provisions with respect to other property of a Credit
Party or OZ Subsidiary that also secured Indebtedness owed to the same financing
party or its Affiliates pursuant to this Section 6.02(a) or Section 6.02(n)),
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Credit Party or an OZ
Subsidiary, as the case may be, or obligations in respect of any extensions,
renewals, refinancings, refundings and replacements thereof, and
(iv) acquisition of such property or assets or such Person becoming a Credit
Party or an OZ Subsidiary, as the case may be, is permitted under this
Agreement;

(b) Liens for Taxes, assessments or governmental charges or levies not yet due
or which are being contested in good faith by appropriate proceedings diligently
conducted in accordance with Section 5.03;

(c) statutory Liens of landlords, banks and other financial institutions (and
rights of set-off and similar rights), of carriers, warehousemen, mechanics,
repairmen, workmen, suppliers and materialmen, other Liens imposed by law or
pursuant to customary reservations or retentions of title arising in the
ordinary course of business (other than any such Lien imposed pursuant to
Section 401 (a)(29) or 430(k) of the Code or by ERISA), and deposits securing
letters of credit supporting such obligations, in each case (i) for amounts not
yet overdue or (ii) for amounts that are overdue, are unfiled and no other
action has been taken to enforce the same or (in the case of any such amounts
overdue for a period in excess of five days) are being contested in good faith
by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made for any such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), and
deposits securing letters of credit supporting such obligations;

 

-61-



--------------------------------------------------------------------------------

(e) easements, rights-of-way, restrictions, encroachments, and other similar
encumbrances and minor defects or irregularities in title, in each case which do
not interfere in any material respect with the ordinary conduct of the business
of any Credit Party or any of the OZ Subsidiaries;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder and purported Liens evidenced by the filing of any
precautionary UCC financing statement relating solely to such lease;

(g) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 8.01(h);

(h) Liens solely on any cash earnest money deposits made by any Credit Party or
any of the OZ Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(i) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(k) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(l) Liens securing Indebtedness permitted under Section 6.01(p) on the aircraft
financed thereby and on the other assets related thereto (including, but not
limited to, aircraft purchase agreements, engines, spare engines, parts and
equipment for any such aircraft) and the proceeds thereof and Liens on the
Equity Interests of any Credit Party’s Subsidiary owning such assets to secure
such Indebtedness (or a permitted guaranty thereof);

(m) non-exclusive outbound licenses of patents, copyrights, trademarks and other
intellectual property rights granted by any Credit Party or any of the OZ
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of, or materially detracting from the value
of, the business of any Credit Party or such OZ Subsidiary;

(n) Liens on property, plant and equipment of any Credit Party or any OZ
Subsidiary acquired, constructed, developed or improved (or Liens created for
the purpose of securing Indebtedness permitted by clause (o) of Section 6.01 to
finance Capital Leases and the acquisition, construction, development or
improvement of such assets); provided that (i) such Liens secure Indebtedness
permitted by clause (o) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction, development or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such property, plant and equipment and (iv) such Liens shall not
apply to any other property or assets of the Credit Parties or the OZ
Subsidiaries (other than (x) any replacements, additions, accessions and
improvements

 

-62-



--------------------------------------------------------------------------------

thereto and proceeds and products thereof, or (y) pursuant to customary
cross-collateralization provisions with respect to other property of a Credit
Party or OZ Subsidiary that also secures Indebtedness owed to the same financing
party or its Affiliates pursuant to this Section 6.02(n) or Section 6.02(a));

(o) Liens granted by any Credit Party or any OZ Subsidiary that is the general
partner, manager, managing member (or the equivalent of any of the foregoing) of
any OZ Fund in the ordinary course of business or consistent with past or
industry practices (i) securing Indebtedness of such OZ Fund on the right of
such general partner, manager, managing member (or the equivalent of any of the
foregoing) to issue or make capital calls in its capacity as general partner,
manager, managing member (or the equivalent of any of the foregoing) of such OZ
Fund or (ii) on the Equity Interests of any OZ Fund to secure Indebtedness of
such OZ Fund (or a permitted guaranty thereof);

(p) to the extent constituting a Lien, the existence of the “equal and ratable”
clause in the Indenture, the Bonds or the documents in respect of any other
Indebtedness permitted to be incurred under Section 6.01, and any extensions,
renewals, replacements, refundings or refinancings of the foregoing; provided
that, for the avoidance of doubt, this clause (p) shall not be deemed to permit
any Lien incurred pursuant to such “equal and ratable clause” unless such Lien
is otherwise permitted under this Agreement without giving effect to this clause
(p));

(q) pledges and deposits (i) securing obligations in respect of letters of
credit or bank guarantees permitted pursuant to Section 6.01 or (ii) securing
payments of obligations that are not Indebtedness under leases entered into in
the ordinary course of business;

(r) Liens deemed to exist in connection with repurchase agreements (and Liens
created on securities that are the subject of such repurchase agreements to
secure the payment and performance of the obligations under such agreements and
any custodial fees in connection therewith) and reasonable customary initial
deposits and margin deposits and similar Liens attaching to deposit accounts,
securities accounts, commodity accounts or other brokerage accounts maintained
in the ordinary course of business and not for speculative purposes;

(s) Liens that are contractual rights of set-off (i) relating to pooled deposit
or sweep accounts of any Credit Party or OZ Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Credit Parties and OZ Subsidiaries or (ii) relating to purchase orders and
other agreements entered into with customers of any Credit Party or OZ
Subsidiary in the ordinary course of business;

(t) Liens on cash or Cash Equivalents used to defease or to satisfy and
discharge Indebtedness; provided that (i) such defeasance or satisfaction and
discharge is not otherwise prohibited hereunder, and (ii) the amount of cash or
Cash Equivalents subject to such Liens does not exceed the amount that is
necessary to complete such defeasance or discharge;

(u) Liens on Equity Interests of any joint venture (i) securing obligations of
such joint venture or (ii) pursuant to the relevant joint venture agreement or
arrangement;

 

-63-



--------------------------------------------------------------------------------

(v) (i) Liens that are deemed to exist by virtue of any Interest Rate Agreement
or Currency Agreement entered into with financial institutions in connection
with bona fide hedging activities in the ordinary course of business and not for
speculative purposes, or (ii) pledges and deposits, whether in cash or
securities, securing obligations in respect of Interest Rate Agreement or
Currency Agreement entered into with financial institutions in connection with
bona fide hedging activities in the ordinary course of business and not for
speculative purposes, and the following cash management services: (i) credit
cards (including, without limitation, “commercial credit cards” and purchasing
cards), (i) stored value cards, and (iii) depository, cash management, and
treasury services and other similar services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services), in each case in the
ordinary course of business;

(w) Liens on (i) insurance policies and the proceeds thereof or (ii) pledges and
deposits made in the ordinary course of business in compliance with requirements
of any provider of insurance, in each case securing Indebtedness permitted under
Section 6.01(u);

(x) Liens on Margin Stock; and

(y) Liens not otherwise permitted by this Section 6.02 securing Indebtedness and
other obligations of the Credit Parties or the OZ Subsidiaries in an aggregate
amount not to exceed $50,000,000 at any time outstanding.

Section 6.03 Restricted Payments. No Credit Party shall, nor shall it permit any
of the OZ Subsidiaries to, directly or indirectly, declare, order, pay, make or
set apart (for a sinking or other similar fund), or agree to declare, order,
pay, or make or set apart (for a sinking or other similar fund for), any sum for
any Restricted Payment while any Default or Event of Default has occurred and is
continuing, or would occur after giving effect to such Restricted Payment on a
Pro Forma Basis and subject to Section 8.02(b); provided that:

(a) any Credit Party and any OZ Subsidiary may, for any period for which such
Credit Party or OZ Subsidiary is treated as a pass-through entity for federal
and state income tax purposes, make Restricted Payments in the form of
distributions for the payment of taxes in an amount equal to federal and state
income taxes that would be owed (including estimated taxes), as determined by
Borrower, Advisors, Advisors II or any New Advisor Guarantor in their reasonable
discretion (it being understood that benefits arising from any election under
Section 754 of the Code (a “754 Election”) may be disregarded in the
determination), by any Person as a result of its direct or indirect ownership
and its status as a partner or single owner (for federal and state income tax
purposes) of such Credit Party or an OZ Subsidiary that is treated as a
pass-through entity for federal and state income tax purposes; provided that if
any Restricted Payments are made by any OZ Subsidiary pursuant to this
Section 6.03(a), such Restricted Payments, together with other Restricted
Payments made pursuant to this Section 6.03(a), shall not exceed the amount of
Restricted Payments that would otherwise be payable if solely made by the Credit
Parties pursuant to this Section 6.03(a);

(b) any Credit Party or OZ Subsidiary may make Restricted Payments (i) payable
solely in the Equity Interests of such Person; (ii) in the form of Class A
Shares,

 

-64-



--------------------------------------------------------------------------------

Class C Non-Equity Interests or Och-Ziff Operating Group D Units; (iii) in cash
made directly or indirectly from the cash proceeds of any issuances of Equity
Interests of such Person or Class A Shares, other than any proceeds of any
Specified Equity Contribution made pursuant to Section 8.02; provided that
(x) the proceeds of any issuance of Equity Interests used to make a Restricted
Payment pursuant to this clause (iii) shall be received by a Credit Party or OZ
Subsidiary from a Person that is not a Credit Party or OZ Subsidiary and
(y) solely in the case of any OZ Subsidiary, the issuance of any Equity
Interests by such Person the proceeds of which are applied to make a Restricted
Payment in accordance with this clause (iii) shall be permitted under
Section 6.05(h); (iv) to any Credit Party, and (v) to any OZ Subsidiary if such
Restricted Payment is made by an OZ Subsidiary that is not a Credit Party;

(c) any Credit Party or OZ Subsidiary may pay dividends on its Equity Interests
within ninety (90) days of the date of the declaration thereof (or the
declaration of a corresponding dividend by the Issuer), so long as such dividend
would have been permitted hereunder if paid on the date of the declaration
thereof (or the date that the Issuer declared a corresponding dividend);

(d) any Credit Party and any OZ Subsidiary may make dividends or distributions
to pay customary salary, bonus and other benefits payable to, and indemnities
provided on behalf of, current or former officers, employees, directors,
managers, partners, managing members, principals, advisors, consultants or
independent contractors of any Credit Party or OZ Subsidiary (or current or
former officers, employees, directors, managers, partners, managing members,
principals, advisors, consultants or independent contractors of such Person’s
general partner or equivalent), to the extent that such dividends or
distributions are treated as expenses of such Credit Party or OZ Subsidiary, as
the case may be, for purposes of the financial statements of the Issuer and its
consolidated subsidiaries, the Reconciliation Statements and the calculation of
Combined Economic Income;

(e) any Credit Party and any OZ Subsidiary may make Restricted Payments made
pursuant to and in accordance with any stock option plans or other benefit plans
or agreements for current or former officers, employees, directors, managers,
partners, managing members, principals, advisors, consultants or independent
contractors of any Credit Party or any OZ Subsidiary (or current or former
officers, employees, directors, managers, partners, managing members,
principals, advisors, consultants or independent contractors of such Person’s
general partner or equivalent);

(f) any Credit Party and any OZ Subsidiary may make Restricted Payments to pay
management, advisory, consulting or termination fees, indemnities, or other fees
to any managers, partners, managing members, principals, consultants,
independent contractors or other advisors of any Credit Party or any OZ
Subsidiary in accordance with any management or similar agreements;

(g) any Credit Party and any OZ Subsidiary may repurchase equity interests upon
the exercise of stock options, warrants or other convertible or exchangeable
securities if such equity interests represent a portion of the exercise,
conversion or exchange price thereof;

 

-65-



--------------------------------------------------------------------------------

(h) repurchases of equity interests by any Credit Party and any OZ Subsidiary
deemed to occur upon the withholding of a portion of the equity interests
granted or awarded to a current or former director, officer, employee, manager,
partner, or managing member of such Person (or current or former director,
officer, employee, manager, partner, or managing member of such Person’s general
partner or equivalent), or consultant or advisor or any spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees of any of
the foregoing) to pay for the taxes payable by such Person upon such grant or
award (or upon the vesting thereof);

(i) any Credit Party or OZ Subsidiary may make Restricted Payments to fund
payments under the Expense Allocation Agreement or any Cost Sharing Arrangement;

(j) any Credit Party or OZ Subsidiary may make Restricted Payments to the extent
they are permitted under Section 6.05 (other than Section 6.05(k)).

Section 6.04 Restrictions on OZ Subsidiary Distributions. Except as provided
herein, in the other Credit Documents or in the Indenture in effect as of the
Closing Date, no Credit Party shall, nor shall it permit any OZ Subsidiary to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any OZ Subsidiary to
(a) pay dividends or make any other distributions on any of such OZ Subsidiary’s
Equity Interests owned by any Credit Party or any OZ Subsidiary, (b) repay or
prepay any Indebtedness owed by such OZ Subsidiary to any Credit Party or any OZ
Subsidiary, (c) make loans or advances to any Credit Party or any OZ Subsidiary,
or (d) transfer, lease or license any of its material property or assets to any
Credit Party, in each case other than restrictions, prohibitions or conditions
(i) on the transfer of limited liability company, partnership, or other equity
interests, (ii) with respect to the assignment of interests in management
agreements, advisory agreements, sub-advisory and similar agreements, (iii) by
reason of customary provisions restricting assignments, subletting, leases,
licenses or other transfers contained in leases, licenses, joint venture
agreements, asset sale agreements, purchase agreements and similar agreements
entered into in the ordinary course of business, (iv) that are or were created
by virtue of or in connection with any transfer of, agreement to transfer or
option or right with respect to any property, assets or Equity Interest not
otherwise prohibited under this Agreement, (v) described on Schedule 6.04, and
any amendments, restatements, supplements, extensions, replacements, refundings
or refinancings of the items listed therein that do not expand the scope of such
restrictions, prohibitions or conditions, (vi) that arise in connection with an
asset sale solely to the extent relating to the assets being disposed of,
(vii) that are customary restrictions on assignment or transfer of any agreement
entered into in the ordinary course of business, (viii) on cash or other
deposits, or maintaining a minimum net worth or assets under management, in each
case imposed by customers under contracts entered into in the ordinary course of
business, (ix) that arise by operation of applicable requirements of law,
(x) that are binding on a Credit Party or an OZ Subsidiary at the time such
Credit Party or OZ Subsidiary first becomes a Subsidiary of the Issuer, so long
as the agreement containing such restrictions was not entered into in
contemplation of such Person becoming a Subsidiary of the Issuer and amendments,
restatements, supplements, extensions replacements, refundings or refinancings
of such agreements so long as such amendments, restatements, supplements,
extensions, refinancings, refundings or replacements are not materially more
restrictive on such Person than the restrictions in such agreement at the time
such Person becomes a Subsidiary of

 

-66-



--------------------------------------------------------------------------------

the Issuer, (xi) that arise under any document, agreement or other arrangement
pertaining to other Indebtedness of a Credit Party or OZ Subsidiary that is
permitted under this Agreement so long as such restrictions, prohibitions or
conditions are not, in the Borrower’s good faith judgment, materially more
restrictive or burdensome in respect of the foregoing activities than the Credit
Documents (provided that such restrictions would not adversely affect the
exercise of rights or remedies of the Administrative Agent or the Lenders
hereunder or under any other Credit Document, or restrict any Credit Party from
performing its obligations under the Credit Documents), (xii) of the type set
forth in clause (d) above that arise under any document, agreement or other
arrangement pertaining to secured Indebtedness of a Credit Party or OZ
Subsidiary that is permitted under this Agreement, so long as such restrictions,
prohibitions or conditions relate only to the asset or assets subject to the
Lien securing such Indebtedness, (xiii) that arise under documents or agreements
in respect of the Aircraft Loan, Indebtedness permitted under
Section 6.01(p)(ii), or any renewals, extensions, replacements, refundings or
refinancings of the foregoing, so long as such restrictions, prohibitions or
conditions are not materially more restrictive than the restrictions in the
documents or agreements in respect of the Aircraft Loan on the Closing Date,
(xiv) that arise under agreements governing Indebtedness or Capital Lease
Obligations permitted by Section 6.01(o) (in the case of agreements permitted by
such Section, any prohibition or limitation shall only be effective against the
assets financed thereby), (xv) that arise under the Expense Allocation Agreement
or any Cost Sharing Arrangement, (xvi) of the type set forth in clause (d) above
that arise under agreements in respect of Indebtedness or Liens permitted under
Section 6.01(s) and Section 6.02(o), so long as such restrictions, prohibitions
or conditions relate only to the asset or assets subject to such Lien, and
(xvii) that arise under agreements with OZ Funds providing for the adjustment,
clawback or holdback of incentive compensation.

Section 6.05 Fundamental Changes; Disposition of Assets. No Credit Party shall,
nor shall it permit any OZ Subsidiary to, consummate any merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or license, exchange,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever (including, for the avoidance of doubt, any Asset Sale), whether
real, personal or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, leased or licensed, except:

(a) any Credit Party may be merged with or into another Credit Party, or be
liquidated, wound up or dissolved, or all or any part of its business, property
or assets may be conveyed, sold, leased, transferred or otherwise disposed of,
in one transaction or a series of transactions, to a Credit Party;

(b) any Credit Party and any OZ Subsidiary may convey, transfer or otherwise
dispose of Equity Interests in the Issuer delivered pursuant to the terms of
restricted share units issued by such Credit Party or OZ Subsidiary;

(c) any Credit Party may be merged or consolidated with or into any other Person
(including the Issuer or any Subsidiary of the Issuer); provided that such
Credit Party is the surviving entity;

 

-67-



--------------------------------------------------------------------------------

(d) any OZ Subsidiary that is not a Credit Party may be merged or consolidated
with or into any other OZ Subsidiary that is not a Credit Party or any other
Person or Subsidiary (other than a Credit Party); provided that an OZ Subsidiary
is the surviving entity or the surviving entity becomes an OZ Subsidiary upon
consummation of such merger or consolidation;

(e) any Credit Party can be merged or consolidated with or into any of Issuer,
Och-Ziff Corp, Och-Ziff Holding, any New Advisor that is not a New Advisor
Guarantor or any New Advisor Subsidiary; provided that, in the case of a merger
or consolidation of a Credit Party with or into any such Person, (i) such Credit
Party is the surviving entity or (ii) the surviving Person or the acquiring
Person agrees to assume, and expressly assumes, all of the obligations of such
Credit Party hereunder and under the other Credit Documents pursuant to an
agreement in form and substance reasonably satisfactory to the Requisite
Lenders, and such surviving Person or acquiring Person shall be organized and
existing under the laws of the United States or any state thereof or the
District of Columbia;

(f) any Credit Party or any OZ Subsidiary may enter into mergers and
consolidations solely to effect asset acquisitions; provided that (i) if any
Credit Party is party to such transaction, (x) such Credit Party shall be the
continuing or surviving entity or (y) the surviving Person or the acquiring
Person shall agree to assume, and shall expressly assume, all of the obligations
of such Credit Party hereunder and under the other Credit Documents pursuant to
an agreement in form and substance reasonably satisfactory to the Requisite
Lenders, and such surviving Person or acquiring Person shall be organized and
existing under the laws of the United States or any state thereof or the
District of Columbia, (ii) if any OZ Subsidiary is a party to such transaction,
(x) such OZ Subsidiary shall be the continuing or surviving entity or (y) the
surviving entity shall become an OZ Subsidiary upon consummation of such merger
or consolidation, in the case of clauses (x) and (y) unless a Credit Party is
also a party to such transaction, in which case clause (i) shall apply, and
(iii) such asset acquisitions and other transactions effected by such merger or
consolidation are otherwise permitted under the Credit Documents without giving
effect to this clause (f);

(g) sales, leases, subleases, licenses, sublicenses, exchanges, transfers or
other dispositions of assets that do not constitute Asset Sales;

(h) Asset Sales, so long as, immediately prior to such Asset Sale and after
giving effect to such Asset Sale on a Pro Forma Basis, the Economic Income
Leverage Ratio does not exceed 4.00 to 1.00;

(i) any OZ Subsidiary that is not a Credit Party may dissolve, liquidate or wind
up its affairs at any time provided that such dissolution, liquidation or
winding up, as applicable, would not reasonably be expected to have a Material
Adverse Effect;

(j) sales, leases, subleases, licenses, sublicenses, exchanges, transfers, or
other dispositions of assets constituting aircraft, engines, parts, and
accessories, documents and other assets related thereto, whether or not in the
ordinary course of business; and

 

-68-



--------------------------------------------------------------------------------

(k) any Credit Party or OZ Subsidiary may make an asset sale or otherwise sell,
lease, sublease, license, sublicenses, exchange, transfer or dispose of any
asset to the extent it constitutes Restricted Payments permitted under
Section 6.03 (other than under Section 6.03(b)(iii) or Section 6.03(j)).

It is understood and agreed that this Section 6.05 shall not prohibit any change
in ownership of a Credit Party (other than any Credit Party that is also an OZ
Subsidiary) that does not cause a Change of Control as long as such Person or
the surviving or acquiring Person remains (or becomes) a Credit Party.

Section 6.06 Transactions with Shareholders and Affiliates. No Credit Party
shall, nor shall it permit any OZ Subsidiary to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
a Credit Party, on terms that are substantially less favorable to such Credit
Party or such OZ Subsidiary, as the case may be, than those that might be
obtained in a comparable arms-length transaction at the time from a Person who
is not an Affiliate; provided, the foregoing restriction shall not apply to
(a) any transaction between or among any Credit Parties and any OZ Subsidiaries;
(b) compensation (including the granting of Equity Interests and other bonuses),
reimbursement and other compensation and reimbursement arrangements (including,
but not limited to any retirement, health, stock option or other benefit plan),
and other fees paid to, and insurance provided to or for, current or former
officers, employees, directors, managers, partners, managing members,
principals, advisors, consultants or independent contractors of Credit Parties,
the OZ Subsidiaries and their respective Affiliates (or current or former
officers, employees, directors, managers, partners, managing members,
principals, advisors, consultants or independent contractors of such Person’s
general partner or equivalent) entered into in the ordinary course of business;
(c) advances to current or former officers, employees, directors, managers,
partners, managing members, principals, advisors, consultants or independent
contractors of Credit Parties, the OZ Subsidiaries and their respective
Affiliates (or current or former officers, employees, directors, managers,
partners, managing members, principals, advisors, consultants or independent
contractors of such Person’s general partner or equivalent) for personal
expenses; (d) use of corporate aircraft or other vehicles for personal use;
(e) advances of working capital to any Credit Party, (f) transfers of cash and
assets to any Credit Party; (g) intercompany transactions expressly permitted by
Section 6.01, Section 6.03 or Section 6.05; (h) transactions with any OZ Fund
owned, maintained or managed, directly or indirectly, by any Credit Party or any
Subsidiary in the ordinary course of business; (i) investments in any OZ Fund,
joint venture or other Affiliate of any Credit Party or OZ Subsidiary without
the payment of fees, expenses or other charges related thereto; (j) payments to
current or former officers, employees, directors, managers, partners, managing
members, principals, advisors, consultants or independent contractors of any
Credit Party, any OZ Subsidiary, any New Advisor that is not a New Advisor
Guarantor or any New Advisor Subsidiary (or current or former officers,
employees, directors, managers, partners, managing members, principals,
advisors, consultants or independent contractors of such Person’s general
partner or equivalent) in respect of the indemnification of such Persons in such
respective capacities from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements, as the case may be, pursuant to the organizational documents or
other corporate action of such Credit Party, OZ Subsidiary, New Advisor, New
Advisor Subsidiary (or such Person’s general partner or equivalent), as
applicable,

 

-69-



--------------------------------------------------------------------------------

or pursuant to applicable law; (k) payments of management, advisory, consulting
or termination fees, indemnities, or other fees or profit sharing arrangements
to any current or former officers, employees, directors, managers, partners,
managing members, principals, advisors, consultants or independent contractors
(including any Credit Party or any Subsidiary acting in such capacity) of any
Credit Party, any OZ Subsidiary, any New Advisor that is not a New Advisor
Guarantor or any New Advisor Subsidiary (or current or former officers,
employees, directors, managers, partners, managing members, principals,
advisors, consultants or independent contractors of such Person’s general
partner or equivalent) in accordance with any management or similar agreements;
and (l) transactions permitted pursuant to Section 6.03, subject to
Section 6.08.

Section 6.07 Conduct of Business. From and after the Closing Date, no Credit
Party shall, nor shall it permit any OZ Subsidiary to, engage in any material
line of business substantially different from (i) the asset management,
investment management and financial services business or any business ancillary,
complementary or reasonably related thereto and reasonable extensions thereof,
(ii) the business currently conducted by the Credit Parties and their OZ
Subsidiaries on the Closing Date, and (iii) such other lines of business as may
be consented to by Requisite Lenders.

Section 6.08 Amendments or Waivers of Organizational Documents and Certain
Agreements. No Credit Party shall nor shall it permit any OZ Subsidiary to,
(i) amend, modify or waive any of its organizational documents, any Expense
Allocation Agreement, any Cost Sharing Arrangement, the Indenture or the Bonds
in a manner materially adverse to the Lenders without obtaining the prior
written consent of the Requisite Lenders, (ii) enter into any Expense Allocation
Agreement that is different from the Expense Allocation Agreement described in
the Issuer’s proxy statement filed with the SEC on April 3, 2014 in a manner
materially adverse to the Lenders without obtaining the prior written consent of
the Requisite Lenders, or (iii) enter into any Cost Sharing Arrangement that is
materially adverse to the Lenders without obtaining the prior written consent of
the Requisite Lenders.

Section 6.09 Fiscal Year. Without the prior written consent of Administrative
Agent, no Credit Party shall, nor shall it permit any OZ Subsidiary to, in each
case solely if the fiscal year-end of such Person is December 31 at the time of
the proposed change, change its fiscal year-end from December 31 unless such
change in fiscal year-end is required by any decree, order, statute, rule or
governmental regulation applicable to such Credit Party or OZ Subsidiary, or to
qualify for any exemption therefrom.

Section 6.10 Financial Covenants.

(a) Assets Under Management. The Borrower shall not permit the total fee-paying
assets under management (“AUM”) of the Credit Parties and their consolidated
subsidiaries as reported on the Compliance Certificate and Reconciliation
Statement, as of the last day of any Fiscal Quarter to be less than
$22,000,000,000 for two successive Fiscal Quarters.

(b) Maximum Economic Income Leverage Ratio. The Borrower shall not permit the
Economic Income Leverage Ratio as of the last day of any Fiscal Quarter,
beginning with the Fiscal Quarter ending on September 30, 2014, to exceed
4.00:1.00, subject to Section 8.02(b).

 

-70-



--------------------------------------------------------------------------------

Section 6.11 Jurisdiction of Formation.

No Credit Party shall change its state of formation to any jurisdiction outside
of the United States (including without limitation through merger,
consolidation, reorganization or any other manner).

Article 7

GUARANTY

Section 7.01 Guaranty of the Obligations. Subject to the provisions of
Section 7.02, Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to Administrative Agent for the ratable benefit of the
Beneficiaries the due and punctual payment in full of all Obligations and
payment obligations of Borrower under the Fee Letters, in each case when the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed
Obligations”).

Section 7.02 Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.02, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.02), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.02. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The

 

-71-



--------------------------------------------------------------------------------

allocation among Contributing Guarantors of their obligations as set forth in
this Section 7.02 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.02.

Section 7.03 Payment by Guarantors. Subject to Section 7.02, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Borrower to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

Section 7.04 Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

(c) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(d) any Beneficiary, upon such terms as it deems appropriate, and subject to the
provisions of this Agreement and the other Credit Documents, without notice or
demand and

 

-72-



--------------------------------------------------------------------------------

without affecting the validity or enforceability hereof or giving rise to any
reduction, limitation, impairment, discharge or termination of any Guarantor’s
liability hereunder, from time to time may (i) renew, extend, accelerate,
increase the rate of interest on, or otherwise change the time, place, manner or
terms of payment of the Guaranteed Obligations; (ii) settle, compromise, or
release or discharge with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations; (iii) request and accept other
guaranties of the Guaranteed Obligations and take and hold security for the
payment hereof or the Guaranteed Obligations; (iv) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any security for payment of the Guaranteed
Obligations, any other guaranties of the Guaranteed Obligations, or any other
obligation of any Person (including any other Guarantor) with respect to the
Guaranteed Obligations; (v) enforce and apply any security hereafter held by or
for the benefit of such Beneficiary in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Beneficiary may have against any such security,
in each case as such Beneficiary in its discretion may determine consistent
herewith and any applicable security agreement, including foreclosure on any
such security pursuant to one or more judicial or nonjudicial sales, whether or
not every aspect of any such sale is commercially reasonable, and even though
such action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against Borrower or any
security for the Guaranteed Obligations; and (vi) exercise any other rights
available to it under the Credit Documents; and

(e) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Credit Documents, or any agreement or instrument executed pursuant
thereto, or of any other guaranty or security for the Guaranteed Obligations, in
each case whether or not in accordance with the terms hereof or such Credit
Document, or any agreement relating to such other guaranty or security;
(iii) the Guaranteed Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents or from the proceeds of any security for
the Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though any
Beneficiary might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of any
Credit Party or any OZ Subsidiary and to any corresponding restructuring of the
Guaranteed Obligations; (vi) any failure to perfect or continue perfection of a
security interest in

 

-73-



--------------------------------------------------------------------------------

any collateral which secures any of the Guaranteed Obligations; (vii) any
defenses, set-offs or counterclaims which Borrower may allege or assert against
any Beneficiary in respect of the Guaranteed Obligations, including failure of
consideration, breach of warranty, payment, statute of frauds, accord and
satisfaction and usury; and (viii) any other act or thing or omission, or delay
to do any other act or thing, which may or might in any manner or to any extent
vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

Section 7.05 Waivers by Guarantors. Each Guarantor hereby expressly waives, for
the benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
Borrower, any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from Borrower, any such other guarantor or any other Person, (iii) proceed
against or have resort to any balance of any deposit account or credit on the
books of any Beneficiary in favor of Borrower or any other Person, or
(iv) pursue any other remedy in the power of any Beneficiary whatsoever; (b) any
defense arising by reason of the incapacity, lack of authority or any disability
or other defense of Borrower or any other Guarantor including any defense based
on or arising out of the lack of validity or the unenforceability of the
Guaranteed Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of Borrower or any other Guarantor from
any cause other than payment in full of the Guaranteed Obligations; (c) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal; (d) any defense based upon any
Beneficiary’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to bad faith; (e) (i) any principles
or provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) any rights to set-offs, recoupments and
counterclaims, and (iii) promptness (subject to any applicable statute of
limitations), diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) any defenses or benefits that may be derived from or afforded by
law which limit the liability of or exonerate guarantors or sureties, or which
may conflict with the terms hereof; and (g) all diligence, presentment, demand
of payment or performance, protest, notice of nonpayment or nonperformance,
notice of protest, notice of dishonor and all other notices, demands or
requirements whatsoever of any kind and all notices of acceptance of this
Agreement or of the existence, creation, incurrence or assumption of new or
additional Obligations.

Section 7.06 Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full, each Guarantor
hereby waives any claim, right or remedy, direct or indirect, that such
Guarantor now has or may hereafter have against Borrower or any other Guarantor
or any of its assets in connection with this Guaranty or the performance by such
Guarantor of its obligations hereunder, in each case whether such claim, right
or remedy arises in equity, under contract, by statute, under common law or
otherwise and including (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against
Borrower with respect to the Guaranteed Obligations, (b) any right to enforce,
or to participate in, any claim, right or remedy that any Beneficiary now has or
may hereafter have against Borrower, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary. In addition, until the

 

-74-



--------------------------------------------------------------------------------

Guaranteed Obligations shall have been indefeasibly paid in full, each Guarantor
shall withhold exercise of any right of contribution such Guarantor may have
against any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including, without limitation, any such right of contribution as
contemplated by Section 7.02. Each Guarantor further agrees that, to the extent
the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against Borrower,
to all right, title and interest any Beneficiary may have in any such collateral
or security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.

Section 7.07 Subordination of Other Obligations. Any Indebtedness of Borrower or
any Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”)
is hereby subordinated in right of payment to the Guaranteed Obligations, and
any such indebtedness collected or received by the Obligee Guarantor after an
Event of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

Section 7.08 Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
paid in full. Each Guarantor hereby irrevocably waives any right to revoke this
Guaranty as to future transactions giving rise to any Guaranteed Obligations.

Section 7.09 Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

Section 7.10 Financial Condition of Borrower. Any Credit Extension may be made
to Borrower or continued from time to time, without notice to or authorization
from any Guarantor regardless of the financial or other condition of Borrower at
the time of any such grant or continuation. No Beneficiary shall have any
obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial condition of Borrower. Each Guarantor
has adequate means to obtain information from Borrower on a continuing basis
concerning the financial condition of Borrower and its ability to perform its
obligations under the Credit Documents, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Borrower and of all circumstances bearing upon the risk of

 

-75-



--------------------------------------------------------------------------------

nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of Borrower now
known or hereafter known by any Beneficiary.

Section 7.11 Bankruptcy, etc.

(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Requisite Lenders, commence or join with any other Person
in commencing any bankruptcy, reorganization or insolvency case or proceeding of
or against Borrower or any other Guarantor. The obligations of Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of Borrower or any other Guarantor or by any defense which
Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

Section 7.12 Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
(and, in the case of any other Guarantor that is a direct or indirect Subsidiary
of the Guarantor being so sold or disposed of, the Guaranty of such other
Guarantor) or such successor in interest, as the case may be, hereunder shall
automatically be discharged and released without any further action by any
Beneficiary or any other Person effective as of the time of such asset sale.

 

-76-



--------------------------------------------------------------------------------

Section 7.13 Release of Guarantor. In the event that any Guarantor other than
Advisors, Advisors II or Finco is released from its guaranty under the Indenture
or the Bonds (or extensions, renewals, replacements or refinancings thereof) in
accordance with Section 1410 of the Indenture (or the corresponding provisions
of the documents governing such extensions, renewals, replacements or
refinancings thereof), Borrower may request the release of such Guarantor, and
such Guarantor shall be released as a Guarantor hereunder upon not less than 10
days prior written notice to the Administrative Agent (or such shorter period as
the Administrative Agent may agree in its discretion); provided that
(i) immediately before and after such removal, no Default or Event of Default
shall have occurred and be continuing and (ii) immediately after giving effect
to such removal, on a Pro Forma Basis, the Economic Income Leverage Ratio shall
not exceed 4.0 to 1.0.

Article 8

EVENTS OF DEFAULT

Section 8.01 Events of Default. If any one or more of the following conditions
or events shall occur:

(a) Failure to Make Payments When Due. Failure by Borrower to pay (i) when due
any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment or otherwise; or (ii) any
interest on any Loan or any fee or any other amount due hereunder within five
Business Days after receiving notice from Administrative Agent of such failure
to pay; or

(b) Default in Other Agreements. (i) Failure of any Credit Party or any of the
OZ Subsidiaries to pay when due any principal of or interest or premium on one
or more items of Indebtedness (other than Indebtedness referred to in
Section 8.01(a)) in an aggregate principal amount of $50,000,000 or more (other
than any Indebtedness under the Aircraft Loan), in each case beyond the grace
period, if any, provided therefor; or (ii) breach or default by any Credit Party
or any of the OZ Subsidiaries with respect to any terms of its Indebtedness
(other than any Indebtedness under the Aircraft Loan), which is in the
individual or aggregate principal amounts referred to in clause (i) above, or
any loan agreement, mortgage, indenture or other agreement relating to such
item(s) of Indebtedness, in each case beyond the grace period, if any, provided
therefor, if the effect of such breach or default is to cause, or to permit the
holder or holders of that Indebtedness (or a trustee or fiscal agent on behalf
of such holder or holders), to cause, that Indebtedness to become or be declared
due and payable (or redeemable) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be; or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 5.01(e)(i), Section 5.02,
or Section 6; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party in writing pursuant hereto or thereto or in connection herewith or
therewith shall be false in any material respect as of the date made or deemed
made; or

 

-77-



--------------------------------------------------------------------------------

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in this Section 8.01, and
such default shall not have been remedied or waived within thirty days after
receipt by Borrower of notice from Administrative Agent of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Credit Party or any Material Subsidiary in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, which decree or order is not stayed; or any
other similar relief shall be granted under any applicable federal or state law;
or (ii) an involuntary case shall be commenced against any Credit Party or any
Material Subsidiary under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over any Credit Party or any Material Subsidiary, or over all or
a substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of any Credit Party or any Material Subsidiary for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of any Credit Party or any Material Subsidiary, and any such event
described in this clause (ii) shall continue for sixty days without having been
dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Any Credit Party or
any Material Subsidiary shall have an order for relief entered with respect to
it or shall commence a voluntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or any Credit Party or any Material Subsidiary shall make any
assignment for the benefit of creditors; or (ii) any Credit Party or any
Material Subsidiary shall be unable, or shall fail generally to pay debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally; or the board of directors (or similar governing body) of any Credit
Party or any Material Subsidiary (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to in this Section 8.01(g); or

(h) Judgments and Attachments. Any final money judgment, writ or warrant of
attachment or similar process involving in the aggregate at any time an amount
in excess of $50,000,000 (in either case to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) shall be entered or filed against any Credit Party or any
Material Subsidiary or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty days; or

 

-78-



--------------------------------------------------------------------------------

(i) Employee Benefit Plans. There shall occur one or more ERISA Events which
individually or in the aggregate results in or would reasonably be expected to
result in or have a Material Adverse Effect.

(j) Change of Control. A Change of Control shall occur;

(k) Guaranties and other Credit Documents. At any time after the execution and
delivery thereof, (i) the Guaranty for any reason, other than the satisfaction
in full of all Obligations (other than contingent or indemnification obligations
to which no claim has been asserted or that are not then due and payable), shall
cease to be in full force and effect (other than in accordance with its terms)
or shall be declared to be null and void or any Guarantor shall repudiate its
obligations thereunder, (ii) this Agreement ceases to be in full force and
effect (other than by reason of the satisfaction in full of the Obligations
(other than contingent or indemnification obligations to which no claim has been
asserted or that are not then due and payable) in accordance with the terms
hereof) or shall be declared null and void for any reason, or (iii) any Credit
Party shall contest the validity or enforceability of any Credit Document in
writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Credit Document to which it is
a party;

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.01(f) or (g), automatically, and (2) upon the occurrence and during
the continuance of any other Event of Default, at the request of (or with the
consent of) Requisite Lenders, upon notice to Borrower by Administrative Agent,
each of the following shall immediately become due and payable, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by each Credit Party: (I) the unpaid principal
amount of and accrued interest on the Loans and (II) all other Obligations.

Section 8.02 Borrowers’ Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01, for
purposes of determining whether an Event of Default has occurred under any
financial covenant set forth in Section 6.10, any equity contribution (in the
form of common equity or other equity having terms reasonably acceptable to
Administrative Agent) made to Borrower after the last day of any Fiscal Quarter
and on or prior to the day that is 10 days after the day on which financial
statements are required to be delivered for that Fiscal Quarter will, at the
request of Borrower, be included as additional management fee revenue in the
calculation of Combined Economic Income solely for the purposes of determining
compliance with such financial covenants at the end of such Fiscal Quarter and
any subsequent period that includes such Fiscal Quarter (any such equity
contribution, a “Specified Equity Contribution”); provided that (a) Borrower
shall not be permitted to so request that separate Specified Equity
Contributions be made in more than two Fiscal Quarters in any Relevant Four
Fiscal Quarter Period and separate Specified Equity Contributions can only be
made in three Fiscal Quarters during the term of this Agreement, (b) the amount
of any Specified Equity Contribution will be no greater than the amount required
to cause Borrower to be in compliance with the financial covenants, (c) all
Specified Equity Contributions and the use of proceeds therefrom will be
disregarded for all other purposes under the Credit Documents (including without
limitation calculation of Economic Income Leverage Ratio in Section 6.01 and
Section 6.05) and (d) if, after giving effect to any Specified Equity

 

-79-



--------------------------------------------------------------------------------

Contribution, Borrower would be in compliance with the financial covenants
contained in Section 6.10(b) after giving effect to the provisions of this
Section 8.02, no Default or Event of Default shall be deemed to have existed at
any time with respect to such financial covenants for the relevant Fiscal
Quarter. To the extent that the proceeds of the Specified Equity Contribution
are used to repay Indebtedness, such Indebtedness shall not be deemed to have
been repaid for purposes of calculating any financial covenant set forth in
Section 6.10 for the Relevant Four Fiscal Quarter Period. For purposes of this
paragraph, the term “Relevant Four Fiscal Quarter Period” shall mean, with
respect to any requested Specified Equity Contribution, the four Fiscal Quarter
period ending on (and including) the Fiscal Quarter in which Combined Economic
Income will be increased as a result of such Specified Equity Contribution.

(b) Notwithstanding anything to the contrary contained in Section 8.02(a), for
the purposes of determining Economic Income Leverage Ratio as of the last day of
the Fiscal Quarter most recently ended prior to the payment of any Specified
Equity Contributions (the “Subject Quarter”) and as of the last day of any
subsequent Fiscal Quarter in which the Subject Quarter is included in the
calculation of Combined Economic Income (the “Subsequent Periods”), if such
Specified Equity Contributions are included as Combined Economic Income as set
forth in Section 8.02(a), Borrower shall deduct from the Combined Economic
Income for the Subject Quarter and any Subsequent Periods, the lesser of (1) the
sum of all Restricted Payments (other than distributions made by any Credit
Party pursuant to Section 6.03(a)) made during or for the Subject Quarter and
during or for any Subsequent Period and (2) the sum of all Specified Equity
Contributions made during or for the Subject Quarter and during or for any
Subsequent Period. For the avoidance of doubt, when calculating Economic Income
Leverage Ratio after giving effect to any proposed Restricted Payments to be
made during or for any Subsequent Period, Borrower shall deduct from the
Combined Economic Income such proposed Restricted Payments as if they were made
during the prior Fiscal Quarter.

Article 9

AGENT

Section 9.01 Appointment of Administrative Agent. JPMCB is hereby irrevocably
appointed Administrative Agent hereunder and under the other Credit Documents
and each Lender hereby authorizes JPMCB to act as Administrative Agent in
accordance with the terms hereof and the other Credit Documents. Administrative
Agent hereby agrees to act in its capacity as such upon the express conditions
contained herein and the other Credit Documents, as applicable. The provisions
of this Article 9 are solely for the benefit of Administrative Agent and Lenders
and no Credit Party shall have any rights as a third party beneficiary of any of
the provisions thereof. In performing its functions and duties hereunder,
Administrative Agent shall act solely as an agent of Lenders and does not assume
and shall not be deemed to have assumed any obligation towards or relationship
of agency or trust with or for any Credit Party or any OZ Subsidiary or any of
their respective Affiliates. Administrative Agent, without consent of or notice
to any party hereto, may assign any and all of its rights or obligations
hereunder to any of its Affiliates.

Section 9.02 Powers and Duties. Each Lender irrevocably authorizes
Administrative Agent to take such action on such Lender’s behalf and to exercise
such powers, rights and remedies hereunder and under the other Credit Documents
as are specifically

 

-80-



--------------------------------------------------------------------------------

delegated or granted to Administrative Agent by the terms hereof and thereof,
together with such powers, rights and remedies as are reasonably incidental
thereto. Administrative Agent shall have only those duties and responsibilities
that are expressly specified herein and the other Credit Documents.
Administrative Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees. Administrative Agent shall
not have, by reason hereof or any of the other Credit Documents, a fiduciary
relationship in respect of any Lender or any other Person; and nothing herein or
any of the other Credit Documents, expressed or implied, is intended to or shall
be so construed as to impose upon Administrative Agent any obligations in
respect hereof or any of the other Credit Documents except as expressly set
forth herein or therein. Notwithstanding any other provision of this Agreement
or any provision of any other Credit Document, each of the persons named on the
cover page hereof as Syndication Agent, Joint Lead Arrangers, or Joint
Bookrunners is named as such for recognition purposes only, and in its capacity
as such shall have no rights, duties, responsibilities or liabilities with
respect to this Agreement or any other Credit Document, except that each such
person and its Affiliates shall be entitled to the rights expressly stated to be
applicable to them in Section 10.03 (subject to the applicable obligations and
limitations as set forth therein).

Section 9.03 General Immunity.

(a) No Responsibility for Certain Matters. Administrative Agent shall not be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other
Credit Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by Administrative Agent to Lenders or by or on
behalf of any Credit Party, or to any Lender in connection with the Credit
Documents and the transactions contemplated thereby or for the financial
condition or business affairs of any Credit Party or any other Person liable for
the payment of any Obligations, nor shall Administrative Agent be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Credit
Documents or as to the use of the proceeds of the Loans or as to the existence
or possible existence of any Event of Default or Default or to make any
disclosures with respect to the foregoing. Anything contained herein to the
contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans.

(b) Exculpatory Provisions. Neither Administrative Agent nor any of its
officers, partners, directors, employees or agents shall be liable to Lenders
for any action taken or omitted by Administrative Agent under or in connection
with any of the Credit Documents except to the extent caused by Administrative
Agent’s gross negligence or willful misconduct, in each case as determined by a
final non appealable judgment of a court of competent jurisdiction.
Administrative Agent shall be entitled to refrain from any act or the taking of
any action (including the failure to take an action) in connection herewith or
any of the other Credit Documents or from the exercise of any power, discretion
or authority vested in it hereunder or thereunder unless and until
Administrative Agent shall have received instructions in respect thereof from
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.05) and, upon receipt of such instructions from
Requisite Lenders (or such other Lenders, as the case may be), Administrative
Agent shall be entitled to act or

 

-81-



--------------------------------------------------------------------------------

(where so instructed) refrain from acting, or to exercise such power, discretion
or authority, in accordance with such instructions. Without prejudice to the
generality of the foregoing, (i) Administrative Agent shall be entitled to rely,
and shall be fully protected in relying, upon any communication, instrument or
document believed by it to be genuine and to have been signed or sent by the
proper Person or Persons, and shall be entitled to rely and shall be protected
in relying on opinions and judgments of attorneys (who may be attorneys for
Credit Parties and the OZ Subsidiaries), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against Administrative Agent as a result of Administrative
Agent acting or (where so instructed) refraining from acting hereunder or any of
the other Credit Documents in accordance with the instructions of Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.05).

(c) Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.03 and of Section 9.06 shall apply to any the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.03 and of Section 9.06 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of the Credit Parties and the Lenders and (ii) such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) shall
not be modified or amended without the consent of such sub-agent.

Section 9.04 Administrative Agent Entitled to Act as Lender. The agency hereby
created shall in no way impair or affect any of the rights and powers of, or
impose any duties or obligations upon, Administrative Agent in its individual
capacity as a Lender hereunder. With respect to its participation in the Loans,
Administrative Agent shall have the same rights and powers hereunder as any
other Lender and may exercise the same as if it were not performing the duties
and functions delegated to it hereunder, and the term “Lender” shall, unless the
context clearly otherwise indicates, include Administrative Agent in its
individual capacity. Administrative Agent and its Affiliates may accept deposits
from, lend money to, own securities of, and generally engage in any kind of
banking, trust, financial advisory or other business with any Credit Party or
any of their respective Affiliates as if it were not performing the duties
specified herein, and may accept fees and other consideration from Borrower,
other Credit Parties and their respective Affiliates for services in connection
herewith and otherwise without having to account for the same to Lenders.

 

-82-



--------------------------------------------------------------------------------

Section 9.05 Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Credit Parties and the
OZ Subsidiaries in connection with Credit Extensions hereunder and that it has
made and shall continue to make its own appraisal of the creditworthiness of
Credit Parties and the OZ Subsidiaries. Administrative Agent shall not have any
duty or responsibility, either initially or on a continuing basis, to make any
such investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and Administrative Agent shall not have any responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders. Each Lender acknowledges and agrees that the Credit Extension made
hereunder are commercial loans and not investments in a business enterprise or
securities.

(b) Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by Administrative Agent, Requisite Lenders or Lenders, as
applicable on the Closing Date.

Section 9.06 Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify Administrative Agent, to the extent that
Administrative Agent shall not have been reimbursed by any Credit Party, for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against Administrative Agent in exercising
its powers, rights and remedies or performing its duties hereunder or under the
other Credit Documents or otherwise in its capacity as Administrative Agent in
any way relating to or arising out of this Agreement or the other Credit
Documents; provided, no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Administrative Agent’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment. If any indemnity furnished to
Administrative Agent for any purpose shall, in the opinion of Administrative
Agent, be insufficient or become impaired, Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided, in no event
shall this sentence require any Lender to indemnify Administrative Agent against
any liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement in excess of such Lender’s Pro Rata Share thereof; and
provided further, this sentence shall not be deemed to require any Lender to
indemnify Administrative Agent against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement described in the
proviso in the immediately preceding sentence.

Section 9.07 Successor Administrative Agent. Administrative Agent may resign at
any time by giving thirty days’ prior written notice thereof to Lenders and
Borrower. Upon any such notice of resignation, Requisite Lenders shall have the
right, upon five Business Days’ notice to Borrower, to appoint a successor
Administrative Agent. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, that

 

-83-



--------------------------------------------------------------------------------

successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent and the retiring Administrative Agent shall promptly (i) transfer to such
successor Administrative Agent all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Administrative Agent under the Credit Documents, whereupon such retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The administration fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor. If the Requisite
Lenders have not appointed a successor Administrative Agent, Administrative
Agent shall have the right to appoint a financial institution to act as
Administrative Agent hereunder and in any case, Administrative Agent’s
resignation shall become effective on the thirtieth day after such notice of
resignation. If neither the Requisite Lenders nor Administrative Agent have
appointed a successor Administrative Agent, the Requisite Lenders shall be
deemed to succeeded to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent hereunder.

Section 9.08 Guaranty. Agents under Guaranty. Each Requisite Lender hereby
further authorizes Administrative Agent, on behalf of and for the benefit of the
Beneficiaries, to be the agent for and representative of Beneficiaries with
respect to the Guaranty. Subject to Section 10.05, without further written
consent or authorization from any Beneficiary, Administrative Agent may execute
any documents or instruments necessary to release any Guarantor from the
Guaranty pursuant to Section 7.12 or with respect to which Requisite Lenders (or
such other Lenders as may be required to give such consent under Section 10.05)
have otherwise consented.

Section 9.09 Withholding Taxes. To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered by such Lender or was not
properly executed or because such Lender failed to notify Administrative Agent
of a change in circumstance which rendered the exemption from, or reduction of,
withholding tax ineffective or for any other reason, without duplication for any
amount payable under Section 2.16(d) and Section 2.16(f), such Lender shall
indemnify Administrative Agent fully for all amounts paid, directly or
indirectly, by Administrative Agent as tax or otherwise, including any penalties
or interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred, except to the extent
resulting from the willful misconduct or gross negligence of Administrative
Agent, in each case as determined by a final non appealable judgment of a court
of competent jurisdiction.

 

-84-



--------------------------------------------------------------------------------

Article 10

MISCELLANEOUS

Section 10.01 Notices.

(a) Notices Generally. Except in the case of notices and other communications
permitted to be given by telephone, any notice or other communication herein
required or permitted to be given to a Credit Party or Administrative Agent
shall be sent to such Person’s address as set forth on Appendix B or in the
other relevant Credit Document, and in the case of any Lender, the address as
indicated on Appendix B or otherwise indicated to Administrative Agent in
writing. Except as otherwise set forth in paragraph (b) below, each notice
hereunder shall be in writing and may be personally served or sent by facsimile
and email or United States mail or courier service and shall be deemed to have
been given when delivered in person or by courier service and signed for against
receipt thereof, upon receipt of email or facsimile, or three Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed.

(b) Electronic Communications.

(i) Notices and other communications to the Lenders and Administrative Agent
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites, including the Platform) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender pursuant to Article 2 if such Lender has
notified Administrative Agent that it is incapable of receiving notices under
such Section by electronic communication. Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(ii) Each of the Credit Parties understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of Administrative
Agent, in each case as determined by a final non appealable judgment of a court
of competent jurisdiction.

 

-85-



--------------------------------------------------------------------------------

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. Neither Administrative Agent nor any of its respective
officers, directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.

(iv) Each of the Credit Parties and the Lenders agree that Administrative Agent
may, but shall not be obligated to, store any Approved Electronic Communications
on the Platform in accordance with Administrative Agent’s customary document
retention procedures and policies.

Section 10.02 Expenses. Borrower agrees to pay promptly (a) all the actual,
reasonable, documented, out-of-pocket costs and expenses of Administrative Agent
and Goldman Sachs Bank USA, as a Joint Lead Arranger and Joint Bookrunner, and
their respective Affiliates in connection with the syndication of the credit
facility provided for herein, the negotiation, preparation, execution and
administration of the Credit Documents, or any consents, amendments, waivers or
other modifications hereto and thereto or any other documents or matters
requested by Borrower; (b) all the costs of furnishing all opinions by counsel
for Borrower and the other Credit Parties; (c) the actual, reasonable,
documented fees, expenses and disbursements of counsel to Administrative Agent
and Goldman Sachs Bank USA, as a Joint Lead Arranger and Joint Bookrunner, and
their respective Affiliates (in each case including allocated costs of internal
counsel) in connection with the syndication of the credit facility provided for
herein, the negotiation, preparation, execution and administration of the Credit
Documents or any consents, amendments, waivers or other modifications hereto or
thereto or any other documents or matters requested by Borrower; (d) all the
actual documented costs and reasonable documented fees, expenses and
disbursements of any auditors, accountants, consultants or appraisers; (e) all
other actual, documented, reasonable, out-of-pocket costs and expenses incurred
by Administrative Agent in connection with the negotiation, preparation and
execution of the Credit Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby; and (f) after
the occurrence of an Event of Default, all documented costs and expenses,
including reasonable documented attorneys’ fees (including allocated costs of
internal counsel) and costs of settlement, incurred by Administrative Agent and
Lenders in enforcing any Obligations of or in collecting any payments due from
any Credit Party hereunder or under the other Credit Documents by reason of such
Event of Default (including in connection with the enforcement of the Guaranty)
or in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy cases or proceedings.

 

-86-



--------------------------------------------------------------------------------

Section 10.03 Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.02, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, Administrative Agent and each Lender and each of their
respective officers, partners, members, directors, trustees, advisors,
employees, agents, sub-agents and Affiliates (each, an “Indemnitee”), from and
against any and all Indemnified Liabilities; provided, no Credit Party shall
have any obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities (i) arise from the gross
negligence, bad faith or willful misconduct of that Indemnitee, in each case as
determined by a final non appealable judgment of a court of competent
jurisdiction, (ii) arise from a material breach of a Credit Document by such
Indemnitee, as determined by a final non-appealable judgment of a court of
competent jurisdiction, or (iii) shall not have resulted from an act or omission
by any of the Borrower, Guarantors or their respective Affiliates and have been
brought by an Indemnitee against any other Indemnitee (other than any claims
against Administrative Agent acting in such capacity). To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.03 may be unenforceable in whole or in part because they are
violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against each Lender, Administrative
Agent and their respective Affiliates, directors, employees, attorneys, agents
or sub-agents, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, arising out of, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and Borrower hereby waives, releases and agrees not to sue upon any
such claim or any such damages, whether or not accrued and whether or not known
or suspected to exist in its favor.

Section 10.04 Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender and each of their respective
Affiliates is hereby authorized by each Credit Party at any time or from time to
time, to the fullest extent permitted by applicable law, without notice to any
Credit Party or to any other Person (other than Administrative Agent), any such
notice being hereby expressly waived, to set off and to appropriate and to apply
any and all deposits (general or special, including Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts) and any other Indebtedness at any time held or owing by such Lender to
or for the credit or the account of any Credit Party against and on account of
the obligations and liabilities of any Credit Party to such Lender hereunder,
and under the other Credit Documents, including all claims of any nature or
description arising out of or connected hereto, or with any other Credit
Document, irrespective of whether or not (a) such

 

-87-



--------------------------------------------------------------------------------

Lender shall have made any demand hereunder or (b) the principal of or the
interest on the Loans or any other amounts due hereunder shall have become due
and payable pursuant to Article 2 and although such obligations and liabilities,
or any of them, may be contingent or unmatured.

Section 10.05 Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to Section 10.05(b) and 10.05(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Requisite Lenders
and the Borrower or the applicable Credit Party, as the case may be.

(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be affected thereby, no amendment, modification, termination, or consent
shall be effective if the effect thereof would:

(i) extend the scheduled final maturity of any Loan or Note or extend the
scheduled date of expiration of any Commitment;

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);

(iii) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.07)
or any fee payable to any Lender hereunder;

(iv) extend the time for payment of any such interest or fees payable to any
Lender hereunder;

(v) reduce the principal amount of any Loan;

(vi) amend, modify, terminate or waive any provision of this Section 10.05(b),
Section 10.05(c) or any other provision of this Agreement that expressly
provides that the consent of all Lenders is required;

(vii) amend the definition of “Requisite Lenders” or “Pro Rata Share”; provided,
with the consent of Requisite Lenders, additional extensions of credit pursuant
hereto may be included in the determination of “Requisite Lenders or “Pro Rata
Share” on substantially the same basis as the Commitments and the Loans are
included on the Closing Date; or

(viii) release all or substantially all of the Guarantors from the Guaranty
except as expressly provided in the Credit Documents.

 

-88-



--------------------------------------------------------------------------------

(c) Other Consents. Subject to Section 2.19(b), no amendment, modification,
termination or waiver of any provision of the Credit Documents, or consent to
any departure by any Credit Party therefrom, shall:

(i) permit the Borrower to assign or delegate any of its rights and obligations
under the Credit Documents without the consent of all Lenders;

(ii) increase the Commitments of any Lender without the consent of such Lender;

(iii) alter the required application of any repayments or prepayments pursuant
to Section 2.11 or change Section 2.12 or Section 2.13 in a manner that would
alter the pro rata sharing of payments required thereby, in each case without
the consent of all Lenders; or

(iv) amend, modify, terminate or waive any provision of Section 9 as the same
applies to Administrative Agent, or any other provision hereof as the same
applies to the rights or obligations of Administrative Agent, without the
consent of such Administrative Agent.

(d) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.05 shall be
binding upon each Lender at the time outstanding, each future Lender and, if
signed by a Credit Party, on such Credit Party.

Section 10.06 Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders, and no Lender
may assign or otherwise transfer any of its rights hereunder except (i) to an
Eligible Assignee in accordance with clause (c) of this Section, (ii) by way of
participation in accordance with clause (g) of this Section 10.06 or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.06(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby and, to the extent
expressly contemplated hereby, Affiliates of Administrative Agent and Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding

 

-89-



--------------------------------------------------------------------------------

Commitments and Loans listed therein for all purposes hereof, and no assignment
or transfer of any such Commitment or Loan shall be effective, in each case,
unless and until recorded in the Register following receipt of an Assignment
Agreement effecting the assignment or transfer thereof, together with the
required forms and certificates regarding tax matters covered in Section 2.16
and any fees payable in connection with such assignment, in each case, as
provided in Section 10.06(d). Each assignment shall be recorded in the Register,
and prompt notice thereof shall be provided to Borrower and a copy of such
Assignment Agreement shall be maintained. The date of such recordation of a
transfer shall be referred to herein as the “Assignment Effective Date.” Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided, however, that each assignment shall be of a
uniform, and not varying, percentage of all rights and obligations under and in
respect of any Loan or Commitment) to any Person meeting the criteria of
clause (i) or (ii) of the definition of the term of “Eligible Assignee” with the
consent of (x) Administrative Agent (such consent not to be unreasonably
withheld or delayed) or (y) unless an Event of Default under Section 8.01(a),
Section 8.01(f) or Section 8.01(g) hereof shall have occurred and then be
continuing, Borrower (such consent not to be unreasonably withheld or delayed),
except that in the case of an assignment by a Lender to any Lender or an
Affiliate or Related Fund of any Lender, only notice to the Borrower and
Administrative Agent will be required; provided, that each such assignment
pursuant to this Section 10.06(c) shall be in an aggregate amount of not less
than $5,000,000 (or such lesser amount as (x) may be agreed to by Borrower and
Administrative Agent, (y) shall constitute the aggregate amount of the Loan of
the assigning Lender or (z) may be the amount assigned by an assigning Lender to
an Affiliate or Related Fund of such Lender) with respect to the assignment of
Loans.

(d) Mechanics. Assignments and assumptions of Loans and Commitments by Lenders
shall be effected by execution and delivery to Administrative Agent of an
Assignment Agreement. Assignments made pursuant to the foregoing provision shall
be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agent a completed
Administrative Questionnaire and such forms, certificates or other evidence, if
any, with respect to United States federal income tax withholding matters as the
assignee under such Assignment Agreement may be required to deliver pursuant to
Section 2.16(e), together with payment to Administrative Agent of a registration
and processing fee of $3,500 by the parties to such assignment (except that no
such registration and processing fee shall be payable (x) in connection with an
assignment by or to JPMCB or any Affiliate thereof or (y) in the case of an
Assignee which is already a Lender or is an affiliate or Related Fund of a
Lender or a Person under common management with a Lender).

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Loans, as the case may
be, represents and warrants as of the Closing Date or as of the Assignment
Effective Date that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in loans such

 

-90-



--------------------------------------------------------------------------------

as the applicable Loan; and (iii) it will make or invest in, as the case may be,
its Loans for its own account in the ordinary course and without a view to
distribution of such Loans within the meaning of the Securities Act or the
Exchange Act or other federal securities laws (it being understood that, subject
to the provisions of this Section 10.06, the disposition of such Loans or any
interests therein shall at all times remain within its exclusive control).

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.06, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.08) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided that, anything contained in any of the
Credit Documents to the contrary notwithstanding, such assigning Lender shall
continue to be entitled to the benefit of all indemnities hereunder as specified
herein with respect to matters arising out of the prior involvement of such
assigning Lender as a Lender hereunder); (iii) the Commitments shall be modified
to reflect the Commitment of such assignee and (iv) any such assignment occurs
after the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the outstanding Loans of the
assignee and/or the assigning Lender.

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than any Credit Party or any OZ Subsidiary
or any of their respective Affiliates) in all or any part of its Commitments,
Loans or in any other Obligation; provided, that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) Borrower, Administrative Agent and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Each Lender that sells a
participation pursuant to this Section 10.06(g) shall, acting solely for U.S.
federal income tax purposes as a non-fiduciary agent of Borrower, maintain a
register on which it records the name and address of each participant and the
principal amounts of each participant’s participation interest with respect to
the Loan (each, a “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of a
participation with respect to the Loan for all purposes under this Agreement,
notwithstanding any notice to the contrary. No Lender shall have any obligation
to disclose all or any portion of the

 

-91-



--------------------------------------------------------------------------------

Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any Loans or its other
obligations under any Credit Document) to any person except to the extent that
the relevant parties, acting reasonably and in good faith, determine that such
disclosure is necessary to establish that such participation is in registered
form under Treasury Regulations Section 5f.103-1(c). Unless otherwise required
by the Internal Revenue Service, any disclosure required by the foregoing
sentence shall be made by the relevant Lender directly and solely to the
Internal Revenue Service. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of a participation
with respect to the Loan for all purposes under this Agreement, notwithstanding
any notice to the contrary.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (A) extend the final scheduled maturity of any
Loan or Note in which such participant is participating, or reduce the rate or
extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default shall not constitute
a change in the terms of such participation, and that an increase in any
Commitment or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof) or
(B) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under this Agreement supporting the Loans hereunder in
which such participant is participating.

(iii) Borrower agrees that each participant shall be entitled to the benefits of
Section 2.14(c), 2.15 and 2.16 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (c) of this Section;
provided that (x) a participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such participant,
unless the sale of the participation to such participant is made with Borrower’s
prior written consent and (y) a participant that would be a Non-US Lender if it
were a Lender shall not be entitled to the benefits of Section 2.16 unless
Borrower is notified of the participation sold to such participant and such
participant agrees, for the benefit of Borrower, to comply with Section 2.16 as
though it were a Lender; provided further that, except as specifically set forth
in clauses (x) and (y) of this sentence, nothing herein shall require any notice
to Borrower or any other Person in connection with the sale of any
participation. To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 10.04 as though it were a Lender, provided
such participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

-92-



--------------------------------------------------------------------------------

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.06, any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Notes, if any,
to secure obligations of such Lender including any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by such Federal Reserve Bank; provided that no Lender,
as between Borrower and such Lender, shall be relieved of any of its obligations
hereunder as a result of any such assignment and pledge, and provided further,
that in no event shall the applicable Federal Reserve Bank, pledgee or trustee
be considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.

Section 10.07 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

Section 10.08 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Section 2.14(c), 2.15, 2.16, 10.02,
10.03 and 10.04 and the agreements of Lenders set forth in Sections 2.13,
9.03(b) and 9.06 shall survive the payment of the Loans and the termination
hereof.

Section 10.09 No Waiver; Remedies Cumulative. No failure or delay on the part of
Administrative Agent or any Lender in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. The rights, powers and remedies given to Administrative
Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

Section 10.10 Marshalling; Payments Set Aside. Neither Administrative Agent nor
any Lender shall be under any obligation to marshal any assets in favor of any
Credit Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or Administrative Agent or Lender exercise their rights of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, any other state or federal law, common
law or any equitable cause, then, to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.

 

-93-



--------------------------------------------------------------------------------

Section 10.11 Severability. In case any provision in or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

Section 10.12 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

Section 10.13 Non-Recourse Nature of Obligations. No Person that is not a party
hereto or to any Credit Document shall be personally liable (whether by
operation of law or otherwise) for payments due hereunder or under any other
Credit Document for the performance of any Obligations except as expressly
provided in the Credit Documents. The sole recourse of each Beneficiary for
satisfaction of the Obligations shall be against the Credit Parties and their
assets and not against any other Person.

Section 10.14 Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

Section 10.15 Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

Section 10.16 Consent to Jurisdiction. SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER CREDIT DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL
BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT
PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH

 

-94-



--------------------------------------------------------------------------------

SECTION 10.01; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE ADMINISTRATIVE AGENT
AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE ENFORCEMENT OF ANY JUDGMENT.

Section 10.17 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.17 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

Section 10.18 Confidentiality. Administrative Agent and each Lender shall hold
all non-public information regarding the Credit Parties and their Subsidiaries
and their businesses identified as such by such Credit Party and obtained by
such Lender pursuant to the requirements hereof in accordance with such Lender’s
customary procedures for handling confidential information of such nature, it
being understood and agreed by Borrower that, in any event, Administrative Agent
and each Lender may make (i) disclosures of such information to Affiliates of
such Administrative Agent or Lender and to their respective agents and advisors
(and to other Persons authorized by a Lender or Administrative Agent to
organize, present or

 

-95-



--------------------------------------------------------------------------------

disseminate such information in connection with disclosures otherwise made in
accordance with this Section 10.18), (ii) disclosures of such information
reasonably required by any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation of any Loans or any participations therein or by any direct or
indirect contractual counterparties (or the professional advisors thereto) to
any swap or derivative transaction relating to any Credit Parties and their
respective obligations (provided, such assignees, transferees, participants,
counterparties and advisors are advised of and agree to be bound by either the
provisions of this Section 10.18 or other provisions at least as restrictive as
this Section 10.18), (iii) disclosure to any rating agency when required by it,
provided that, prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of any confidential information relating
to the Credit Parties received by it from any of Administrative Agent or any
Lender, (iv) disclosures to the extent that such information is publicly
available or becomes publicly available other than by reason of improper
disclosure by such Lender, (v) disclosures in connection with the exercise of
any remedies hereunder or under any other Credit Document, (vi) disclosures
required or requested by any governmental agency, regulatory authority or
representative thereof or by the NAIC or pursuant to legal or judicial process,
(vii) disclosures with the consent of the Borrower and (viii) disclosures to any
other party hereto; provided that, unless specifically prohibited by applicable
law or court order, Administrative Agent and each Lender shall promptly notify
Borrower of any request by any governmental agency or representative thereof
(other than any such request in connection with any examination of the financial
condition or other routine examination of such Lender by such governmental
agency) for disclosure of any such non-public information prior to disclosure of
such information. In addition, Administrative Agent and each Lender may disclose
the existence of this Agreement and the information about this Agreement to
market data collectors, similar services providers to the lending industry and
service providers to Administrative Agent and the Lenders in connection with the
administration and management of this Agreement and the other Credit Documents.
Notwithstanding anything to the contrary set forth herein, each party (and each
of their respective employees, representatives or other agents) may disclose to
any and all persons, without limitations of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement and all materials
of any kind (including opinions and other tax analyses) that are provided to any
such party relating to such tax treatment and tax structure. However, any
information relating to the tax treatment or tax structure shall remain subject
to the confidentiality provisions hereof (and the foregoing sentence shall not
apply) to the extent reasonably necessary to enable the parties hereto, their
respective Affiliates, and their respective Affiliates’ directors and employees
to comply with applicable securities laws. For this purpose, “tax structure”
means any facts relevant to the federal income tax treatment of the transactions
contemplated by this Agreement but does not include information relating to the
identity of any of the parties hereto or any of their respective Affiliates.

Section 10.19 Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been

 

-96-



--------------------------------------------------------------------------------

in effect. In addition, if when the Loans made hereunder are repaid in full the
total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, Borrower shall pay to
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Lenders and Borrower to conform strictly to
any applicable usury laws. Accordingly, if any Lender contracts for, charges, or
receives any consideration which constitutes interest in excess of the Highest
Lawful Rate, then any such excess shall be cancelled automatically and, if
previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Loans made hereunder or be refunded to Borrower.

Section 10.20 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 10.21 Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Borrower and Administrative Agent of written or telephonic notification of such
execution and authorization of delivery thereof.

Section 10.22 Entire Agreement. This Agreement, the other Credit Documents and
the Fee Letters constitute the entire contract between the parties relative to
the subject matter hereof. Any previous agreement among the parties or their
respective Affiliates with respect to the subject matter hereof is superseded by
this Agreement, the other Credit Documents and the Fee Letters. Notwithstanding
the foregoing, (i) the Fee Letters shall survive the execution and delivery of
this Agreement and remain in full force and effect, and (ii) this Agreement or
any other Credit Documents shall not supersede or terminate the provisions of
the Commitment Letter that survive the execution of this Agreement pursuant to
the terms of such Commitment Letter.

Section 10.23 PATRIOT Act. Each Lender and Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies each Credit Party that pursuant to
the requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify such Credit Party in
accordance with the PATRIOT Act.

Section 10.24 Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in

 

-97-



--------------------------------------------------------------------------------

any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 10.25 No Fiduciary Duty. Administrative Agent, each Lender and their
respective Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of Borrower.
Borrower agrees that nothing in the Credit Documents or otherwise will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Lenders and Borrower, its stockholders or its
affiliates. You acknowledge and agree that (i) the transactions contemplated by
the Credit Documents are arm’s-length commercial transactions between the
Lenders, on the one hand, and Borrower, on the other, (ii) in connection
therewith and with the process leading to such transaction each of the Lenders
is acting solely as a principal and not the agent or fiduciary of Borrower, its
management, stockholders, creditors or any other Person, (iii) no Lender has
assumed an advisory or fiduciary responsibility in favor of Borrower with
respect to the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender or any of its affiliates has advised or is
currently advising Borrower on other matters) or any other obligation to
Borrower except the obligations expressly set forth in the Credit Documents and
(iv) Borrower has consulted its own legal and financial advisors to the extent
it deemed appropriate. Borrower further acknowledges and agrees that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Borrower agrees that it will not
claim that any Lender has rendered advisory services of any nature or respect,
or owes a fiduciary or similar duty to Borrower, in connection with such
transaction or the process leading thereto.

[Remainder of page intentionally left blank]

 

-98-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers (or officers of such
Person’s general partner or equivalent) thereunto duly authorized as of the date
first written above.

 

OZ MANAGEMENT LP, as Borrower

By: Och-Ziff Holding Corporation,

its general partner

By:  

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Chief Financial Officer OZ ADVISORS LP, as a
Guarantor

By: Och-Ziff Holding Corporation,

its general partner

By:  

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Chief Financial Officer OZ ADVISORS II LP, as
a Guarantor

By: Och-Ziff Holding LLC,

its general partner

By:  

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Chief Financial Officer

OCH-ZIFF FINANCE CO. LLC,

as a Guarantor

By:  

/s/ Joel M. Frank

  Name:   Joel M. Frank   Title:   Treasurer



--------------------------------------------------------------------------------

JP MORGAN CHASE BANK, N.A., as Administrative Agent and a Lender By:  

/s/ Matthew Griffith

  Name:   Matthew Griffith   Title:   Executive Director

GOLDMAN SACHS BANK USA

as Syndication Agent and a Lender

By:  

/s/ Rebecca Kratz

  Name:   Rebecca Kratz   Title:   Authorized Signatory

CITIBANK N.A.

as a Lender

By:  

/s/ Alex Duka

  Name:   Alex Duka   Title:   Managing Director

MORGAN STANLEY SENIOR FUNDING, INC.

as a Lender

By:  

/s/ Michael King

  Name:   Michael King   Title:   Authorized Signatory

STATE STREET BANK AND TRUST COMPANY

as a Lender

By:  

/s/ Andrei Bourdine

  Name:   Andrei Bourdine   Title:   Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. as a Lender By:  

/s/ Russell K. Guter

  Name:   Russell K. Guter   Title:   Senior Vice President CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH as a Lender By:  

/s/ Doreen Barr

  Name:   Doreen Barr   Title:   Authorized Signatory By:  

/s/ Remy Riester

  Name:   Remy Riester   Title:   Authorized Signatory



--------------------------------------------------------------------------------

APPENDIX A

TO CREDIT AND GUARANTY AGREEMENT

Commitments

 

Lender

   Loan
Commitment      Pro Rata
Share  

JP Morgan Chase Bank, N.A.

   $ 37,500,000         25.00 % 

Goldman Sachs Bank USA

   $ 37,500,000         25.00 % 

Citibank N.A.

   $ 30,000,000         20.00 % 

Morgan Stanley Senior Funding, Inc.

   $ 15,000,000         10.00 % 

State Street Bank and Trust Company

   $ 15,000,000         10.00 % 

Bank of America, N.A.

   $ 7,500,000         5.00 % 

Credit Suisse AG, Cayman Islands Branch

   $ 7,500,000         5.00 %    

 

 

    

 

 

 

Total

   $ 150,000,000.00         100.00 %    

 

 

    

 

 

 

 

APPENDIX A - 1



--------------------------------------------------------------------------------

APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

Notice Addresses

OZ MANAGEMENT LP

c/o Och-Ziff Capital Management Group LLC

9 West 57th Street, 13th Floor

New York, NY 10016

Attention: Joel Frank

Facsimile: (212) 790-0060

Email: ozrevolver@ozcap.com

OZ ADVISORS LP

c/o Och-Ziff Capital Management Group LLC

9 West 57th Street, 13th

New York, NY 10016

Attention: Joel Frank

Facsimile: (212) 790-0060

Email: ozrevolver@ozcap.com

OZ ADVISORS II LP

c/o Och-Ziff Capital Management Group LLC

9 West 57th Street, 13th Floor

New York, NY 10016

Attention: Joel Frank

Facsimile: (212) 790-0060

Email: ozrevolver@ozcap.com

OCH-ZIFF FINANCE CO. LLC

c/o Och-Ziff Capital Management Group LLC

9 West 57th Street, 13th Floor

New York, NY 10016

Attention: Joel Frank

Facsimile: (212) 790-0060

Email: ozrevolver@ozcap.com

 

Appendix B-1



--------------------------------------------------------------------------------

J.P. MORGAN CHASE BANK, N.A.,

as Administrative Agent and a Lender

500 Stanton Christiana Road

Newark, DE 19713

Attention: John Enyam

Facsimile: (302) 634-8459

Email: john.enyam@jpmorgan.com

GOLDMAN SACHS BANK USA

as Syndication Agent and a Lender

200 West Street

New York, NY 10282

Facsimile: (917) 977-3966

Notices should be provided via facsimile, rather than e-mail.

CITIBANK N.A.

as a Lender

1615 Brett Road, Ops 3

New Castle, DE 19720

Facsimile: (646) 274-5000

Email: GLOriginationOps@citi.com

MORGAN STANLEY SENIOR FUNDING, INC.

as a Lender

c/o Morgan Stanley Loan Servicing

1300 Thames Street Wharf, 4th Floor

Baltimore, MD 21231

Facsimile: (718) 233-2140

Email: msloanservicing@morganstanley.com; doc4secportfolio@morganstanley.com

STATE STREET BANK AND TRUST COMPANY

as a Lender

Robyn Shepard

Department: Loan Operations / CSU

Box 5302

Boston, MA 02206

Facsimile: (617) 988-6677

Email: rashepard@statestreet.com

 

Appendix B-2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

as a Lender

Russell Guter

Senior Vice President

Bank of America, N.A.

300 Broad Hollow Road

Melville, NY 11747

Facsimile: (631) 547-7701

Email: russell.k.guter@baml.com

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

As a Lender,

Doreen B. Barr

Eleven Madison Avenue

New York, NY 10010-3629

Facsimile: (212) 325-9914

Email: doreen.barr@credit-suisse.com

with a copy to:

Warren E. Van Heyst

Eleven Madison Avenue

New York, NY 10010-3629

Facsimile: (212) 743-4950

Email: warren.vanheyst@credit-suisse.com

 

Appendix B-3



--------------------------------------------------------------------------------

SCHEDULE 4.07

TO CREDIT AND GUARANTY AGREEMENT

Liabilities

None

 

Schedule 4.07-1



--------------------------------------------------------------------------------

SCHEDULE 4.10

TO CREDIT AND GUARANTY AGREEMENT

Payment of Taxes

None

 

Schedule 4.10-1



--------------------------------------------------------------------------------

SCHEDULE 6.04

TO CREDIT AND GUARANTY AGREEMENT

Certain Restrictions on Subsidiary Distributions

None

 

Schedule 6.04-1



--------------------------------------------------------------------------------

EXHIBIT A-l TO

CREDIT AND GUARANTY AGREEMENT

FUNDING NOTICE

Reference is made to the Credit and Guaranty Agreement, dated as of November 20,
2014 (as it may be amended, restated, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among OZ MANAGEMENT LP, a Delaware
limited partnership (“Borrower”), OZ ADVISORS LP, a Delaware limited
partnership, as a Guarantor, OZ ADVISORS II LP, a Delaware limited partnership,
as a Guarantor, OCH-ZIFF FINANCE CO. LLC, a Delaware limited liability company,
as a Guarantor, the other Guarantors party thereto from time to time, as
Guarantors, the Lenders party thereto from time to time, JP MORGAN CHASE BANK,
N.A., as Administrative Agent, GOLDMAN SACHS BANK USA, as Syndication Agent, and
J.P. MORGAN SECURITIES LLC and GOLDMAN SACHS BANK USA, as Joint Lead Arrangers
and Joint Bookrunners.

Pursuant to Section 2.01(b) of the Credit Agreement, Borrower desires that
Lenders make the following Loans to Borrower in accordance with the applicable
terms and conditions of the Credit Agreement on [            ], 20[    ], which
is a Business Day (the “Credit Date”):

Loans

¨   

Base Rate Loans:

     $[    ,    ,     ]  ¨   

Eurodollar Rate Loans, with an initial Interest Period of                 
month(s):

     $[    ,    ,     ] 

Borrower hereby certifies that:

(i) as of the Credit Date, the representations and warranties contained in each
of the Credit Documents are true and correct in all material respects (or, in
the case of any representation or warranty that is qualified by materiality, in
all respects) on and as of such Credit Date to the same extent as though made on
and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties are true and correct in all material respects (or, in the case of any
representation or warranty that is qualified by materiality, in all respects) on
and as of such earlier date; and

(ii) as of the Credit Date, no event has occurred and is continuing or would
result from the consummation of the borrowing contemplated hereby that would
constitute an Event of Default or a Default.

 

EXHIBIT A-1-1



--------------------------------------------------------------------------------

The account of Borrower to which the proceeds of the Loans requested on the
Credit Date are to be made available by Administrative Agent to the Borrower are
as follows:

 

Bank Name:  

 

Bank Address:  

 

ABA Number:  

 

Account Number:  

 

Attention:  

 

Reference:  

 

 

Date: [            ], 20 [    ]     OZ MANAGEMENT LP     By:   Och-Ziff Holding
Corporation,       its general partner     By:  

 

    Name:       Title:  

 

EXHIBIT A-1-2



--------------------------------------------------------------------------------

EXHIBIT A-2 TO

CREDIT AND GUARANTY AGREEMENT

CONVERSION/CONTINUATION NOTICE

Reference is made to the Credit and Guaranty Agreement, dated as of November 20,
2014 (as it may be amended, restated, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among OZ MANAGEMENT LP, a Delaware
limited partnership (“Borrower”), OZ ADVISORS LP, a Delaware limited
partnership, as a Guarantor, OZ ADVISORS II LP, a Delaware limited partnership,
as a Guarantor, OCH-ZIFF FINANCE CO. LLC, a Delaware limited liability company,
as a Guarantor, the other Guarantors party thereto from time to time, as
Guarantors, the Lenders party thereto from time to time, JP MORGAN CHASE BANK,
N.A., as Administrative Agent, GOLDMAN SACHS BANK USA, as Syndication Agent, and
J.P. MORGAN SECURITIES LLC and GOLDMAN SACHS BANK USA, as Joint Lead Arrangers
and Joint Bookrunners.

Pursuant to Section 2.06 of the Credit Agreement, Borrower desires to convert or
to continue the following Loans, each such conversion and/or continuation to be
effective as of [            ], 20[    ], which is a Business Day:

Loans:

 

$[    ,    ,    ]   

Eurodollar Rate Loans (the current Interest Period of which will expire on
[            ], 20[    ]) to be continued with Interest Period of
[                    ] month(s)

$[    ,    ,    ]   

Base Rate Loans to be converted to Eurodollar Rate Loans with Interest Period of
                     month(s)

$[    ,    ,    ]   

Eurodollar Rate Loans (the current Interest Period of which will expire on
[            ], 20[    ]) to be converted to Base Rate Loans

Borrower hereby certifies that as of the date hereof, no Default or Event of
Default has occurred and is continuing.

 

Date: [            ], 20 [    ]     OZ MANAGEMENT LP     By:   Och-Ziff Holding
Corporation,       its general partner     By:  

 

    Name:       Title:  

 

EXHIBIT A-2-1



--------------------------------------------------------------------------------

EXHIBIT B TO

CREDIT AND GUARANTY AGREEMENT

NOTE

 

$[    ,    ,    ]    [mm/dd/yy]    New York, New York

FOR VALUE RECEIVED, OZ MANAGEMENT LP, a Delaware limited partnership
(“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns the principal amount of [DOLLARS] ($[    ,    ,    ]) (or such other
amount as shall equal the aggregate unpaid principal amount of the Loans made by
the Payee to Borrower under the Credit Agreement as defined below) on the dates
provided in the Credit and Guaranty Agreement, dated as of November 20, 2014 (as
it may be amended, restated, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among OZ MANAGEMENT LP, a Delaware
limited partnership (“Borrower”), OZ ADVISORS LP, a Delaware limited
partnership, as a Guarantor, OZ ADVISORS II LP, a Delaware limited partnership,
as a Guarantor, OCH-ZIFF FINANCE CO. LLC, a Delaware limited liability company,
as a Guarantor, the other Guarantors party thereto from time to time, as
Guarantors, the Lenders party thereto from time to time, JP MORGAN CHASE BANK,
N.A., as Administrative Agent, GOLDMAN SACHS BANK USA, as Syndication Agent, and
J.P. MORGAN SECURITIES LLC and GOLDMAN SACHS BANK USA, as Joint Lead Arrangers
and Joint Bookrunners.

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date such principal amount was made to Borrower until such principal
amount is paid in full, at the interest rates and at the times which shall be
determined in accordance with the provisions of the Credit Agreement.

This Note is one of the “Notes” referred to in the Credit Agreement in the
aggregate principal amount of $150,000,000 (or such other amount as may be
increased or decreased pursuant to the Credit Agreement) and is issued pursuant
to and entitled to the benefits of the Credit Agreement (including without
limitation the guarantee of Guarantors set forth therein), to which reference is
hereby made for a more complete statement of the terms and conditions under
which the Loan evidenced hereby was made and is to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Register, Borrower, Administrative Agent and Lenders
shall be entitled to deem and treat Payee as the owner and holder of this Note
and the obligations evidenced hereby.

This Note is subject to prepayment at the option of Borrower as provided in the
Credit Agreement.

 

EXHIBIT B-1



--------------------------------------------------------------------------------

Payee may endorse on the schedule attached hereto or any continuation thereof
the date and amount of Loans made by Payee to Borrower, provided that the
failure of Payee to make any such endorsement shall not affect the obligations
of Borrower to make a payment when due of any amount owing under the Credit
Agreement or hereunder in respect of the Loans made by Payee to Borrower.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note. Borrower and any endorsers of this Note hereby consent
to renewals and extensions of time at or after the maturity hereof and hereby
waive diligence, presentment, protest, demand and notice of every kind and, to
the full extent permitted by law, the right to plead any statute of limitations
as a defense to any demand hereunder.

[Remainder of page intentionally left blank]

 

EXHIBIT B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by an officer of its general partner thereunto duly authorized as of
the date and at the place first written above.

 

OZ MANAGEMENT LP By:  

Och-Ziff Holding Corporation,

its general partner

By:  

 

Name:   Title:  

 

EXHIBIT B-3



--------------------------------------------------------------------------------

Schedule

TRANSACTIONS ON

NOTE

 

Date

 

Amount of Loan

Made This Date

 

Outstanding Principal

Balance This Date

 

Notation Made By

                 

 

EXHIBIT B-4



--------------------------------------------------------------------------------

EXHIBIT C TO

CREDIT AND GUARANTY AGREEMENT

COMPLIANCE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

1. I am the Chief Financial Officer of OCH-ZIFF HOLDING CORPORATION, a Delaware
corporation and general partner of OZ MANAGEMENT LP, a Delaware limited
partnership (“Borrower”).

2. I have reviewed the terms of that certain Credit and Guaranty Agreement,
dated as of November 20, 2014 (as it may be amended, restated, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among OZ
MANAGEMENT LP, a Delaware limited partnership (“Borrower”), OZ ADVISORS LP, a
Delaware limited partnership, as a Guarantor, OZ ADVISORS II LP, a Delaware
limited partnership, as a Guarantor, OCH-ZIFF FINANCE CO. LLC, a Delaware
limited liability company, as a Guarantor, the other Guarantors party thereto,
as Guarantors, the Lenders party thereto from time to time, JP MORGAN CHASE
BANK, N.A., as Administrative Agent, GOLDMAN SACHS BANK USA, as Syndication
Agent, and J.P. MORGAN SECURITIES LLC and GOLDMAN SACHS BANK USA, as Joint Lead
Arrangers and Joint Bookrunners, and I have made, or have caused to be made
under my supervision, a review in reasonable detail of the transactions and
condition of the Credit Parties and the OZ Subsidiaries during the accounting
period covered by the attached financial statements.

3. The examination described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Event of Default or Default as of the date of this Certificate, except as set
forth in a separate attachment, if any, to this Certificate, describing in
detail, the nature of the condition or event, and the action which Borrower has
taken, is taking, or proposes to take with respect to each such condition or
event.

The foregoing certifications, together with the computations set forth in the
Annex A hereto and the financial statements delivered with this Certificate in
support hereof, are made and delivered [mm/dd/yy] pursuant to Section 5.01(c) of
the Credit Agreement.

 

OZ MANAGEMENT LP By: Och-Ziff Holding Corporation, its general partner By:  

 

Name:   Title:   Chief Financial Officer

 

EXHIBIT C-1



--------------------------------------------------------------------------------

ANNEX A TO

COMPLIANCE CERTIFICATE

 

1.    Combined Economic Income:1 (i)–(ii) + (iii) + (iv)2 =      

(i)

  

economic income:

      $ [    ,    ,     ]    

(ii)

  

incentive income:

      $ [    ,    ,     ]    

(iii)

  

any amount of bonus compensation expenses not to exceed an amount equal to 20%
of total revenues:

      $ [    ,    ,     ]    

(iv)

  

interest expense:

      $ [    ,    ,     ]       

Combined Economic Income:

      $ [    ,    ,     ] 

2.

  

Combined Total Debt:

   $ [    ,    ,     ] 

3.

  

Economic Income Leverage Ratio: (i)/(ii) =

     

(i)

  

Combined Total Debt (net of Unrestricted Cash and Cash Equivalents):

      $ [    ,    ,     ]    

(ii)

  

Combined Economic Income for the four Fiscal Quarter period then ended:

      $ [    ,    ,     ]          

Actual:

       .    :1.00            

Required:

     4.00:1.00   

4.

  

Total Fee Paying Assets Under Management:

   Actual:    $ [    ,    ,     ]          

Required:

   $ 22,000,000,000   

 

1  Calculated on a combined basis for Credit Parties and the OZ Subsidiaries
determined on the basis of economic income, in accordance with the methodology
utilized by the Issuer to derive economic income in the Issuer’s earnings press
release for the Fiscal Quarter ended on June 30, 2014.

2  In each case of Items (i) through (iv), excluding any extraordinary, unusual
or non-recurring gains or losses or income or expense or charge for the relevant
quarter.

 

EXHIBIT C-A-1



--------------------------------------------------------------------------------

EXHIBIT D-1 TO

CREDIT AND GUARANTY AGREEMENT

ASSIGNMENT AGREEMENT

This Assignment Agreement (this “Assignment”) is dated as of the Effective Date
set forth below and is entered into by and between [Insert name of Assignor]
(the “Assignor”) and [Insert name of Assignee] (the “Assignee”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as it may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and the Credit
Agreement, without representation or warranty by the Assignor.

 

1.    Assignor:    2.    Assignee:                         [and is an
Affiliate/Related Fund3] 3.    Borrower:    OZ MANAGEMENT LP 4.   
Administrative Agent:    JPMORGAN CHASE BANK N.A., as administrative agent under
the Credit Agreement 5.    Credit Agreement:    The Credit and Guaranty
Agreement, dated as of November 20, 2014 (as it may be amended, restated,
supplemented or otherwise modified, the “Credit Agreement”; the terms

 

3 

Select as applicable

 

EXHIBIT D-1-1



--------------------------------------------------------------------------------

      defined therein and not otherwise defined herein being used herein as
therein defined), by and among OZ MANAGEMENT LP, a Delaware limited partnership
(“Borrower”), OZ ADVISORS LP, a Delaware limited partnership, as a Guarantor, OZ
ADVISORS II LP, a Delaware limited partnership, as a Guarantor, OCH-ZIFF FINANCE
CO. LLC, a Delaware limited liability company, as a Guarantor, the other
Guarantors party thereto, as Guarantors, the Lenders party thereto from time to
time, JP MORGAN CHASE BANK, N.A., as Administrative Agent, GOLDMAN SACHS BANK
USA, as Syndication Agent, and J.P. MORGAN SECURITIES LLC and GOLDMAN SACHS BANK
USA, as Joint Lead Arrangers and Joint Bookrunners 6.    Assigned Interest:   

 

Aggregate Amount of
Commitment/Loans for all
Lenders

    Amount of
Commitment/Loans
Assigned     Percentage Assigned of
Commitment/Loans4   $        $               %  $        $               %  $  
     $               % 

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

7. Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]     [NAME OF ASSIGNEE] Notices:     Notices:  

 

     

 

 

 

     

 

 

 

     

 

  Attention:       Attention:   Telecopier:       Telecopier: with a copy to:  
  with a copy to:  

 

     

 

 

 

     

 

 

 

     

 

  Attention:       Attention:   Telecopier:       Telecopier: Wire Instructions:
    Wire Instructions:    

 

4  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

EXHIBIT D-1-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:  

 

Title:  

ASSIGNEE

[NAME OF ASSIGNEE]

By:  

 

Title:  

 

Consented to and Accepted: JP MORGAN CHASE BANK, N.A., as Administrative Agent
By:  

 

  Authorized Signatory [Consented to]5: OZ MANAGEMENT LP By:  

Och-Ziff Holding Corporation,

its general partner

By:  

 

Name:   Title:  

 

5  To be added only if the consent of Borrower is required by the terms of the
Credit Agreement.

 

EXHIBIT D-1-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AGREEMENT

 

1. Representations and Warranties.

 

  1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Credit
Documents”), or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

 

  1.2

Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and to purchase the Assigned Interest, (vi) it has,
independently and without reliance upon Administrative Agent or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and to
purchase the Assigned Interest, and (vii) if it is a Non-US Lender, attached to
this Assignment is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and

 

EXHIBIT D-1-4



--------------------------------------------------------------------------------

  (b) agrees that (i) it will, independently and without reliance on
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

 

2. Payments. All payments with respect to the Assigned Interests shall be made
on the Effective Date as follows:

From and after the Effective Date, Administrative Agent shall make all payments
in respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.

 

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment and the rights and
obligations of the Parties hereunder shall be governed by, and construed in
accordance with, the internal laws of the State of New York.

[Remainder of page intentionally left blank]

 

EXHIBIT D-1-5



--------------------------------------------------------------------------------

EXHIBIT E TO

CREDIT AND GUARANTY AGREEMENT

CERTIFICATE RE NON-BANK STATUS

Reference is made to the Credit and Guaranty Agreement, dated as of November 20,
2014 (as it may be amended, restated, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among OZ MANAGEMENT LP, a Delaware
limited partnership (“Borrower”), OZ ADVISORS LP, a Delaware limited
partnership, as a Guarantor, OZ ADVISORS II LP, a Delaware limited partnership,
as a Guarantor, OCH-ZIFF FINANCE CO. LLC, a Delaware limited liability company,
as a Guarantor, the other Guarantors party thereto, as Guarantors, the Lenders
party thereto from time to time, JP MORGAN CHASE BANK, N.A., as Administrative
Agent, GOLDMAN SACHS BANK USA, as Syndication Agent, and J.P. MORGAN SECURITIES
LLC and GOLDMAN SACHS BANK USA, as Joint Lead Arrangers and Joint Bookrunners.
Pursuant to Section 2.16(e) of the Credit Agreement, the undersigned hereby
certifies that it is not a “bank” or other Person described in Section 881(c)(3)
of the Internal Revenue Code of 1986, as amended.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

 

EXHIBIT E-1



--------------------------------------------------------------------------------

EXHIBIT F TO

CREDIT AND GUARANTY AGREEMENT

CLOSING DATE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFY AS FOLLOWS:

1. I am the chief financial officer of Och-Ziff Holding Corporation, a Delaware
corporation, the general partner of OZ MANAGEMENT LP, a Delaware limited
partnership (“Borrower”).

2. I have reviewed the terms of Section 3.1 of the Credit and Guaranty
Agreement, dated as of November 20, 2014 (as it may be amended, restated,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Borrower, OZ ADVISORS LP, a Delaware limited partnership, as a
Guarantor, OZ ADVISORS II LP, a Delaware limited partnership, as a Guarantor,
OCH-ZIFF FINANCE CO. LLC, a Delaware limited liability company, as a Guarantor,
the other Guarantors party thereto, as Guarantors, the Lenders party thereto
from time to time, JP MORGAN CHASE BANK, N.A., as Administrative Agent, GOLDMAN
SACHS BANK USA, as Syndication Agent, and J.P. MORGAN SECURITIES LLC and GOLDMAN
SACHS BANK USA, as Joint Lead Arrangers and Joint Bookrunners, and the
definitions and provisions contained in such Credit Agreement relating thereto,
and in my opinion I have made, or have caused to be made under my supervision,
such examination or investigation as is necessary to enable me to express an
informed opinion as to the matters referred to herein.

3. Based upon my review and examination described in paragraph 2 above, I
certify, on behalf of Borrower, that as of the date hereof:

(i) the representations and warranties contained in the Credit Agreement and the
other Credit Documents are true and correct in all material respects (or, in the
case of any representation or warranty that is qualified by materiality, in all
respects) on and as of the Closing Date to the same extent as though made on and
as of such date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties are true and correct in all material respects (or, in the case of any
representation or warranty that is qualified by materiality, in all respects) on
and as of such earlier date;

(ii) each Credit Party has obtained all Governmental Authorizations and all
consents of other Persons, in each case that are necessary in connection with
the execution, delivery and performance of the Credit Documents and each of the
foregoing is in full force and effect;

(iii) no event has occurred and is continuing or would result from the
consummation of the transactions and borrowing contemplated by the Credit
Agreement that would constitute an Event of Default or a Default; and

(iv) Since December 31, 2013, there have not occurred any Material Adverse
Effect.

 

F-1



--------------------------------------------------------------------------------

4. Each Credit Party has requested Skadden, Arps, Slate, Meagher & Flom LLP to
deliver to Administrative Agent and Lenders on the Closing Date a favorable
written opinion as to such matters as Administrative Agent may reasonably
request.

[Remainder of page intentionally left blank]

 

F-2



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered as of             , 2014.

 

OZ MANAGEMENT LP By:   Och-Ziff Holding Corporation,   its general partner

 

 

Name:   Title:  

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G TO

CREDIT AND GUARANTY AGREEMENT

COUNTERPART AGREEMENT

This COUNTERPART AGREEMENT, dated [mm/dd/yy] (this “Counterpart Agreement”) is
delivered pursuant to that certain Credit and Guaranty Agreement, dated as of
November 20, 2014 (as it may be amended, restated, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among OZ MANAGEMENT
LP, a Delaware limited partnership (“Borrower”), OZ ADVISORS LP, a Delaware
limited partnership, as a Guarantor, OZ ADVISORS II LP, a Delaware limited
partnership, as a Guarantor, OCH-ZIFF FINANCE CO. LLC, a Delaware limited
liability company, as a Guarantor, the other Guarantors party thereto, as
Guarantors, the Lenders party thereto from time to time, JP MORGAN CHASE BANK,
N.A., as Administrative Agent, GOLDMAN SACHS BANK USA, as Syndication Agent, and
J.P. MORGAN SECURITIES LLC and GOLDMAN SACHS BANK USA, as Joint Lead Arrangers
and Joint Bookrunners.

Section 1. Pursuant to Section 5.08 of the Credit Agreement, the undersigned
hereby:

(a) agrees that this Counterpart Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Guarantor under, and a party to, the Credit Agreement and agrees to be bound
by all of the terms thereof as fully as if the undersigned were one of the
original parties thereto;

(b) represents and warrants that each of the representations and warranties set
forth in the Credit Agreement and each other Credit Document that (i) are made
or deemed to be made by the undersigned (including without limitation the
representation and warranties in Article 4 of the Credit Agreement) or (ii) are
otherwise applicable to the undersigned is true and correct in all material
respects (or, in the case of any representation or warranty that is qualified by
materiality, in all respects) both before and after giving effect to this
Counterpart Agreement, except to the extent that any such representation and
warranty relates solely to any earlier date, in which case such representation
and warranty is true and correct in all material respects (or, in the case of
any representation or warranty that is qualified by materiality, in all
respects) as of such earlier date;

(c) agrees that no event has occurred or is continuing as of the date hereof, or
will result from the transactions contemplated hereby on the date hereof, that
would constitute an Event of Default or a Default; and

(d) agrees to irrevocably and unconditionally guaranty the due and punctual
payment in full of all Obligations any payment obligations under the Fee
Letters, in each case when the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) and in
accordance with Article 7 of the Credit Agreement; and

 

EXHIBIT G-1



--------------------------------------------------------------------------------

(e) agrees that this Counterpart Agreement shall constitute a Credit Document
for all purposes, including without limitation for purposes the representations
and warranties made or deemed to be made by the undersigned (including without
limitation the representation and warranties in Article 4 of the Credit
Agreement).

Section 2. The undersigned agrees from time to time, upon reasonable request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent may reasonably
request to effect the transactions contemplated by, and to carry out the intent
of, this Counterpart Agreement. Neither this Counterpart Agreement nor any term
hereof may be changed, waived, discharged or terminated, except by an instrument
in writing signed by the party (including, if applicable, any party required to
evidence its consent to or acceptance of this Counterpart Agreement) against
whom enforcement of such change, waiver, discharge or termination is sought. Any
notice or other communication herein required or permitted to be given shall be
given pursuant to Section 10.1 of the Credit Agreement, and all for purposes
thereof, the notice address of the undersigned shall be the address as set forth
on the signature page hereof. In case any provision in or obligation under this
Counterpart Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

THIS COUNTERPART AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank]

 

EXHIBIT G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

[NAME OF SUBSIDIARY] By:  

 

Name:   Title:  

 

Address for Notices:  

 

 

 

 

 

  Attention:   Telecopier with a copy to:  

 

 

 

 

 

  Attention:   Telecopier

ACKNOWLEDGED AND ACCEPTED,

as of the date above first written:

 

JP MORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Authorized Signatory

 

EXHIBIT G-3



--------------------------------------------------------------------------------

EXHIBIT H TO

CREDIT AND GUARANTY AGREEMENT

AGREED SUBORDINATION TERMS

 

1. Definitions

All capitalized terms used but not elsewhere defined in these Agreed
Subordination Terms shall have the respective meanings assigned to such terms in
the Credit Agreement (as defined below). For purposes of these Agreed
Subordination Terms, the following terms shall have the following meanings:

“Credit Agreement” means the Credit and Guaranty Agreement, dated as of
November 20, 2014, by and among OZ MANAGEMENT LP, a Delaware limited
partnership, OZ ADVISORS LP, a Delaware limited partnership, as a Guarantor, OZ
ADVISORS II LP, a Delaware limited partnership, as a Guarantor, OCH-ZIFF FINANCE
CO. LLC, a Delaware limited liability company, as a Guarantor, the other
Guarantors party thereto from time to time, as Guarantors, the lenders party
thereto from time to time, JPMORGAN CHASE BANK, N.A., as Administrative Agent,
GOLDMAN SACHS BANK USA, as Syndication Agent, and J.P. MORGAN SECURITIES LLC and
GOLDMAN SACHS BANK USA, as Joint Lead Arrangers and Joint Bookrunners, as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time.

“Obligors” means the Credit Parties.

“Paid in Full” or “Payment in Full” means (i) the payment in full in cash of all
Senior Indebtedness (other than contingent or indemnification obligations to
which no claim has been asserted or that are not then due and payable) and
(ii) the termination of all Commitments under the Credit Agreement.

“Proceeding” is defined in Section 2.3.

“Senior Creditors” means, collectively, the Beneficiaries and other holders of
the Obligations.

“Senior Indebtedness” means the “Obligations” (as defined in the Credit
Agreement). For the purposes of these Agreed Subordination Terms, except as
otherwise provided herein, Senior Indebtedness shall be considered to be
outstanding whenever any Commitment under the Credit Agreement is outstanding.

“Subordinated Creditor” means any holder of the Subordinated Indebtedness from
time to time.

“Subordinated Indebtedness” means all Indebtedness of the Obligors owed to any
OZ Subsidiary that is not a Credit Party, which Indebtedness shall be subject to
these Agreed Subordination Terms.

“Subordinated Indebtedness Documents” means any agreements, documents,
promissory notes and instruments evidencing Subordinated Indebtedness, as
amended, supplemented, restated or otherwise modified from time to time.

 

EXHIBIT H-1



--------------------------------------------------------------------------------

2. Subordination of Subordinated Indebtedness to Senior Indebtedness

 

2.1 Subordination. The payment of any and all of the Subordinated Indebtedness
is expressly subordinated, postponed and deferred, to the extent and in the
manner set forth in these Agreed Subordination Terms, to the Payment in Full of
the Senior Indebtedness. Each holder of Senior Indebtedness, whether now
outstanding or hereafter arising, shall be deemed to have acquired Senior
Indebtedness in reliance upon the provisions contained herein. The intent of the
holders of the Senior Indebtedness, the Subordinated Creditor(s) and the
relevant Obligors in agreeing to these Agreed Subordination Terms is to provide
for, among other things, the express, contractual subordination, postponement
and deferral of the Subordinated Indebtedness to the Senior Indebtedness to the
extent provided for herein, and restrictions on the ability of the Subordinated
Creditors to exercise rights and remedies in respect of the Subordinated
Indebtedness to the extent provided herein. The parties hereto intend that these
Agreed Subordination Terms be enforceable by any applicable court under (a) the
Bankruptcy Code or (b) any similar enactment or legislation.

 

2.2 Restriction on Payments. Notwithstanding any provision of the Subordinated
Indebtedness Documents to the contrary and in addition to any other limitations
set forth herein or therein, no payment (whether made in cash, securities or
other property) of principal, interest, fees, charges or any other amount due
with respect to the Subordinated Indebtedness shall be made or received, and the
Subordinated Creditors shall not demand or accept any such payment or exercise
any right or remedy, including any right of set-off or recoupment with respect
to any Subordinated Indebtedness (other than any right or action otherwise
permitted under the Agreed Subordination Terms), unless and until all of the
Senior Indebtedness shall has been Paid in Full; provided that, notwithstanding
anything in the Agreed Subordination Terms to the contrary, so long as no
Default or Event of Default has occurred and is continuing, or would occur after
giving effect to any such payment on a Pro Forma Basis, until such Default or
Event of Default is cured or waived in accordance with the terms of the Credit
Documents (such period, the “Subordination Activation Period”), the Obligors may
make, and the Subordinated Creditor shall be entitled to accept, demand and
receive such payments with respect to the Subordinated Indebtedness pursuant to
the terms thereof and may exercise any right or remedy (except as otherwise
specified in the last sentence of Section 2.6), including any right of set-off
or recoupment with respect to any Subordinated Indebtedness. The provisions of
this Section 2.2 shall not apply to any payment with respect to which
Section 2.3 would be applicable.

 

2.3

Proceedings. In the event of any insolvency, bankruptcy or liquidation
proceeding, or any receivership, custodianship or assignment for the benefit of
creditors or other similar proceeding, in each case with respect to any Obligor
(each, a “Proceeding”): (i) all Senior Indebtedness shall be Paid in Full before
any payment (whether made in cash, securities or other property) of or with
respect to the Subordinated Indebtedness shall be made; (ii) any payment which,
but for the terms hereof, otherwise would be payable or deliverable in respect
of the Subordinated Indebtedness shall be paid or delivered directly to the
Administrative Agent (to be held and/or applied by the Administrative Agent for
the benefits of the Lenders) until all Senior Indebtedness is Paid in Full, and
each Subordinated Creditor irrevocably authorizes, empowers and directs all
receivers, trustees, liquidators, custodians, conservators and others having
authority in the premises to effect all such payments and deliveries, and each
Subordinated Creditor also irrevocably authorizes, empowers and directs the
Administrative Agent to demand, sue for, collect and receive every such payment
or distribution; (iii) each Subordinated Creditor agrees to execute and deliver
to the Administrative Agent or its representative all such further instruments
confirming the authorization referred to in the foregoing clause (ii) as
Administrative Agent may reasonably request; and (iv) each Subordinated Creditor
agrees to execute, verify, deliver and file any proofs of claim in respect of
the Subordinated Indebtedness reasonably requested by the

 

EXHIBIT H-2



--------------------------------------------------------------------------------

  Administrative Agent in connection with any such Proceeding and irrevocably
authorizes, empowers and appoints the Administrative Agent its agent and
attorney-in-fact to (A) execute, verify, deliver and file such proofs of claim
upon the failure of such Subordinated Creditor promptly to do so (and in any
event prior to ten (10) days before the expiration of the time to file any such
proof) and (B) vote such claim in any such Proceeding upon the failure of such
Subordinated Creditor to do so prior to ten (10) days before the expiration of
time to vote any such claim; provided that the Administrative Agent shall have
no obligation to execute, verify, deliver, and/or file any such proof of claim
and/or vote any such claim. In the event that the Administrative Agent votes any
claim in accordance with the authority granted hereby, no Subordinated Creditor
shall be entitled to change or withdraw such vote. The Senior Indebtedness shall
continue to be treated as Senior Indebtedness and the provisions of these Agreed
Subordination Terms shall continue to govern the relative rights and priorities
of the Senior Creditors and the Subordinated Creditors even if all or part of
the Senior Indebtedness are subordinated, set aside, avoided or disallowed in
connection with any such Proceeding and these Agreed Subordination Terms shall
be reinstated if at any time any payment of any of the Senior Indebtedness is
rescinded or must otherwise be returned by any holder of the Senior Indebtedness
or any representative of such holder.

 

2.4 Incorrect Payments. If any payment (whether made in cash, securities or
other property) not permitted under these Agreed Subordination Terms is received
by a Subordinated Creditor on account of the Subordinated Indebtedness during a
Subordination Activation Period before all Senior Indebtedness is Paid in Full,
such payment shall be held in trust by such Subordinated Creditor for the
benefit of the Senior Creditors and shall be paid over to the Administrative
Agent, for application to the Senior Indebtedness then remaining unpaid, until
the end of such Subordination Activation Period.

 

2.5 Sale, Transfer. Each Subordinated Creditor agrees that it shall not sell,
assign, dispose of or otherwise transfer all or any portion of the Subordinated
Indebtedness to any other OZ Subsidiary (or, during a Subordination Activation
Period, to any Person) unless the assignee shall have executed an agreement in
writing in favor of the Senior Creditors agreeing to be bound by the provisions
hereof in the same manner and to the same extent as the assigning Subordinated
Creditor and shall provide an executed copy of such agreement (which executed
copy shall include an address for notices to the assignee) to the Administrative
Agent. In the event a Subordinated Creditor shall fail to comply with this
section, the subordination effected hereby shall survive any sale, assignment,
disposition or other transfer of all or any portion of the Subordinated
Indebtedness held by such Subordinated Creditor, and the terms of these Agreed
Subordination Terms shall be binding upon the successors and assigns of such
Subordinated Creditor, as provided in Section 6 below.

 

2.6

Restriction on Action by Subordinated Creditors. During a Subordination
Activation Period, until all Senior Indebtedness is Paid in Full and not
withstanding anything contained in the Subordinated Indebtedness Documents, the
Credit Agreement, or any other Credit Documents to the contrary, no Subordinated
Creditor shall, without the prior written consent of the Administrative Agent,
take any action to collect or enforce payment or, except as provided hereafter,
accelerate any of the Subordinated Indebtedness, exercise any of the rights or
remedies with respect to the Subordinated Indebtedness set forth in any of the
Subordinated Indebtedness Documents or that otherwise may be available to such
Subordinated Creditor, either at law or in equity, by judicial proceedings or
otherwise, provided that the foregoing will not prevent a Subordinated Creditor
from (i) accelerating any of the Subordinated Indebtedness if in any Proceeding
(other than a Proceeding initiated by a Subordinated Creditor) it is necessary
for such Subordinated Creditor to file and prove a claim for the whole amount of
principal and interest owing and unpaid in respect of the Subordinated
Indebtedness and (ii) filing such other papers or

 

EXHIBIT H-3



--------------------------------------------------------------------------------

  documents as may be necessary or advisable in order to have the claims of such
Subordinated Creditor allowed in such Proceeding. Outside of a Subordination
Activation Period, no Subordinated Creditor shall bring, commence, cause to be
commenced, institute, prosecute, or participate in any lawsuit, action, or
proceeding, whether private, judicial, equitable, administrative or otherwise to
enforce its rights or interests in respect of the Subordinated Debt.

 

3. Effectiveness of these Agreed Subordination Terms; Modifications to Senior
Indebtedness

These Agreed Subordination Terms shall be deemed to be a contract among the
Senior Creditors, the Subordinated Creditors and the Obligors to the same extent
as if all such parties had executed and delivered an agreement containing these
Agreed Subordination Terms. The terms of these Agreed Subordination Terms, the
subordination effected hereby, and the rights and the obligations of the
Subordinated Creditors and the Senior Creditors arising hereunder, shall not be
affected, modified or impaired in any manner or to any extent by: (a) any
amendment or modification of or supplement to the Credit Agreement, or any other
Credit Document or any Subordinated Indebtedness Document (other than these
Agreed Subordination Terms); (b) the validity or enforceability of any of such
agreements, documents or instruments (other than by the termination of these
Agreed Subordination Terms upon the Payment in Full of the Senior Indebtedness);
or (c) any exercise or non-exercise of any right, power or remedy under or in
respect of the Senior Indebtedness or the Subordinated Indebtedness or any of
the agreements, documents or instruments referred to in clause (a) above. The
Senior Creditors together with the Obligors may at any time and from time to
time without the consent of or notice to any Subordinated Creditor, without
incurring liability to any Subordinated Creditor and without impairing or
releasing the obligations of any Subordinated Creditor under these Agreed
Subordination Terms, change the manner or place of payment or extend the time of
payment of or refinance, renew, add or alter any Senior Indebtedness (including
increasing the principal amount thereof, interest applicable thereto or any fee
or charges), or amend, supplement, amend and restate or otherwise modify in any
manner any Credit Document or any of the provisions therein contained
(including, without limitation, any covenants or default provisions).

 

4. Modification

Any modification or waiver of any provision of these Agreed Subordination Terms,
or any consent to any departure by the Senior Creditors or the Subordinated
Creditors therefrom, shall not be effective in any event unless the same is in
writing and signed by the Administrative Agent, the Obligors and each
Subordinated Creditor subject hereto, and then such modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose given. Any notice to or demand on a Subordinated Creditor in any event
not specifically required of the Senior Creditors (or a representative thereof)
hereunder shall not entitle such Subordinated Creditor to any other or further
notice or demand in the same, similar or other circumstances unless specifically
required hereunder.

 

5. Additional Documents and Actions

Each Subordinated Creditor at any time, and from time to time, after the
execution and delivery of these Agreed Subordination Terms, upon the reasonable
request of the Administrative Agent and at the expense of the Obligors, promptly
will execute and deliver such further documents and do such further acts and
things as the Administrative Agent may reasonably request in order to effect
fully the terms of these Agreed Subordination Terms.

 

EXHIBIT H-4



--------------------------------------------------------------------------------

6. Successors and Assigns

These Agreed Subordination Terms shall inure to the benefit of the successors
and assigns of the Senior Creditors and, except as provided in Section 2.5,
shall be binding upon the successors and assigns of the Subordinated Creditors
and the Obligors.

 

7. Defines Rights of Creditors; Subrogation

 

7.1 Rights of Creditors. The provisions of these Agreed Subordination Terms are
solely for the purpose of defining the relative rights of the Subordinated
Creditors and the Senior Creditors and shall not be deemed to create any rights
or priorities in favor of any other Person, including, without limitation, any
Obligor.

 

7.2 Subrogation. In the event and to the extent cash, property or securities
otherwise payable or deliverable to the holders of the Subordinated Indebtedness
shall have been applied pursuant to these Agreed Subordination Terms to the
payment of Senior Indebtedness, then and in each such event, the holders of the
Subordinated Indebtedness shall be subrogated to the rights of each holder of
the Senior Indebtedness to receive any further payment or distribution in
respect of or applicable to the Senior Indebtedness; provided, however, that the
holders of the Subordinated Indebtedness agree not to assert or enforce any such
rights of subrogation it may acquire as a result of any such payment or
distribution during a Subordination Activation Period until the earlier of
(i) Payment in Full of all Senior Indebtedness and (ii) the end of such
Subordination Activation Period. For the purposes of such subrogation, no
payment or distribution to the holders of the Senior Indebtedness of any cash,
property or securities to which any holder of the Subordinated Indebtedness
would be entitled except for the provisions of these Agreed Subordination Terms
shall, and no payment over pursuant to the provisions of these Agreed
Subordination Terms to the holders of the Senior Indebtedness by the holders of
the Subordinated Indebtedness shall, as between any Obligor and its creditors
other than the holders of the Senior Indebtedness and the holders of the
Subordinated Indebtedness, be deemed to be a payment by such Obligor to or on
account of the Senior Indebtedness.

 

8. Conflict

In the event of any conflict between any term, covenant or condition of these
Agreed Subordination Terms and any term, covenant or condition of any of the
Subordinated Indebtedness Documents, the provisions of these Agreed
Subordination Terms shall control and govern. For purposes of this Section 8, to
the extent that any provisions of any of the Subordinated Indebtedness Documents
provide rights, remedies and benefits to the Senior Creditors that exceed the
rights, remedies and benefits provided to the Senior Creditors under these
Agreed Subordination Terms, such provisions of the applicable Subordinated
Indebtedness Documents shall be deemed to supplement (and not to conflict with)
the provisions hereof.

 

9. Termination

These Agreed Subordination Terms shall terminate upon the Payment in Full of the
Senior Indebtedness.

 

10. No Contest of Senior Indebtedness; No Security for Subordinated Indebtedness

Each Subordinated Creditor agrees that it will not at any time contest the
validity, perfection, priority or enforceability of the Senior Indebtedness or
accept or take any Lien or any collateral security for the Subordinated
Indebtedness.

 

EXHIBIT H-5



--------------------------------------------------------------------------------

11. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial

 

11.1 Governing Law. THESE AGREED SUBORDINATION TERMS AND THE RIGHTS AND
OBLIGATIONS OF ANY SENIOR CREDITORS, SUBORDINATED CREDITORS OR OBLIGORS SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.

 

11.2 Consent to Jurisdiction. SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE,
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY SENIOR CREDITOR, SUBORDINATED
CREDITOR OR OBLIGOR ARISING OUT OF OR RELATING HERETO SHALL BE BROUGHT IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY
OF NEW YORK. EACH OBLIGOR AND SUBORDINATED CREDITOR, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE OBLIGOR OR SUBORDINATED
CREDITOR, AS THE CASE MAY BE, AT ITS ADDRESS PROVIDED IN THE CREDIT DOCUMENTS OR
TO THE ADMINISTRATIVE AGENT FROM TIME TO TIME; (D) AGREES THAT SERVICE AS
PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
THE APPLICABLE OBLIGOR OR SUBORDINATED CREDITOR, AS THE CASE MAY BE, IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; AND (E) AGREES THAT SENIOR CREDITORS RETAIN THE RIGHT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST ANY OBLIGOR OR SUBORDINATED CREDITOR IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE ENFORCEMENT OF ANY JUDGMENT.

 

11.3

WAIVER OF JURY TRIAL. EACH OF SENIOR CREDITORS, SUBORDINATED CREDITORS AND
OBLIGORS HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER HEREOF. THE SCOPE OF THIS WAIVER IS INTENDED
TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT
AND THAT RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH OF SENIOR CREDITORS, SUBORDINATED
CREDITORS AND OBLIGORS HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH OF SENIOR CREDITORS, SUBORDINATED CREDITORS AND OBLIGORS
FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER

 

EXHIBIT H-6



--------------------------------------------------------------------------------

  SPECIFICALLY REFERRING TO THIS SECTION AND EXECUTED BY EACH OF SENIOR
CREDITORS, SUBORDINATED CREDITORS AND OBLIGORS), AND THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR TO
ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE SUBJECT MATTER HEREOF. IN THE
EVENT OF LITIGATION, THESE AGREED SUBORDINATION TERMS MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

EXHIBIT H-7



--------------------------------------------------------------------------------

EXHIBIT I TO

CREDIT AND GUARANTY AGREEMENT

FORM OF RECONCILIATION STATEMENT

UNAUDITED RECONCILIATION OF FINANCIAL DATA

The following tables present the historical unaudited financial information for
the Och-Ziff Operating Group and its consolidated subsidiaries as of and for the
[year-to-date] ended [—]. The Och-Ziff Operating Group does not report audited
or unaudited financial information on a stand-alone basis. Accordingly, the
financial data presented herein for the Och-Ziff Operating Group and its
consolidated subsidiaries has been reconciled to Och-Ziff Capital Management
Group LLC’s financial statements for the relevant periods.

You should read this data in conjunction with Och-Ziff Capital Management Group
LLC’s financial statements and the related notes incorporated by reference
herein.

 

EXHIBIT I-1



--------------------------------------------------------------------------------

     [Period] Ended [—]        Och-Ziff
Operating Group      Consolidated
Och-Ziff Funds
and Related
Eliminations      Other(1)      Och-Ziff Capital
Management
Group LLC
Consolidated        (dollars in thousands)  

Revenues

           

Management fees

   $                    $                    $                    $             
  

Incentive income

           

Other revenues

           

Income of consolidated Och-Ziff funds

              

 

 

    

 

 

    

 

 

    

 

 

 

Total Revenues

              

 

 

    

 

 

    

 

 

    

 

 

 

Expenses

           

Compensation and benefits

           

Reorganization expenses

           

Interest expense

           

General, administrative and other

           

Expenses of consolidated Och-Ziff funds

              

 

 

    

 

 

    

 

 

    

 

 

 

Total Expenses

              

 

 

    

 

 

    

 

 

    

 

 

 

Other Income

           

Net gains on investments in Och-Ziff funds and joint ventures

           

Net gains of consolidated Och-Ziff funds

              

 

 

    

 

 

    

 

 

    

 

 

 

Total Other Income

              

 

 

    

 

 

    

 

 

    

 

 

 

Income Before Income Taxes

           

Income taxes

              

 

 

    

 

 

    

 

 

    

 

 

 

Consolidated and Total Comprehensive Net Income

   $         $         $         $        

 

 

    

 

 

    

 

 

    

 

 

 

Allocation of Consolidated and Total Comprehensive Net Income

           

Class A Shareholders

   $         $         $         $     

Noncontrolling interests

           

Redeemable noncontrolling interests

              

 

 

    

 

 

    

 

 

    

 

 

     $         $         $         $        

 

 

    

 

 

    

 

 

    

 

 

 

 

(1) Includes amounts related to entities not included in the Och-Ziff Operating
Group or the consolidated Och-Ziff funds, including related eliminations.

 

EXHIBIT I-2



--------------------------------------------------------------------------------

     As of [—]        Och-Ziff
Operating Group      Consolidated
Och-Ziff Funds
and Related
Eliminations      Other(1)      Och-Ziff Capital
Management
Group LLC
Consolidated        (dollars in thousands)  

Assets

           

Cash and cash equivalents

   $                    $                    $                    $             
  

Income and fees receivable

           

Due from related parties

           

Deferred income tax assets

           

Other assets, net

           

Assets of consolidated Och-Ziff funds:

           

Investments, at fair value

           

Other assets of Och-Ziff funds

              

 

 

    

 

 

    

 

 

    

 

 

 

Total Assets

   $         $         $         $        

 

 

    

 

 

    

 

 

    

 

 

 

Liabilities and Shareholders’ Equity

           

Liabilities

           

Due to related parties

   $         $         $         $     

Debt obligations

           

Compensation payable

           

Other liabilities

           

Liabilities of consolidated Och-Ziff funds:

           

Notes payable of consolidated CLOs, at fair value

           

Securities sold under agreements to repurchase

           

Other liabilities of Och-Ziff funds

              

 

 

    

 

 

    

 

 

    

 

 

 

Total Liabilities

              

 

 

    

 

 

    

 

 

    

 

 

 

Redeemable Noncontrolling Interests

           

Shareholders’ Equity

           

Class A Shares, no par value

           

Class B Shares, no par value

           

Paid-in capital

           

Appropriated retained earnings

           

Retained earnings (accumulated deficit)

              

 

 

    

 

 

    

 

 

    

 

 

 

Shareholders’ equity (deficit) attributable to Class A Shareholders

           

Shareholders’ equity attributable to noncontrolling interests

              

 

 

    

 

 

    

 

 

    

 

 

 

Total Shareholders’ Equity

              

 

 

    

 

 

    

 

 

    

 

 

 

Total Liabilities, Redeemable Noncontrolling Interests and Shareholders’ Equity

   $         $         $         $        

 

 

    

 

 

    

 

 

    

 

 

 

 

(1) Includes amounts related to entities not included in the Och-Ziff Operating
Group or the consolidated Och-Ziff funds, including related eliminations.

 

EXHIBIT I-3